Exhibit 10.1

EXECUTION VERSION

$600,000,000

THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY

Dated as of March 13, 2017

among

TRANSMONTAIGNE OPERATING COMPANY L.P.,

as Borrower,

EACH OF THE FINANCIAL INSTITUTIONS

INITIALLY A SIGNATORY HERETO,

TOGETHER WITH THOSE ASSIGNEES

PURSUANT HERETO,

as Lenders,

US BANK, NATIONAL ASSOCIATION, as Syndication Agent,

BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

MUFG Union Bank N.A.,

ROYAL BANK OF CANADA,

as Documentation Agents,  

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

WELLS FARGO SECURITIES, LLC

US BANK, NATIONAL ASSOCIATION

As Joint Lead Arrangers and Joint Book Runners

 

 

 





--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I         DEFINITIONS


1 

1.1

General Definitions


1 

1.2

Accounting and Other Terms


46 

ARTICLE II        LOANS


48 

2.1

Revolving Loans and Swing Loans


48 

2.2

Optional and Mandatory Prepayments; Reduction or Increase of Committed Amount


53 

2.3

Payments and Computations


57 

2.4

Maintenance of Account


59 

2.5

Statement of Account


59 

2.6

Taxes


59 

2.7

Sharing of Payments


63 

2.8

Allocation of Payments; Pro Rata Treatment


64 

2.9

Extensions and Conversions


66 

2.10

Replacement of Lender


67 

ARTICLE III      LETTERS OF CREDIT


68 

3.1

Issuance


68 

3.2

Notice and Reports


68 

3.3

Participation


69 

3.4

Reimbursement


69 

3.5

Repayment with Revolving Loans


70 

3.6

Renewal, Extension


71 

3.7

Uniform Customs and Practices


71 

3.8

Indemnification; Nature of Issuing Bank’s Duties


71 

3.9

Responsibility of Issuing Bank


72 

3.10

Conflict with Letter of Credit Documents


73 

ARTICLE IV      INTEREST AND FEES


73 

4.1

Interest on Loans


73 

4.2

Interest After Event of Default


73 

4.3

Commitment Fee


74 

4.4

Lenders’ Fees/Agent’s Fees


74 

4.5

Letter of Credit Fees


74 

4.6

Authorization to Charge Account


74 

4.7

Indemnification in Certain Events


75 

4.8

Inability To Determine Interest Rate


76 

4.9

Illegality


76 

- ii  -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

4.10

Funding Indemnity


77 

4.11

Defaulting Lenders


77 

ARTICLE V       CONDITIONS PRECEDENT


80 

5.1

Closing Conditions


80 

5.2

Conditions to all Loans and Letters of Credit


84 

ARTICLE VI      REPRESENTATIONS AND WARRANTIES


85 

6.1

Organization and Qualification


85 

6.2

Solvency


86 

6.3

Liens


86 

6.4

No Conflict


86 

6.5

Enforceability


87 

6.6

Financial Data; Material Adverse Change


87 

6.7

Locations of Offices and Records


87 

6.8

Fictitious Business Names


88 

6.9

Subsidiaries


88 

6.10

No Judgments or Litigation


88 

6.11

No Defaults


88 

6.12

No Employee Disputes


89 

6.13

Compliance with Law


89 

6.14

ERISA


89 

6.15

Compliance with Environmental Laws


90 

6.16

Use of Proceeds


90 

6.17

Intellectual Property


90 

6.18

Licenses and Permits


91 

6.19

Title to Property


92 

6.20

Labor Matters


92 

6.21

Investment Company, Etc


93 

6.22

Margin Security


93 

6.23

No Event of Default


93 

6.24

Taxes and Tax Returns


93 

6.25

No Other Indebtedness


94 

6.26

Status of Accounts


94 

6.27

Specified Contracts


94 

6.28

Survival of Representations


94 

6.29

Affiliate Transactions


94 

6.30

Accuracy and Completeness of Information


95 

-  iii  -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

6.31

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions


95 

6.32

Deposit Accounts; Commodities Accounts; Securities Accounts


96 

6.33

Force Majeure


96 

ARTICLE VII       AFFIRMATIVE COVENANTS


96 

7.1

Financial Information


96 

7.2

Corporate Existence


98 

7.3

ERISA


98 

7.4

Proceedings or Adverse Changes


100 

7.5

Environmental Matters


101 

7.6

Books and Records; Inspection


101 

7.7

Collateral Records


102 

7.8

Security Interests


102 

7.9

Insurance; Casualty Loss


104 

7.10

Taxes


105 

7.11

Compliance With Laws


105 

7.12

Use of Proceeds


106 

7.13

Fiscal Year; Accounting Policies


106 

7.14

Notification of Certain Events


106 

7.15

Additional Guarantors


107 

7.16

Revisions or Updates to Schedules


108 

7.17

Collection of Accounts


108 

7.18

Maintenance of Property


108 

7.19

Trademarks


108 

7.20

Corporate Separateness


108 

7.21

Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions


109 

7.22

Post-Closing Covenant


109 

ARTICLE VIII       FINANCIAL COVENANTS


109 

8.1

Maximum Total Leverage Ratio


109 

8.2

Minimum Interest Coverage Ratio


109 

8.3

Maximum Senior Secured Leverage Ratio


109 

ARTICLE IX         NEGATIVE COVENANTS


110 

9.1

Restrictions on Liens


110 

9.2

Restrictions on Additional Indebtedness


110 

9.3

Restrictions on Sale of Assets


111 

9.4

No Corporate Changes


111 

-  iv  -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

9.5

[Intentionally Omitted.]


112 

9.6

No Restricted Payments


112 

9.7

No Investments


112 

9.8

No Affiliate Transactions


112 

9.9

[Intentionally Omitted.]


112 

9.10

[Intentionally Omitted.]


113 

9.11

Restrictions on Partners


113 

9.12

Additional Negative Pledges


113 

9.13

Sale and Leaseback


113 

9.14

Restrictive Agreements


114 

9.15

[Intentionally Omitted.]


114 

9.16

Amendments to Certain Agreements


114 

9.17

Unrestricted Subsidiaries


115 

9.18

Compliance with Anti-Money Laundering Laws and Sanctions


116 

ARTICLE X        POWERS


117 

10.1

Appointment as Attorney-in-Fact


117 

ARTICLE XI       EVENTS OF DEFAULT AND REMEDIES


117 

11.1

Events of Default


117 

11.2

Acceleration


120 

11.3

Agent May File Proofs of Claim


120 

11.4

Credit Bidding


121 

ARTICLE XII      TERMINATION


121 

ARTICLE XIII     THE AGENT


122 

13.1

Appointment of Agent


122 

13.2

Nature of Duties of Agent


123 

13.3

Lack of Reliance on Agent


124 

13.4

Certain Rights of the Agent


124 

13.5

Reliance by Agent


125 

13.6

Indemnification of Agent


125 

13.7

The Agent in its Individual Capacity


125 

13.8

Holders of Notes


126 

13.9

Resignation and Removal of Agent


126 

13.10

Collateral Matters


127 

13.11

Actions with Respect to Defaults


130 

13.12

Delivery of Information


131 

13.13

No Reliance on Agent’s Customer Identification Program


131 

-  v  -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

13.14

USA Patriot Act


131 

13.15

Lender Hedging Agreements and Cash Management Products


131 

ARTICLE XIV        MISCELLANEOUS


132 

14.1

Waivers


132 

14.2

JURY TRIAL


132 

14.3

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE


132 

14.4

Notices


133 

14.5

Assignability


134 

14.6

Information


138 

14.7

Payment of Expenses; Indemnification


139 

14.8

Entire Agreement, Successors and Assigns


141 

14.9

Amendments, Etc


141 

14.10

Nonliability of Agent and Lenders


143 

14.11

Independent Nature of Lenders’ Rights


143 

14.12

Counterparts


143 

14.13

Effectiveness


143 

14.14

Severability


144 

14.15

Headings Descriptive


144 

14.16

Maximum Rate


144 

14.17

Right of Setoff


145 

14.18

Delegation of Authority


145 

14.19

Time of the Essence


145 

14.20

[Reserved]


145 

14.21

Reversal of Payments


145 

14.22

Amendment and Restatement; Continuation of Security Interest


146 

14.23

Inconsistencies with Other Documents


146 

14.24

USA Patriot Act; Anti-Money Laundering Laws


146 

14.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


147 

 





-  vi  -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

EXHIBITS AND SCHEDULES

EXHIBITS

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Guaranty Agreement

Exhibit C

Form of Landlord Agreement

Exhibit D

Form of Pledge Agreement

Exhibit E

Form of Security Agreement

Exhibit F-1

Form of Revolving Note

Exhibit F-2

Form of Swing Note

Exhibit G

Form of Notice of Borrowing

Exhibit H-1

Form of Tax Compliance Certificate (Foreign Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit H-2

Form of Tax Compliance Certificate (Foreign Lenders that are Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit H-3

Form of Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit H-4

Form of Tax Compliance Certificate (Foreign Participants that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit I

Form of Notice of Extension/Conversion

Exhibit J

Form of Compliance Certificate

Exhibit K

Form of Joinder Agreement

Exhibit L

Form of Solvency Certificate

Exhibit M

Form of Contribution Agreement

Exhibit N

Form of Notice of Letter of Credit

Exhibit O

Form of Account Designation Letter

Exhibit P

Form of Consent, Reaffirmation and Agreement

 

 

SCHEDULES

 

 

Schedule 1.1A

Lenders

Schedule 1.1B

Liens

Schedule 1.1C

Indebtedness

Schedule 1.1D

Investments

Schedule 2

Existing Letters of Credit

Schedule 6.1

Jurisdictions of Organization

Schedule 6.7

Location of Offices and Records

Schedule 6.8

Fictitious Business Names

Schedule 6.9

Capital and Ownership Structure of the Credit Parties

Schedule 6.10

Litigation

Schedule 6.14

ERISA

Schedule 6.15

Environmental Disclosures

Schedule 6.17

Intellectual Property

Schedule 6.19

Real Estate

Schedule 6.27

Specified Contracts

 





-  vii  -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Schedule 6.29

Affiliate Transactions

Schedule 6.32

Bank Accounts, Securities Accounts and Commodities Accounts

Schedule 7.22

Post-Closing Covenants

Schedule 14.4

Addresses for Notices

 

 

 



-  viii  -

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY

THIS THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY is entered into
as of March 13, 2017, among TRANSMONTAIGNE OPERATING COMPANY L.P., a Delaware
limited partnership (the “Borrower”), each of the financial institutions
identified as Lenders on the signature pages hereto (together with each of their
successors and assigns, referred to individually as a “Lender” and,
collectively, as the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), acting in its capacity as administrative agent for the Lenders
in the manner and to the extent described in Article XIII (in such capacity, the
“Agent”).

This Credit Agreement is an amendment and restatement of that certain Second
Amended and Restated Senior Secured Credit Facility, dated as of March 9, 2011,
among the Borrower, each of the financial institutions identified as Lenders on
the signature pages thereto, U.S. Bank National Association, as Syndication
Agent, Bank of America, N.A., as Documentation Agent, and Wells Fargo, acting in
its capacity as administrative agent for the lenders party thereto (as amended
through the date hereof and as further amended, restated, amended and restated,
supplemented, or otherwise modified from time to time prior to the Closing Date,
the “Existing Credit Agreement”).

The Borrower has requested that the Existing Credit Agreement be amended and
restated to effect the amendments set forth herein.

The parties hereto agree that the Existing Credit Agreement is hereby amended,
restated and superseded in its entirety as follows, as of Closing Date:

W I T N E S S E T H:

WHEREAS, the Borrower wishes to obtain financing for the purposes permitted
under Section 7.12 of this Credit Agreement; and

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Lenders are willing to make loans and advances to the Borrower.

NOW, THEREFORE, the Borrower, the Lenders, the Issuing Bank and the Agent hereby
agree as follows:

ARTICLE I

DEFINITIONS

1.1      General Definitions.

As used herein, the following terms shall have the meanings herein specified:

“Acceptance Date” means, as to any particular Assignment and Assumption, the
date specified as the effective date in such Assignment and Assumption.

 





1

--------------------------------------------------------------------------------

 

 

“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Agent substantially in the form
attached hereto as Exhibit O.

“Accounts” means all of each Credit Party’s “accounts” as such term is defined
in the UCC, and, in any event, includes, without limitation, (a) all accounts
receivable (whether or not specifically listed on schedules furnished to the
Agent), and all other rights to payment for property sold, leased, licensed,
assigned or otherwise disposed of, for a secondary obligation incurred or to be
incurred, for energy provided or to be provided, for the use or hire of a vessel
under a charter or other contract, arising out of the use of a credit card or
charge card, or for services rendered or to be rendered or in connection with
any other transaction (whether or not yet earned by performance), (b) all rights
in, to, and under all purchase orders or receipts for goods or services, (c) all
rights to any goods represented by any of the foregoing, including, without
limitation, all rights of rescission, replevin, reclamation, and stoppage in
transit and rights to returned, reclaimed, or repossessed goods, (d) all
reserves and credit balances held by each Credit Party with respect to any such
accounts receivable or account debtors, (e) all books, records, computer tapes,
programs and ledger books arising therefrom or relating thereto, and (f) all
guarantees and collateral security of any kind, given by any account debtor or
any other Person with respect to any of the foregoing, all whether now owned or
existing or hereafter acquired or arising, by or in favor of, any Credit Party.

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Capital
Stock is acquired by any Credit Party or Restricted Subsidiary in a Permitted
Acquisition; provided,  however, that such Indebtedness (a) is either purchase
money Indebtedness or a Capital Lease with respect to fixed assets acquired
pursuant to such Permitted Acquisition, (b) was in existence prior to the date
of such Permitted Acquisition, and (c) was not incurred in connection with, or
in anticipation of, such Permitted Acquisition.

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, (a) in the acquisition (whether by means of a merger,
consolidation, or otherwise) of a Controlling interest in the Capital Stock of
any Person, (b) in the acquisition of (i) all or substantially all of the assets
of any Person or (ii) any material business asset of any Person not constituting
an Investment as approved by the Agent or (c) in the acquisition of plant,
property and equipment of any Person, or portion thereof, to the extent such
plant, property and equipment constitute a business.  For purposes of this
definition, the word “business” has the same meaning as used in Rule 11-01(d) of
Regulation S-X of the Securities and Exchange Commission.

“Adjusted LIBOR Index Rate” means, for any day, a rate per annum equal to the
quotient obtained (rounded upwards, if necessary, to the next higher 1/100th of
1%) by dividing (a) the rate of interest for 30-day Dollar deposits as reported
on Reuters Screen LIBOR01 Page (or any successor page) as of 11:00 a.m., London
time, on such day or, if such day is not a Business Day, then on the immediate
preceding Business Day (or if not so reported, then as determined by the Agent
from another recognized source or interbank quotation) (provided that if such
rate is less than zero, such rate shall be deemed to be zero), by (b) 1 minus
the Eurodollar Reserve Percentage.





2

--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to any Person, any other individual or entity
that directly or indirectly Controls, is Controlled by or is under common
Control with that Person.  For purposes of this definition, the General Partner,
Partners, the Operating GP, the Borrower, and all other Credit Parties from time
to time are Affiliates with each other.

“Agent” means Wells Fargo as provided in the preamble to this Credit Agreement
or any successor to Wells Fargo.

“Agent’s Fees” means the fees payable by the Borrower to the Agent as described
in the Engagement Letter.

“Aggregate Revolving Loan Amount Outstanding” means at any time the sum of the
aggregate principal amount outstanding under the Revolving Loans.

“Aggregate Swing Loan Amount Outstanding” means at any time the sum of the
aggregate principal amount outstanding of the Swing Loans.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party or its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of Executive Order 13224,
the USA Patriot Act and The Currency and Foreign Transactions Reporting Act
(also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§
1818(s), 1820(b) and 1951-1959).

“Applicable Guarantee” has the meaning given such term in the definition of
Excluded Swap Obligations.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

“Applicable Percentage” means, as to each Loan and the Commitment Fee,
respectively, the percentage per annum for each such Loan or for the Commitment
Fee, as the case may be, determined from time to time on each Calculation Date
(defined below) by reference to the following table and corresponding to the
Total Leverage Ratio in effect as of such Calculation Date:





3

--------------------------------------------------------------------------------

 

 

Level

Total Leverage Ratio

Applicable
Percentage for
Base Rate Loans

Applicable
Percentage for
Eurodollar Loans
and LIBOR Index
Loans

Commitment
Fee

Level V

>4.25 to 1.00

1.75%

2.75%

0.50%

Level IV

<4.25  to 1.00
but
>3.75 to 1.00

1.50%

2.50%

0.50%

Level III

<3.75  to 1.00
but
>3.25  to 1.00

1.25%

2.25%

0.50%

Level II

<3.25  to 1.00
but
>2.75  to 1.00

1.00%

2.00%

0.375%

Level I

<2.75  to 1.00

0.75%

1.75%

0.375%

 

The Applicable Percentages shall be determined and adjusted quarterly on the
date (each a “Calculation Date”) five (5) Business Days after the date on which
Partners provides the quarterly officer’s certificate for each fiscal quarter in
accordance with the provisions of Section 7.1(c);  provided,  however, that (a)
the Applicable Percentage shall be based on Level II until the first Calculation
Date occurring after the Closing Date, and (b) if Partners fails to provide the
officer’s certificate to the Agent for any fiscal quarter as required by and
within the time limits set forth in Section 7.1(c), the Applicable Percentages
from the applicable date of such failure shall be based on Level V until
five (5) Business Days after an appropriate officer’s certificate is provided,
whereupon the Level shall be determined by the then current Total Leverage
Ratio.  Except as set forth above, each Applicable Percentage shall be effective
from one Calculation Date until the next Calculation Date.  In the event that
(i) any financial statement or certificate required by Section 7.1(c) is shown
to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, and
(ii) any Commitments are effective or any Obligations are outstanding when such
inaccuracy is discovered: (x) the Borrower shall immediately deliver to the
Agent a correct certificate for such Applicable Period, (y) the Applicable
Percentage for such Applicable Period shall be determined by reference to such
certificate, and (z) the Borrower shall immediately pay to the Agent the accrued
additional interest owing as a result of such increased Applicable Percentage
for such Applicable Period, which payment shall be promptly applied by the Agent
in accordance with the terms hereof.  Nothing in this paragraph shall limit the
rights of the Agent or the Lenders with respect to Section 4.2 or Article XI.

“Approved Assignee” means any Lender, an Affiliate of a Lender or an Approved
Fund.

 “Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“ArcLight” means ArcLight Capital Partners Fund VI, L.P., a Delaware limited
partnership.





4

--------------------------------------------------------------------------------

 

 

“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Capital Stock) by any
Credit Party or any Subsidiary thereof, and any issuance of Capital Stock by any
Subsidiary of Partners to any Person that is not a Credit Party or any
Subsidiary thereof.

“Assignment and Assumption” means an assignment and acceptance entered into by
an assigning Lender and an assignee Lender, accepted by the Agent, in accordance
with Section 14.5(f), substantially in the form of Exhibit A.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor statute thereto.

“Base Rate” means, for any day, the rate per annum equal to the greatest of (a)
the Federal Funds Rate in effect on such day plus 1/2 of 1%,  (b) the Prime Rate
in effect on such day, and (c) the Eurodollar Rate for an Interest Period of one
month plus 1%.  If for any reason the Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable after
due inquiry to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms hereof, the Base Rate shall be determined without regard to
clause (a) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.  Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Rate shall be effective on
the effective date of such change in the Prime Rate or the Federal Funds Rate,
respectively.

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which any Credit Party or any of
its Subsidiaries or ERISA Affiliates is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.

“Borrower” has the meaning given to such terms in the preamble of this Credit
Agreement.

“Bostco” means Battleground Oil Specialty Terminal Company, LLC, a Texas limited
liability company.

“Bostco Operating Agreement” means that certain Limited Liability Company
Agreement of Bostco Joint Venture.





5

--------------------------------------------------------------------------------

 

 

“Bostco Joint Venture” means Battleground Oil Specialty Terminal Company LLC, a
Delaware limited liability company, so long as such entity remains a Joint
Venture.

“Bostco Project” means the construction of Phase I by or on behalf of the Bostco
Joint Venture.

“Bostco Project Expansion” means any capital improvement or construction that is
in addition to the Bostco Project and is added to or constructed on the Bostco
Property by or on behalf of the Bostco Joint Venture.

“Bostco Project Expansion Operation Date” means the date on which any Bostco
Project Expansion is substantially complete and commercially operable.

“Bostco Property” means that certain real estate owned by Bostco Joint Venture
on the Closing Date and located on the Houston Ship Channel in La Porte, Texas.

“Brownsville Property” means the Real Estate located in Brownsville, Texas
commonly known as the “Southwest Terminal,” “Brownsville Terminal,” “Border
Terminal,” “Tejano Terminal” and “Diamondback Terminal.”

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Charlotte, North Carolina, Denver, Colorado, or
New York, New York; provided that in the case of Eurodollar Loans, such day is
also a day on which dealings between banks are carried on in U.S. dollar
deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided that operating leases that are reclassified or
recharacterized as capital leases due to a change in GAAP after the Closing Date
shall not constitute Capital Leases for any purpose under this Credit Agreement
but shall instead be treated as they would have been in accordance with GAAP as
in effect on the Closing Date.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other equity interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Cash Equivalents” means

(a)      negotiable certificates of deposit, time deposits (including sweep
accounts), demand deposits and bankers’ acceptances having a maturity of nine
months or less and issued by any United States financial institution having
capital and surplus





6

--------------------------------------------------------------------------------

 

 

and undivided profits aggregating at least $100,000,000 and rated at least
Prime-1 by Moody’s or A-1 by S&P or issued by any Lender;

(b)      corporate obligations having a maturity of nine months or less and
rated at least Prime-1 by Moody’s or A-1 by S&P or issued by any Lender;

(c)      any direct obligation of the United States of America or any agency or
instrumentality thereof, or of any state or municipality thereof, (i) which has
a remaining maturity at the time of purchase of not more than one year or which
is subject to a fully collateralized repurchase agreement with any Lender (or
any other financial institution referred to in clause (a) above) exercisable
within one year from the time of purchase and (ii) which, in the case of
obligations of any state or municipality, is rated at least Aa by Moody’s or AA
by S&P; and

(d)      any mutual fund or other pooled investment vehicle rated at least Aa by
Moody’s or AA by S&P which invests principally in obligations described above.

“Cash Management Products” means any one or more of the following types of
services or facilities extended to any of the Credit Parties by any Lender or
any Affiliate of a Lender in reliance on such Lender’s agreement to indemnify
such Affiliate: (a) Automated Clearing House (ACH) transactions; (b) cash
management, including controlled disbursement and lockbox services; and
(c) establishing and maintaining deposit accounts.

“Casualty Loss” has the meaning given to such term in Section 7.9.

“Change of Control” means the occurrence of any of the following:

(a)      (i)  the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) (other than ArcLight or any of its
wholly-owned subsidiaries (other than Partners or any Subsidiary of Partners))
of Capital Stock representing more than thirty-five percent (35%) of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the General Partner; or (ii) at any time when 100% of the
Capital Stock of the General Partner is not owned by a sole member, the
occupation of a majority of the seats (other than vacant seats) on the board of
directors (or comparable governing body) of the General Partner by Persons who
were neither (1) nominated by the board of directors (or comparable governing
body) of the General Partner nor (2) appointed by directors (or comparable
Persons) so nominated;

(b)      General Partner shall cease to own all of the general partner interests
in Partners;

(c)      Partners shall cease to Control the Borrower or the Operating GP, or
own at least 75% of the limited partner interests in the Borrower and 75% of the
Capital Stock of Operating GP; or





7

--------------------------------------------------------------------------------

 

 

(d)      Operating GP shall cease to own all of the general partner interests in
the Borrower.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

“Closing” means the satisfaction or waiver of the conditions precedent set forth
in Section 5.1, as provided therein.

“Closing Date” means the date on which the Closing occurs.

“Collateral” means any and all assets and rights and interests in or to property
of the Credit Parties pledged from time to time as security for the Obligations
pursuant to the Security Documents.

“Commitment” of any Lender means the Revolving Credit Commitment of such Lender.

“Committed Amount” means the Revolving Credit Committed Amount.

“Commitment Fee” means the fee accruing quarterly from the Closing Date and
required to be paid to the Agent for the benefit of the Lenders with a Revolving
Credit Commitment each quarter, in arrears, as partial compensation for
extending the Revolving Credit Committed Amount to the Borrower, and shall be
determined by multiplying (i) the positive difference, if any, between (A) the
Revolving Credit Committed Amount in effect at such time and (B) the average
Working Capital Obligations (including Swing Loans) outstanding during such
quarter by (ii) the Applicable Percentage (expressed as a decimal) then in
effect for the number of days in said quarter; provided that only for the
purpose of calculating the Commitment Fee payable to the Swing Loan Lender,
Swing Loans shall constitute a usage of the Swing Loan Lender’s Revolving Credit
Commitment.

“Commodities Account Control Agreement” means an agreement among a Credit Party,
a commodities intermediary, and the Agent, which agreement is in such form as is
reasonably acceptable to the Agent and its counsel and which provides for the
Agent’s having “control” (as such term is used in Article 9 of the UCC) over the
commodity accounts described therein, in each case as the same may be amended,
restated, supplemented, or otherwise modified from time to time.





8

--------------------------------------------------------------------------------

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate, executed by an Executive Officer,
substantially in the form of Exhibit J. 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consent, Reaffirmation and Agreement” means that certain Consent, Reaffirmation
and Agreement, substantially in the form attached as Exhibit P hereto, executed
and delivered by the Borrower and each of the other Credit Parties in favor of
the Agent, for the benefit of the Lenders.

“Consolidated” or “consolidated”  with reference to any term defined herein,
means that term as applied to the accounts of Partners and all of its
consolidated Restricted Subsidiaries, consolidated in accordance with GAAP.

“Consolidated EBITDA” means, for any applicable period of computation,
(a) Consolidated Net Income for such period plus (b) the sum of the following to
the extent deducted (or added, in the case of gains referred to in clause (iv)
below) in calculating Consolidated Net Income: (i) Consolidated Interest Expense
for such period, plus (ii) Consolidated Income Taxes for such period, plus (iii)
depreciation, amortization, and other non-cash charges (excluding non-cash
charges that are expected to become cash charges in a future period or that are
reserves for future cash charges, unless otherwise agreed by the Agent in its
reasonable discretion) of Partners and its consolidated Restricted Subsidiaries
for such period, plus (iv) losses (or minus gains) on the sale of assets during
such period plus (c) to the extent not otherwise included in Consolidated Net
Income any cash dividends or distributions actually paid to Partners or to a
consolidated Restricted Subsidiary for such period attributable an ownership
interest in any Person that is not a Restricted Subsidiary so long as such
dividends and distributions arise from operating activities; provided that
Consolidated EBITDA shall be adjusted from time to time to the satisfaction of
the Agent in its reasonable discretion as follows:

(1)      (A) With respect to any Permitted Acquisition, an amount equal to
one-quarter of the annual EBITDA attributable to the Person or assets acquired
pursuant to such Permitted Acquisition shall be added to actual Consolidated
EBITDA for the fiscal quarter in which such Permitted Acquisition was completed
and for each of the immediately preceding three fiscal quarters (in each case,
net of any actual Consolidated EBITDA attributable to such assets or entity
accruing after the consummation of such Permitted Acquisition); provided that
(x) the Consolidated EBITDA which is attributable to such Person or assets shall
have been determined (i) in good faith by an Executive Officer and in a manner
reasonably acceptable to the Agent; (ii) giving effect to any anticipated or
proposed cost savings related to such Permitted Acquisition, as well as any
revenues reasonably anticipated to be generated from terminaling agreements
executed or amended on or about the date of such Permitted Acquisition and in
connection therewith, to the extent approved by the Agent, and (y) no such
adjustments shall be made unless, prior to the consummation of such Permitted
Acquisition, the Agent shall have been





9

--------------------------------------------------------------------------------

 

 

furnished written documentation in form and substance reasonably satisfactory to
the Agent demonstrating pro forma compliance with all financial and other
covenants contained herein after consummation of such Permitted Acquisition
(whether or not such written documentation was required as part of a Permitted
Acquisition);

(B) With respect to any Specified Disposition, an amount equal to one-quarter of
the annual EBITDA attributable to the assets (including, without limitation,
Capital Stock) disposed of pursuant to such Specified Disposition shall be
deducted from actual Consolidated EBITDA for the fiscal quarter in which such
Specified Disposition was consummated and for each of the immediately preceding
three fiscal quarters; provided that the Consolidated EBITDA which is
attributable to such assets (including, without limitation, Capital Stock) shall
have been determined (i) in good faith by an Executive Officer and in a manner
reasonably acceptable to the Agent; and (ii) giving effect to any anticipated or
proposed cost savings related to such Specified Disposition, as well as any
revenues reasonably anticipated to be lost from terminaling agreements
terminated or amended on or about the date of such Specified Disposition and in
connection therewith, to the extent approved by the Agent;

(2)      With respect to any Material Project,

(A)  beginning the later of (1) the first fiscal quarter during which a Material
Project has commenced and (2) the first fiscal quarter in which any portion of
such fiscal quarter is within twelve (12) months of the Scheduled Material
Project Operation Date and for each fiscal quarter thereafter prior to the
Material Project Operation Date (but including the first quarter in which such
date occurs), an amount equal to (i) a percentage (based on the then-current
completion percentage of such Material Project as of the date of determination)
(expressed as a decimal) multiplied by (ii) an amount to be approved by the
Agent as the projected Consolidated EBITDA attributable to such Material Project
for the first twelve (12)-month period following the Scheduled Material Project
Operation Date of such Material Project (such amount to be approved by the Agent
and determined based upon projected revenues and other payments, in each case,
under binding guaranteed revenue contracts relating to such Material Project,
the creditworthiness of the other parties to such contracts, capital costs and
expenses, and other factors reasonably deemed appropriate by the Agent) (the
amount approved by the Agent pursuant to this clause (ii), is referred to as the
“Material Project Approved Amount”), which may, at the Borrower’s option, be
added to actual Consolidated EBITDA for such fiscal quarter and for each fiscal
quarter thereafter until the Material Project Operation Date of such Material
Project (including the fiscal quarter in which such Material Project Operation
Date occurs), but net of any actual Consolidated EBITDA attributable to such
Material Project following such Material Project Operation Date; provided that
if the actual Material Project Operation Date does not occur by the Scheduled
Material Project Operation Date, then the Material Project Approved Amount shall
be reduced, for fiscal quarters ending after the Scheduled Material Project
Operation Date to (but excluding) the first full quarter after the actual
Material Project Operation Date, by the following percentage amounts depending
on the period of delay (based on the period of actual delay or then-estimated
delay, whichever is longer): (I) ninety (90) days or less, zero percent (0%),
(II) longer than ninety (90) days, but not more than one-hundred eighty (180)
days,





10

--------------------------------------------------------------------------------

 

 

twenty-five percent (25%), (III) longer than one-hundred eighty (180) days but
not more than two-hundred and seventy (270) days, fifty percent (50%),
(IV) longer than two-hundred and seventy (270) days but not more than
three-hundred sixty-five (365) days, seventy-five percent (75%), and (V) longer
than three-hundred sixty-five 365 days, one hundred percent (100%); and

(B)      beginning with the first full fiscal quarter following the Material
Project Operation Date and for the two immediately succeeding fiscal quarters,
an amount equal to the Material Project Approved Amount (net of any actual
Consolidated EBITDA attributable to such Material Project following such
Material Project Operation Date) may, at the Borrower’s option, be added to
actual Consolidated EBITDA for such fiscal quarters.

Notwithstanding the foregoing, (A) no additions pursuant to section (2) of this
definition shall be allowed with respect to any Material Project unless: (i) not
later than fifteen (15) days (or such lesser period as is reasonably acceptable
to the Agent) prior to the delivery of any Compliance Certificate required under
Section 7.1(c) with respect to the fiscal quarter with respect to which such
additions are intended to be made for the first time (the “Initial Quarter”),
the Borrower shall have delivered to the Agent written pro forma projections of
Consolidated EBITDA relating to such Material Project, and (ii) prior to the
last day of the Initial Quarter, the Agent shall have approved (such approval
not to be unreasonably withheld or delayed) such projections and shall have
received such other information (including, without limitation, updated status
reports summarizing each Material Project currently under construction and
covering original anticipated and current projected cost, capital expenditures
(completed and remaining), the anticipated Material Project Operation Date,
total adjustments with respect to all Material Projects and the portion thereof
to be added to Consolidated EBITDA and other information regarding projected
revenues, customers and contracts supporting such pro forma projections and the
anticipated Material Project Operation Date) and documentation as the Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Agent, (B) the aggregate amount of all adjustments with respect to all Material
Projects plus all adjustments for any Bostco Project Expansion shall be limited
to 20% of the actual Consolidated EBITDA for such period, and (C) if a Material
Project is terminated or cancelled, or if any material portion of a Material
Project is disposed of or suffers a Casualty Loss then no additions for such
quarter shall be permitted.  For the purposes of this definition “actual
Consolidated EBITDA” shall be determined without including any adjustments
described in section (2).

(3)      With respect to any Bostco Project Expansion,

(A)      beginning the later of (1) the first fiscal quarter during which the
applicable Bostco Project Expansion has commenced and (2) the first fiscal
quarter in which any portion of such fiscal quarter is within twelve (12) months
of the Scheduled Bostco Project Expansion Date with respect to such Bostco
Project Expansion, and for each fiscal quarter thereafter prior to the Bostco
Project Expansion Operation Date (but including the first quarter in which such
date occurs), an amount equal to (i) a percentage (based on the then-current
completion percentage of such Bostco Project Expansion as of the date of
determination) multiplied by (ii) the cash dividends or distributions arising
from operating activities that are projected to be paid to the Borrower from the
Bostco





11

--------------------------------------------------------------------------------

 

 

Project Expansion for the first twelve (12)-month period following the Scheduled
Bostco Project Expansion Date with respect to such Bostco Project Expansion
(such amount to be approved by the Agent and determined based upon projected
revenues and other payments, in each case, under binding guaranteed revenue
contracts relating to such Bostco Project Expansion, the Bostco Operating
Agreement and any other organizational documents or any shareholder agreement
with respect to the Bostco Joint Venture, the creditworthiness of the other
parties to such contracts, projected revenues from such contracts, capital costs
and expenses, and other factors reasonably deemed appropriate by the Agent) (the
amount approved by the Agent pursuant to this clause (ii), is referred to as the
“Expansion Approved Amount”), which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for such fiscal quarter and for each fiscal quarter
thereafter until the Bostco Project Expansion Operation Date with respect to
such Bostco Project Expansion (including the fiscal quarter in which such Bostco
Project Expansion Operation Date occurs), but net of any actual dividends or
distributions paid to the Borrower from such Bostco Project Expansion following
such Bostco Project Expansion Operation Date; provided that if the actual Bostco
Project Expansion Operation Date does not occur by the Scheduled Bostco Project
Expansion Date, then the Expansion Approved Amount shall be reduced, for fiscal
quarters ending after the Scheduled Bostco Project Expansion Date to (but
excluding) the first full quarter after the actual Bostco Project Expansion
Operation Date, by the following percentage amounts depending on the period of
delay (based on the period of actual delay or then-estimated delay, whichever is
longer): (I) ninety (90) days or less, zero percent (0%), (II) longer than
ninety (90) days, but not more than one-hundred eighty (180) days, twenty-five
percent (25%), (III) longer than one-hundred eighty (180) days but not more than
two-hundred and seventy (270) days, fifty percent (50%), (IV) longer than
two-hundred and seventy (270) days but not more than three-hundred sixty-five
(365) days, seventy-five percent (75%), and (V) longer than three-hundred
sixty-five 365 days, one hundred percent (100%); and

(B)      beginning with the first full fiscal quarter following the Bostco
Project Expansion Operation Date and for the two immediately succeeding fiscal
quarters, an amount equal to the Expansion Approved Amount (net of any actual
Consolidated EBITDA attributable to such Bostco Project Expansion following such
Bostco Project Expansion Operation Date) may, at the Borrower’s option, be added
to actual Consolidated EBITDA for such fiscal quarters.

Notwithstanding the foregoing, (A) no additions pursuant to section (3) of this
definition shall be allowed with respect to any Bostco Project Expansion unless:
(i) not later than fifteen (15) days (or such lesser period as is reasonably
acceptable to the Agent) prior to the delivery of any Compliance Certificate
required under Section 7.1(c) with respect to the fiscal quarter with respect to
which such additions are intended to be made, the Borrower shall have delivered
to the Agent written pro forma projections of cash dividends or distributions
projected to be paid to the Borrower and relating to such Bostco Project
Expansion, and (ii) prior to the date such Compliance Certificate is required to
be delivered, the Agent shall have approved (such approval not to be
unreasonably withheld or delayed) such projections and shall have received such
other information and documentation as the Agent may reasonably request, all in
form and substance





12

--------------------------------------------------------------------------------

 

 

reasonably satisfactory to the Agent, (B) the aggregate amount of all
adjustments with respect to any Bostco Project Expansion shall be limited to 15%
of the actual Consolidated EBITDA for such period, (C) if the Bostco Project
Expansion is terminated or cancelled, or if any material portion of the Bostco
Project Expansion is disposed of or suffers a Casualty Loss then no additions
for such quarter shall be permitted, and (D) if the Bostco Joint Venture incurs
any Funded Indebtedness for the purpose of financing all or a portion of the
Bostco Project Expansion then the additions pursuant to section (3) of this
definition shall at the discretion of the Agent be reduced in an amount that
reflects the proportion of such Funded Indebtedness relative to the budgeted
capital expenditures for such Bostco Project Expansion.  For the purposes of
this definition “actual Consolidated EBITDA” shall be determined without
including any adjustments described in section (3).

“Consolidated Funded Indebtedness” means, as of any date of determination, all
Funded Indebtedness of Partners and its consolidated Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Income Taxes” means, for any applicable period of computation, the
sum of all income taxes paid or payable in cash (net of cash refunds) by
Partners and its consolidated Restricted Subsidiaries during such period
(including, without limitation, any federal, state, local and foreign income and
similar taxes), determined on a consolidated basis in accordance with Applicable
Law and GAAP.

“Consolidated Interest Expense” means, for any applicable period of computation,
all interest expense, net of cash interest income, of Partners and its
consolidated Restricted Subsidiaries during such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any applicable period of computation, the
net income (or loss) of Partners and its consolidated Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income (or loss) of any
Person in which Partners or any consolidated Restricted Subsidiary has an
interest (which interest does not cause the net income of such other Person to
be consolidated with the net income of Partners and its consolidated Restricted
Subsidiaries in accordance with GAAP), except to the extent of the amount of
cash dividends or distributions arises from operating activities and is actually
paid in such period by such other Person to Partners or to a consolidated
Restricted Subsidiary, as the case may be; (b) the net income (but not loss) of
any consolidated Restricted Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by that consolidated Restricted
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or governmental requirement applicable to such
consolidated Restricted Subsidiary, or is otherwise prohibited, in each case
determined in accordance with GAAP; provided that upon the removal of such
restriction, the aggregate net income of such consolidated Restricted Subsidiary
previously excluded within the last four (4) fiscal quarters shall be included
in the net income of Partners and its consolidated Restricted Subsidiaries for
the same quarters; (c) any extraordinary gains or losses, including gains or
losses attributable to property or asset sales not in the ordinary course of
business; (d) the cumulative effect of a change in accounting principles and any
gains or losses attributable to writeups or write downs of assets; (e) gains,
losses or other charges as a





13

--------------------------------------------------------------------------------

 

 

result of the early retirement or modification of Indebtedness; and (f) non-cash
gains or losses as a result of foreign currency adjustments.

“Consolidated Net Tangible Assets”  means, at any date of determination, the
total amount of consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value (net of any applicable reserves) of all
goodwill, trade names, trademarks, patents and other like intangible assets, all
as set forth, or on a pro forma basis would be set forth, on the consolidated
balance sheet of the Borrower and its Restricted Subsidiaries for the most
recently completed fiscal quarter, prepared in accordance with GAAP.

“Contractual Obligations” means, with respect to any Person, any term or
provision of any securities issued by such Person, or any indenture, mortgage,
deed of trust, contract, undertaking, document, instrument or other agreement to
which such Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

“Contribution Agreement” means the Contribution Agreement, the form of which is
attached as Exhibit M hereto, executed and delivered by each Credit Party and
any Person who becomes party hereto or to the Guaranty Agreement pursuant to a
joinder agreement executed and delivered in accordance with the terms of this
Credit Agreement, as amended, restated or supplemented from time to time.

“Control” means, with respect to any particular Person, possession by another,
directly or indirectly, of power to direct or cause the direction of the
management or policies of such particular Person, whether through ownership of
voting securities or other interests, by contract or otherwise.  Derivatives of
the word “Control” including “Controlling” and “Controlled” have correlative
meanings.

“Credit Agreement” means this Third Amended and Restated Senior Secured Credit
Facility, dated as of the date hereof, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Credit and Collateral Termination Events” has the meaning set forth in
paragraph (b) of Article XII.

“Credit Documents” means, collectively, this Credit Agreement, any Revolving
Notes, the Swing Note,  the Letter of Credit Documents, the Guaranty Agreement,
the Contribution Agreement, the Security Documents, the Consent, Reaffirmation
and Agreement, and all other documents, agreements, instruments, opinions and
certificates executed and delivered in connection herewith or therewith
(excluding, for the avoidance of doubt, Lender Hedging Agreements and any
agreements relating to Cash Management Products), as the same may be amended,
restated, supplemented, or otherwise modified from time to time.





14

--------------------------------------------------------------------------------

 

 

“Credit Parties” means the Borrower, the Guarantors, and any Restricted
Subsidiary of the Borrower or any Guarantor that has executed or joined in the
Guaranty Agreement or otherwise furnished a full-recourse guaranty to guarantee
the Obligations.

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by any
Credit Party or any of its Subsidiaries.

“Default” means an event, condition or default which, with the giving of notice,
the passage of time or both would become an Event of Default.

“Default Rate” means with respect to (a) all amounts due and payable or
outstanding with respect to Eurodollar Loans and LIBOR Index Loans, a rate per
annum equal to two percent (2%) in excess of the rate then applicable to such
Eurodollar Loans or LIBOR Index Loans until the end of the applicable Interest
Period or due date of principal thereof and, thereafter, a rate per annum equal
to two percent (2%) in excess of the rate then applicable to Base Rate Loans and
(b) all amounts due and payable or outstanding with respect to Base Rate Loans
and all other Obligations arising under the Credit Agreement and the other
Credit Documents, a rate per annum equal to two percent (2%) in excess of the
rate then applicable to Base Rate Loans.

“Defaulting Lender” means, subject to Section 4.11, any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans, within two (2)
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has otherwise failed to pay over to the Agent or any other
Lending Party any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Loans) within two (2)
Business Days of the date when due,  (c) has notified the Borrower, the Agent or
any other Lending Party that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (d) has
failed, within one (1) Business Day after request by the Agent to confirm in
writing to the Agent and the Borrower that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (d) upon receipt of such written confirmation by
the Agent and the Borrower), or (e) has, or has a direct or indirect parent
company that has, (i) become the subject of an insolvency proceeding, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or





15

--------------------------------------------------------------------------------

 

 

permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.  Any
determination by the Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.11(e)) upon delivery of written notice of such
determination to the Borrower and each Lender.

“Deposit Account Control Agreement” means an agreement among a Credit Party, a
depositary institution, and the Agent, which agreement is reasonably acceptable
to the Agent and its counsel and which provides for the Agent’s having “control”
(as such term is used in Article 9 of the UCC) over the deposit accounts
described therein, in each case as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Dispute” means any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Credit Agreement or any other
Credit Document.

“DOL” means the U.S. Department of Labor and any successor department or agency.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Domestic Subsidiaries” means, with respect to any Person, any Restricted
Subsidiary of such Person which is incorporated or organized under the laws of
any state of the United States or the District of Columbia.  Any unqualified
reference to any “Domestic Subsidiary” shall be deemed to be a reference to a
Domestic Subsidiary of Partners, unless the context clearly indicates otherwise.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) an Approved Assignee or (b) any other Person (i)
which is a commercial bank, finance company, insurance company or other
financial institution or fund or Affiliate thereof and which, in the ordinary
course of business, extends credit of the type contemplated herein; (ii) whose
becoming an assignee would not constitute a prohibited transaction under Section
4975 of the Internal Revenue Code or Section 406 of ERISA; (iii) which is
organized under the laws of the United States of America or any state thereof;
and (iv) which has capital in excess of $500,000,000, provided,  however, that
“Eligible Assignee” shall





16

--------------------------------------------------------------------------------

 

 

not include (x) the Credit Parties, or any of the Credit Parties’ Affiliates,
financial sponsors or Subsidiaries,  (y) any Defaulting Lender or (z) a natural
Person.

“Engagement Letter” means the letter agreement, dated February 17, 2017, by and
between Wells Fargo Securities, LLC and the Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute. 

“ERISA Affiliate” means any (i) corporation which is or was at any time within
the immediately preceding six (6) years a member of the same controlled group of
corporations (within the meaning of Section 414(b) of the Internal Revenue Code)
as the Credit Parties or any of their Subsidiaries; (ii) partnership or other
trade or business (whether or not incorporated) at any time within the
immediately preceding six (6) years under common control (within the meaning of
Section 414(c) of the Internal Revenue Code) with the Credit Parties or any of
their Subsidiaries; and (iii) member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as the
Credit Parties or any of their Subsidiaries, any corporation described in clause
(i) above, or any partnership or trade or business described in clause (ii)
above.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” means a Loan bearing interest based at a rate determined by
reference to the Eurodollar Rate.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate determined pursuant to the following
formula:

Eurodollar Rate =

London Interbank Offered Rate

 

1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means for any day, that percentage (expressed as
a decimal) which is in effect from time to time under Regulation D of the Board
of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time.  Eurodollar Loans and LIBOR Index Loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to a Lender.  The Eurodollar Rate and
the Adjusted LIBOR Index Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.





17

--------------------------------------------------------------------------------

 

 

“Event(s) of Default” has the meaning provided for in Article XI.

“Excluded Real Estate” means Real Estate (a) that has a book value, individually
and in the aggregate with all other Real Estate of the Credit Parties that does
not constitute Mortgaged Real Estate, of less than five percent (5%) of
Consolidated Net Tangible Assets and generates less than five percent (5%) of
the aggregate revenues of the Borrower and its consolidated Restricted
Subsidiaries as of the most recently completed fiscal quarter or year for which
Partners’ financial statements are available as provided in Section 7.1, (b)
that is designated by the Borrower in writing to the Agent at the time of the
acquisition thereof as having been acquired with the intention of transferring
such Real Estate to a Joint Venture through a Permitted JV Investment, provided
that, if such Real Estate is not transferred to such Joint Venture within ninety
(90) days (or such longer period of time as the Agent may agree in writing in
its sole discretion) of being acquired then such Real Estate shall no longer
constitute Excluded Real Estate pursuant to this clause (b), (c) designated as
Excluded Real Estate on Schedule 6.19 as of the Closing Date, (d) constituting a
building (as defined in the applicable Flood Insurance Regulation) or
manufactured (mobile) home (as defined in the applicable Flood Insurance
Regulation) located within an area designated by the Federal Emergency
Management Agency as having special flood hazards and in which flood insurance
is available under the Flood Insurance Regulations which the Agent determines,
in its sole discretion, is without significant value or (e) with respect to
which the Agent has determined in its sole discretion that such Real Estate
shall constitute Excluded Real Estate for the purposes of this Credit Agreement
and the other Credit Documents.

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligations if, and to the extent that, all or a portion of such Credit Party’s
guarantee of (whether such guarantee arises pursuant to a Guaranty Agreement, by
such Credit Party’s being jointly and severally liable for such Swap
Obligations, or otherwise (any such guarantee, an “Applicable Guarantee”)), or
the grant by such Credit Party of a security interest to secure, such Swap
Obligations (or any Applicable Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Applicable
Guarantee of such Credit Party or the grant of such security interest becomes
effective with respect to such related Swap Obligations (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Credit Party).  If any Swap
Obligations arise under a master agreement governing more than one agreement,
contract or transaction governing such Swap Obligation, such exclusion shall
apply only to the portion of such Swap Obligations that are attributable to such
agreement, contract or transaction for which such Applicable Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to any Lending Party or any other recipient
of any payment to be made by or on account of any obligation of any Credit Party
under any Credit Document, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lending Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its





18

--------------------------------------------------------------------------------

 

 

applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.10), any U.S. federal withholding Tax that is
imposed on amounts payable to or for the account of such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.6(f), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to Section 2.6(a) and (c) any U.S. federal withholding Taxes imposed
under FATCA.

“Executive Officer” means, as to any Person, the chief executive officer, the
chief financial officer, and the treasurer of such Person, and, for the purposes
of Section 11.1(d), the secretary of such Person.  Unless otherwise specified,
all references to an Executive Officer herein means an Executive Officer of
Partners.

“Existing Credit Agreement” has the meaning set forth in the preamble hereto.

“Existing Letters of Credit” means those letters of credit identified on
Schedule 2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

“Fees” means, collectively, the Agent’s Fees, the Lenders’ Fees, Commitment
Fees, Letter of Credit Fees and the Issuing Bank Fees payable hereunder.

“Financials” has the meaning given to such term in Section 6.6.

“Flood Hazard Property” means a property in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

“Flood Insurance Regulations” means, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC





19

--------------------------------------------------------------------------------

 

 

4001, et seq.) and (d) the Flood Insurance Reform Act of 2004, as now or
hereafter in effect or any such successor statute thereto, and, in each case,
any regulations promulgated thereunder.

“Florida Real Property Assets” means any real property asset which is (a) now or
hereafter owned by a Credit Party and (b) physically located in the State of
Florida.

“Foreign Lender” means any Lender that is not a United States person, as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person which is not a Domestic Subsidiary.  Any unqualified
reference to any Foreign Subsidiary shall be deemed a reference to a Foreign
Subsidiary of Partners, unless the context clearly indicates otherwise.

“Form S-1” means the final, effective Form S-1 Registration Statement of
Partners filed by Partners with the Securities and Exchange Commission on or
about May 9, 2005.

“Frontera” means any Joint Venture into which all or any portion of the
Brownsville Property has been or will be, directly or indirectly, transferred in
connection with a Permitted JV Investment.

“Frontera Operating Agreement” means the organizational document of Frontera
that, among other things, governs the business activities of Frontera and the
rights and obligations of the holders of its Capital Stock.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding Letter of Credit Obligations other than
Letter of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized or other
credit support acceptable to the Issuing Bank shall have been provided in
accordance with the terms hereof, and (b) with respect to Swing Loan Lender,
such Defaulting Lender’s Revolving Credit Commitment Percentage of Swing Loans
other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders, repaid by the Borrower or cash
collateralized or other credit support acceptable to the Swing Loan Lender shall
have been provided in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, with respect to any Person, without duplication,
all Indebtedness, other than Indebtedness of the types described in clause (h)
of the definition of “Indebtedness”.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect on the date hereof and applied on a consistent basis with
the Financials.





20

--------------------------------------------------------------------------------

 

 

“General Partner” means TransMontaigne GP L.L.C., a Delaware limited liability
company which is controlled by Gulf TLP Holdings, LLC, and which owns the
general partner interest in, and is the sole general partner of, Partners.

“Government Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Guarantor” means (a) Partners, (b) Operating GP, (c) TransMontaigne Terminals
L.L.C. (f/k/a Coastal Terminals L.L.C.), a Delaware limited liability company,
Razorback L.L.C., a Delaware limited liability company, TPSI Terminals L.L.C., a
Delaware limited liability company, TLP Finance Corp., a Delaware corporation,
TLP Operating Finance Corp., a Delaware corporation, and TPME L.L.C., a Delaware
limited liability company, and (d) each other Person who enters into the
Guaranty Agreement or becomes party to the Guaranty Agreement pursuant to a
joinder agreement in form and substance reasonably satisfactory to the Agent,
including, without limitation, any Restricted Subsidiaries of Partners which may
become Guarantors hereunder pursuant to Section 7.15.

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), means and includes (a) any guaranty, direct or indirect, in any
manner, of any part or all of such primary obligation, and (b) any agreement,
direct or indirect, contingent or otherwise, the practical effect of which is to
assure in any way the payment of any part or all of such primary obligation,
including, without limiting the foregoing, any reimbursement obligations as to
amounts drawn down by beneficiaries of outstanding letters of credit, and any
obligation of any Person, whether or not contingent, (i) to purchase or assume
any such primary obligation or any property or asset constituting direct or
indirect security therefor, (ii) to advance or supply funds (A) for the purchase
or payment of such primary obligation or (B) to maintain working capital, equity
capital or the net worth, cash flow, solvency or other balance sheet or income
statement condition of any other Person, (iii) to purchase property, assets,
securities or services, or to grant Liens, primarily for the purpose of assuring
the owner or holder of any primary obligation of the ability of the primary
obligor with respect to such primary obligation to make payment thereof, or (iv)
otherwise provide credit support for another Person or to assure or hold
harmless the owner or holder of such primary obligation against loss in respect
thereof.

“Guaranty Agreement” means the Guaranty Agreement, a form of which is attached
as Exhibit B hereto, executed and delivered by each Guarantor together with any
joinder agreements executed and delivered in accordance with the terms of this
Credit Agreement, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

“Hedging Agreements” means any interest rate protection agreement or other
interest rate protection agreement, foreign currency exchange agreement,
commodity option agreement or other interest or exchange rate or commodity price
hedging agreements.

“Highest Lawful Rate” means, at any given time during which any Obligations
shall be outstanding hereunder, the maximum nonusurious interest rate, if any,
that at any time or from





21

--------------------------------------------------------------------------------

 

 

time to time may be contracted for, taken, reserved, charged or received on the
indebtedness under this Credit Agreement, under the laws of the State of New
York (or the law of any other jurisdiction whose laws may be mandatorily
applicable notwithstanding other provisions of this Credit Agreement and the
other Credit Documents), or under applicable federal laws which may presently or
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than under the State of New York or such other jurisdiction’s law, in any
case after taking into account, to the extent permitted by Applicable Law, any
and all relevant payments or charges under this Credit Agreement and any other
Credit Documents executed in connection herewith, and any available exemptions,
exceptions and exclusions.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all guaranties of such Person with
respect to Indebtedness of the type referred in this definition of another
Person, (g) the principal portion of all obligations of such Person under
Capital Leases, (h) all obligations of such Person under Hedging Agreements, (i)
the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred Capital
Stock issued by such Person and required by the terms thereof to be redeemed in
cash, or for which mandatory sinking fund payments in cash are due, by a fixed
date prior to the Maturity Date, (k) the principal component of payments due
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product, other than operating leases that
do not constitute any of the foregoing, during the applicable period ending on
such date, determined on a consolidated basis in accordance with GAAP, and (l)
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer in which such Person is
legally obligated with respect thereto.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnity Agreement” means that certain Indemnification Agreement, dated
December 31, 2007, among TransMontaigne LLC, Partners, General Partner,
Operating GP and Borrower.

“Independent Accountant” means a firm of independent public accountants of
nationally recognized standing selected by Partners, which is “independent” as
that term is defined in Rule 2-01 of Regulation S-X promulgated by the
Securities and Exchange Commission.





22

--------------------------------------------------------------------------------

 

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA for the most recently ended fiscal quarter and the
immediately preceding three fiscal quarters for which financial statements of
Partners have been, or were required to be, delivered under this Credit
Agreement to (b) Consolidated Interest Expense paid or payable in cash during
such period.

“Interest Payment Date” means (a) as to any Base Rate Loan and any Swing Loan,
including any Swing Loan that is a LIBOR Index Loan, the last Business Day of
each calendar quarter while such Loan is outstanding, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, on the last day of such
Interest Period, and (c) as to any Eurodollar Loan having an Interest Period
longer than three months, on the last day of each three month period during such
Interest Period and on the last day of such Interest Period.

“Interest Period” means, as to Eurodollar Loans, a period of one month, two
months, three months, six months, or, subject to availability to all Lenders,
twelve months, as selected by the Borrower, commencing on the date of the
borrowing (including continuations and conversions thereof); provided,  however,
(a) if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (b) no Interest Period
shall extend beyond the Maturity Date and (c) any Interest Period with respect
to a Eurodollar Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevant calendar month at the end of such Interest Period.

“Internal Revenue” means the Internal Revenue Service and any successor agency.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Investment” by any Person means (i) any transaction or series of related
transactions that results in the acquisition of assets, shares of Capital Stock,
bonds, notes, debentures, partnership interests, joint ventures or other
ownership interests or other securities of any other Person (whether the
consideration paid for such acquisition is cash, property, services, assumption
of Indebtedness, securities or otherwise) but excluding any acquisition of
inventory, supplies, equipment and other property or assets used or consumed in
the ordinary course of business of any Credit Party or any of its Subsidiaries,
(ii) any deposit (other than deposits constituting a Permitted Lien) with or on
behalf of, or advance, loan or other extension of credit (other than sales of
inventory on credit in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms and sales on credit of
the type described in clauses (c) or (d) of Section 9.3) to or on behalf of, any
other Person or (iii) any other capital contribution to, or investment in, any
other Person.  For purposes of this Credit Agreement, the term “Investment”
includes, without limitation, any Guaranty by a Credit Party or any of its
Restricted Subsidiaries entered into for the benefit of any Person.  In
determining the aggregate amount of Investments outstanding at any particular
time, (a) the amount of any Investment represented by a guaranty shall be taken
at not less than the maximum principal amount of the obligations guaranteed and
still outstanding; (b) there shall be deducted in respect of each such





23

--------------------------------------------------------------------------------

 

 

Investment any amount received as a return of capital (but only by repurchase,
redemption, retirement, repayment, liquidating dividend or liquidating
distribution); (c) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; (d) there shall not be deducted from or added to the aggregate
amount of Investments any decrease or increases, as the case may be, in the
market value thereof; and (e) with respect to Investments in Joint Ventures
there shall be deducted in respect of each such Investment any amount received
in cash on account of such Joint Venture, directly or indirectly from such Joint
Ventures or from a third party investor but only with respect to such third
party investors’ acquisition of Capital Stock in such Joint Venture.

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C.
§ 80(a)(1), et seq.). 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any of its Restricted Subsidiaries.

“Issuing Bank” means Wells Fargo or any other Lender which shall issue a Letter
of Credit for the account of the Borrower; provided that the Agent shall have
approved such other Lender (such consent not to be unreasonably withheld or
delayed).

“Issuing Bank Fees” has the meaning given to such term in Section 4.5(b).

“Joint Venture” means (a) a legal entity which is a joint venture among a Credit
Party and one or more third parties so long as such entity would not constitute
a Subsidiary or (b) an Unrestricted Subsidiary formed or acquired with the
intention of establishing a joint venture; provided,  however, if ninety (90)
days (or such longer period of time as the Agent may agree in writing in its
sole discretion)(each such date, a “Transition Date”) after the formation or
acquisition of such Unrestricted Subsidiary such Unrestricted Subsidiary is
still a Subsidiary then such Unrestricted Subsidiary shall no longer constitute
a Joint Venture but shall, at the Borrower’s option as specified in writing to
the Agent prior to the Transition Date, either remain an Unrestricted Subsidiary
or be redesignated as a Restricted Subsidiary; provided that such Unrestricted
Subsidiary must become a Restricted Subsidiary in accordance with Section 7.15
if (x) the Investments made in such Unrestricted Subsidiary on or prior to the
Transition Date, which for the purposes of this definition shall be deemed to
have been made on the Transition Date, together with all Investments in each
other Unrestricted Subsidiaries which are not Joint Ventures would not be
permitted under clause (j) of the definition of Permitted Investments or (y) the
requirements of Section 9.17(a) would not permit such Subsidiary to be an
Unrestricted Subsidiary, which for the purposes of this definition shall be
determined as if the Borrower had designated such Subsidiary to be an
Unrestricted Subsidiary on the Transition Date. 

“Landlord Agreement” means a Landlord Lien Waiver Agreement, substantially in
the form of Exhibit C (or such other form as shall be reasonably acceptable to
the Agent), between the Agent and a Credit Party’s landlord with respect to the
Mortgaged Real Estate or any real property sold or transferred in accordance
with Section 9.13.





24

--------------------------------------------------------------------------------

 

 

“Lead Arrangers” means Wells Fargo Securities, LLC and U.S. Bank National
Association.

“Leases” means leases with respect to any leased real property, together with
any leases of real property entered into by a Credit Party or any of its
Restricted Subsidiaries after the date hereof.

“Lender” has the meaning given to such term in the preamble of this Credit
Agreement.

“Lender Hedging Agreement” means any Hedging Agreement (other than one
pertaining to the purchase or sale of commodities or commodity options) between
the Borrower and any Person (or Affiliate of such Person) that was a Lender or
an Affiliate of Lender at the time it entered into such Hedging Agreement
whether or not such Person has ceased to be a Lender under the Credit Agreement.

“Lenders’ Fees” means the non-refundable fees payable to each of the Lenders as
set forth in the Engagement Letter.

“Lending Party” means the Agent, each Issuing Bank and each Lender.

“Letter of Credit Committed Amount” means $35,000,000.

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or at risk or (b) any collateral security for such
obligations.

“Letter of Credit Fee” has the meaning given to such term in Section 4.5(a).

“Letter of Credit Obligations” means, at any time of determination, the sum of
(a) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, plus (b) the aggregate amount of all drawings under Letters of Credit for
which the Issuing Bank has not at such time been reimbursed, plus (c) without
duplication, the aggregate amount of all payments made by each Lender to the
Issuing Bank with respect to such Lender’s participation in Letters of Credit as
provided in Section 3.3 for which the Borrower has not at such time reimbursed
the Lenders, whether by way of a Revolving Loan or otherwise.

“Letters of Credit” means (i) the Existing Letters of Credit, and (ii) all
stand-by letters of credit issued by an Issuing Bank for the account of the
Borrower pursuant to this Credit Agreement on and after the Closing Date, in
each case, together with all amendments, renewals, extensions or replacements
thereof.

“LIBOR Index Loan” means a Swing Loan during any period in which it bears
interest at a rate determined by reference to the Adjusted LIBOR Index Rate.





25

--------------------------------------------------------------------------------

 

 

“Lien(s)” means any lien, claim, charge, pledge, security interest, deed of
trust, mortgage, or other encumbrance.

“Liquidity” means, on any date of determination, the sum of (a) the Revolving
Credit Committed Amount minus the Working Capital Obligations outstanding plus
(b) all money, currency or credit balances owned by a Person in any demand or
deposit account located in the United States on the date of determination;
provided,  however, that amounts calculated under clause (b) of this definition
shall exclude any amounts that do not constitute cash or Cash Equivalents;
provided,  further,  however, that the foregoing amounts under clause (b) shall
(i) be included only to the extent such amounts are not subject to any Lien or
other restriction or encumbrance of any kind (other than (x) Liens described in
clause (a) of the definition of Permitted Liens and (y) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights; provided that this clause (y) shall apply
only for so long as such liens and rights are not being enforced or otherwise
exercised), (ii) exclude any amounts held by such Person in escrow, trust or
other fiduciary capacity for or on behalf of a client of such Person or any
Affiliate of such Person and (iii) in the case of amount under clause (b) owned
by a Person that is organized under the laws of a jurisdiction other than the
United States of America or any political subdivision thereof, exclude an
estimate of all withholding and other taxes that may be due as a result of any
distribution of such amounts to a Credit Party, which estimate shall be
acceptable to the Agent in its reasonable discretion.

“Loan” or “Loans” means Revolving Loans (or a portion of any Revolving Loan) and
Swing Loans, or any or all of them, as the context shall require.

“London Interbank Offered Rate” means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, the rate of interest per annum
determined by Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
as reported on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period (or if not so reported,
then as determined by Agent from another recognized source or interbank
quotation).  Notwithstanding the foregoing, in no event shall the London
Interbank Offered Rate be less than 0%.

“Material Adverse Change” means a material adverse change in (a) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
part of the Collateral, (c) the Credit Parties’ ability to perform their
respective obligations under the Credit Documents, or (d) the rights and
remedies of the Lenders hereunder.

“Material Adverse Effect” means a material adverse effect on (a) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
part of the Collateral, (c) the Credit Parties’ ability to perform their
respective obligations under the Credit Documents, or (d) the rights and
remedies of the Lenders hereunder.

“Material Project” means the construction or expansion of any capital project of
any Credit Party (but, for the avoidance of doubt, excluding the Bostco Project
or any Bostco Project





26

--------------------------------------------------------------------------------

 

 

Expansion), the aggregate capital cost of which (inclusive of capital costs
expended prior to the acquisition thereof) is reasonably expected by the
Borrower to exceed (or exceeds) $20,000,000; provided that the Borrower may
elect that one or more “phases” of the construction or expansion of a capital
project be treated as an independent Material Project if (a) the aggregate
capital cost of such “phase” is reasonably expected by the Borrower to exceed
$5,000,000 and (b) the aggregate capital cost of such “phase”, together with all
other “phases” of such construction or expansion of such capital project is
reasonably expected by the Borrower to exceed $20,000,000. 

“Material Project Operation Date” means the date on which such Material Project
is substantially complete and commercially operable as determined in good faith
by the Borrower.

“Maturity Date” means, as to the Revolving Loans, Swing Loans, and Letters of
Credit (and the related Letter of Credit Obligations), March 13, 2022.

“Moody’s” means Moody’s Investor Service, Inc.

“Mortgage” means, as to each parcel or tract of the Mortgaged Real Estate (or as
to more than one parcel or tract, as the case may be), the mortgage (or
amendment to an existing mortgage) from the applicable Credit Party on such
Mortgaged Real Estate, in form and substance reasonably satisfactory to the
Agent, granting a Lien thereon to Agent, for the benefit of the Lenders, to
secure the Obligations, as amended on or about the date hereof, if applicable,
and as otherwise amended, restated or supplemented from time to time.

“Mortgagee Policy” means, for each parcel or tract of the Mortgaged Real Estate,
other than the Razorback Pipeline Property, an ALTA mortgagee title insurance
policy issued by the Title Insurance Company, assuring the Agent that the
Mortgage on such Mortgaged Real Estate creates a valid and enforceable first
priority (subject to Permitted Liens) mortgage lien on such Mortgaged Real
Estate, free and clear of all defects and encumbrances except Permitted Liens,
which Mortgagee Policy shall be in form and substance reasonably satisfactory to
the Agent and shall provide for affirmative insurance and such reinsurance as
the Agent may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Agent.

“Mortgaged Real Estate” means all Real Estate which, from time to time, is owned
or leased by a Credit Party and subject to a Mortgage, including, without
limitation, the Real Estate noted on Schedule 6.19 as being subject to a
Mortgage as of the Closing Date.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA and (i) which is, or within the immediately preceding six
(6) years was, contributed to by any Credit Parties or any of their Subsidiaries
or ERISA Affiliates or (ii) with respect to which any Credit Parties or any of
their Subsidiaries may incur any liability.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Involuntary Disposition, the gross proceeds received by any
Credit Party or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided





27

--------------------------------------------------------------------------------

 

 

that if such estimated taxes exceed the amount of actual taxes required to be
paid in cash in respect of such Asset Disposition, the amount of such excess
shall constitute Net Cash Proceeds), (ii) all reasonable, customary and
documented out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of that is pari passu to or senior in ranking to the Liens on
such asset created by the Credit Documents, which Indebtedness is required to be
repaid in connection with such transaction or event, and (b) with respect to any
Asset Disposition of Capital Stock or Debt Issuance, the gross cash proceeds
received by any Credit Party or any of its Subsidiaries therefrom less all
reasonable, customary and documented out-of-pocket legal, underwriting and other
fees and expenses incurred in connection therewith.

“Non-Recourse Debt” means Indebtedness of any Subsidiary:

(a)      as to which none of the Credit Parties or any Restricted Subsidiary (i)
provides credit support of any kind (including any guaranty, undertaking,
agreement or instrument that would constitute Indebtedness), (ii) is directly or
indirectly liable as a guarantor or otherwise or (iii) is the lender; and

(b)      no default with respect to which (including any rights that the holders
thereof may have to take an enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of
Indebtedness of any Credit Party or any Restricted Subsidiary to declare a
default on such Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity.

“Note” or “Notes” means the Revolving Notes and the Swing Note or any or all of
them, as the context shall require.

“Notice of Borrowing” means a notice substantially in the form of Exhibit G.

“Notice of Extension/Conversion” means a notice substantially in the form of
Exhibit I.

“Obligations” means the Loans, any other loans and advances or extensions of
credit made or to be made by any Lending Party to the Borrower, or to others for
the Borrower’s account, in each case pursuant to the terms and provisions of
this Credit Agreement, together with interest thereon (including interest which
accrues after the commencement of any bankruptcy or similar case, whether or not
such post-petition interest is allowed in such case) and, including, without
limitation, any reimbursement obligation or indemnity of the Borrower on account
of Letters of Credit and all other Letter of Credit Obligations and all
indebtedness, fees, liabilities and obligations which may at any time be owing
by the Borrower to any Lending Party (or an Affiliate of a Lending Party) in
each case pursuant to this Credit Agreement or any other Credit Document,
whether now in existence or incurred by the Borrower from time to time
hereafter, whether unsecured or secured by pledge, Lien upon or security
interest in any of the Borrower’s assets or property or the assets or property
of any other Person, whether such indebtedness is absolute or contingent, joint
or several, matured or unmatured, direct or indirect and whether the Borrower is
liable to such Lending Party (or an Affiliate of a Lending Party) for such
indebtedness as principal, surety, endorser, guarantor or
otherwise.  Obligations shall also





28

--------------------------------------------------------------------------------

 

 

include any other indebtedness owing to any Lending Party (or an Affiliate of a
Lending Party) by the Borrower under this Credit Agreement and the other Credit
Documents, the Borrower’s liability to any Lending Party (or an Affiliate of a
Lending Party) pursuant to this Credit Agreement as maker or endorser of any
promissory note or other instrument for the payment of money, the Borrower’s
liability to any Lending Party (or an Affiliate of a Lending Party) pursuant to
this Credit Agreement or any other Credit Document under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which any Lending Party (or an Affiliate of a Lending Party) may make or issue
to others for any such Borrower’s account pursuant to this Credit Agreement,
including any accommodation extended with respect to applications for Letters of
Credit, all liabilities and obligations arising under Lender Hedging Agreements
owing from the Borrower or any other Credit Party to any Lending Party, or any
Affiliate of a Lending Party (or any Person that was a Lending Party or an
Affiliate of a Lending Party at the time such Lender Hedging Agreement was
entered into), permitted under Section 9.2, all liabilities and obligations now
or hereafter arising from or in connection with any Cash Management Products,
and all obligations of the Guarantors or any other Credit Party to any Lending
Party (or an Affiliate of any Lending Party) or the Agent arising under or in
connection with any Guaranty Agreement or any other Credit Document, including,
without limitation, the Guaranteed Obligations (as defined in each Guaranty
Agreement).  Any other term or provision of this Credit Agreement or any other
Credit Document to the contrary notwithstanding, the “Obligations,” “Secured
Obligations,” “Guaranteed Obligations,” and “Pledgor Obligations”, as
applicable, of any Credit Party shall exclude, as to such Credit Party, Excluded
Swap Obligations of such Credit Party.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Omnibus Agreement” means that certain Second Amended and Restated Omnibus
Agreement among Gulf TLP Holdings, LLC, TLP Management Services LLC, the General
Partner, Partners, the Operating GP and the Borrower dated March 1, 2016, as the
same may be further amended, restated, supplemented, or otherwise modified from
time to time to the extent any such amendment, supplement or modification does
not constitute a breach of Section 9.16.

“Operating GP” means TransMontaigne Operating GP L.L.C., a Delaware limited
liability company which, as of the Closing Date, owns a 0.001% general
partnership interest in, and is the sole general partner of, the Borrower.

“Other Connection Taxes” means, with respect to any Lending Party, Taxes imposed
as a result of a present or former connection between such Lending Party and the
jurisdiction imposing such Tax (other than connections arising from such Lending
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.





29

--------------------------------------------------------------------------------

 

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

“Participant” has the meaning given to such term in Section 14.5(g).  

“Participant Register” has the meaning given to such term in Section 14.5(g).  

“Partners” means TransMontaigne Partners L.P., a Delaware limited partnership,
which qualifies for taxation as a “master limited partnership” under the
Internal Revenue Code, the sole general partner of which is the General Partner.

“Partners’ Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Partners dated as of May 27, 2005, as
amended by that certain First Amendment to the First Amended and Restated
Agreement of Limited Partnership of Partners dated January 23, 2006, that
certain Second Amendment to the First Amended and Restated Agreement of Limited
Partnership of Partners and that certain Third Amendment to the First Amended
and Restated Agreement of Limited Partnership of Partners dated May 5, 2015 and
as the same may be further amended, restated, supplemented, or otherwise
modified from time to time to the extent permitted herein.

“Permitted Acquisition” means any Acquisition by the Borrower or any Restricted
Subsidiary thereof where:

(i)      the business or assets acquired are for use, or the Person acquired is
engaged, in a Permitted Line of Business;

(ii)     if the Acquisition involves a merger or other combination involving
(i) the Borrower, the Borrower is the surviving entity and (ii) any other Credit
Party, either such Credit Party is the surviving entity or the continuing or
surviving entity shall become a Credit Party immediately upon the consummation
of such Acquisition;

(iii)    immediately before and after giving effect to such Acquisition, no
Default or Event of Default shall exist;

(iv)    immediately before and after giving effect to such Acquisition (after
giving effect to any updates to information provided to the Lenders with respect
to such Acquisition in accordance with Section 7.16), all of the representations
and warranties of the Credit Parties and their Subsidiaries under this Credit
Agreement and the other Credit Documents (except to the extent relating
specifically to a specific prior date), shall be true and correct at such time
in all material respects (provided that if any representation or warranty
already includes a materiality or material adverse effect or change qualifier,
such representation or warranty shall be true and correct in all respects);

(v)     at the time of such Acquisition the Borrower is in compliance with the
covenants set forth in Sections 8.1 through 8.3 of this Credit Agreement with
respect to the covenant levels at the time of the most recent Compliance
Certificate, in each case, immediately before and after giving pro forma effect
to the Acquisition and Indebtedness





30

--------------------------------------------------------------------------------

 

 

incurred in connection with such Acquisition and interest to accrue thereon, as
if such Acquisition and Indebtedness was incurred on the first day of the period
being tested;

(vi)      for any Specified Acquisition, the Agent shall have received a
certificate from the Borrower certifying the accuracy of the matters described
in each of the foregoing clauses and, with respect to the matters described in
clause (v), shall provide calculations demonstrating compliance with such
matters;

(vii)     the Acquisition is non-hostile and was approved, as necessary, by the
target’s board of directors, shareholders or other requisite Persons;

(viii)    for any Specified Acquisition, the Agent shall have received complete
executed or conformed copies of each material document, instrument and agreement
executed by a Credit Party in connection with such Acquisition not more than ten
(10) Business Days after such Acquisition (or such longer period as may be
agreed to by the Agent in its sole discretion); and

(ix)      for any Specified Acquisition, the Agent shall have received an
acquisition summary with respect to the Person, assets and/or business to be
acquired (including financial statements for the most recent twelve month period
for which they are available and as otherwise available, or such other form of
financial statements reasonably acceptable to the Agent) and the Borrower’s
calculation of pro forma Consolidated EBITDA relating thereto calculated in a
manner reasonably satisfactory to the Agent not less than ten (10) Business Days
prior to such Acquisition (or such shorter period as may be agreed to in writing
by the Agent in its sole discretion).

“Permitted Indebtedness” means:

(a)      Indebtedness to the Lenders and Issuing Bank with respect to the
Revolving Loans, the Swing Loans, the Letters of Credit or otherwise, pursuant
to the Credit Documents;

(b)      trade payables incurred in the ordinary course of the Credit Parties’
business;

(c)      unsecured Indebtedness owing to the General Partner in the form of
loans and advances, provided that (i) the aggregate amount of such Indebtedness
outstanding at any one time shall not exceed $10,000,000 and (ii) at the time of
incurring such Indebtedness no Default or Event of Default exists or would arise
therefrom;

(d)      obligations of Partners or any of its Restricted Subsidiaries in
respect of Hedging Agreements entered into in order to manage existing or
anticipated interest rate and exchange rate risks and not for speculative
purposes;

(e)      Indebtedness described on Schedule 1.1C and any refinancings of such
Indebtedness; provided that such Indebtedness is not increased in excess of the
principal balance outstanding thereon plus any interest, prepayment premium and
other related





31

--------------------------------------------------------------------------------

 

 

costs at the time of such refinancing so long as all such costs do not exceed
$2,000,000, the scheduled maturity dates of such Indebtedness are not shortened
and such refinancing is on terms and conditions no more restrictive than the
terms and conditions of the Indebtedness being refinanced;

(f)      unsecured Funded Indebtedness of the Credit Parties, provided that (i)
the Agent has been given prior written notice of the material terms and
conditions thereof and has found such terms and conditions acceptable, (ii) the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Sections 8.1,  8.2 and, if applicable, 8.3 immediately before and after
giving effect to such incurrence, (iii) the maturity date of such indebtedness
is no earlier than six (6) months after the Maturity Date and there shall be no
scheduled principal payments until six (6) months after the Maturity Date,
(iv) such unsecured Funded Indebtedness does not contain financial covenants of
a type not contained in this Credit Agreement and the financial covenants
contained therein are no more restrictive than the financial covenants contained
in this Credit Agreement, (v) the provisions of Sections 9.12 or 9.14 are not
breached, and (vi) immediately before and after giving effect to the issuance of
such unsecured Funded Indebtedness and the application of any of the proceeds
thereof on the issuance date no Default or Event of Default shall exist;

(g)      purchase money Indebtedness (including Capital Leases) incurred after
the Closing Date by the Credit Parties or any of their Restricted Subsidiaries
to finance the purchase, construction or improvement of fixed assets, and any
Indebtedness incurred to extend, renew, replace or refinance such purchase money
Indebtedness; provided that (i) the total of all such Indebtedness for all such
Persons taken together shall not exceed an aggregate principal amount of
$10,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon plus any interest, prepayment premium and
other related costs at the time of such refinancing;

(h)      Indebtedness in an aggregate amount not exceeding 5% of Consolidated
Net Tangible Assets determined at the time such Indebtedness is incurred;

(i)      intercompany loans made by any Credit Party to any Credit Party;

(j)      Indebtedness of Partners’ Foreign Subsidiaries for financing of the
type described in clause (l) of the definition of Permitted Liens, which
Indebtedness may be unsecured or secured as permitted by such clause (l);

(k)      Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing;





32

--------------------------------------------------------------------------------

 

 

(l)      to the extent constituting Indebtedness, reasonable and customary
unsecured deferred compensation or similar obligations to employees and officers
incurred in the ordinary course of business; and

(m)    all Guarantees of Indebtedness of another Person of the type referred in
clauses (a) through (i) (other than Guarantees of Acquired Indebtedness).

Notwithstanding the foregoing, if any of the foregoing Indebtedness is
Subordinated Indebtedness, then (i) the material terms and conditions of such
Indebtedness must be acceptable to the Agent and (ii) a Subordination Agreement
with respect to such Indebtedness shall be delivered to the Agent, for the
benefit of the Lenders, on or prior to the incurrence of such Indebtedness.

“Permitted Investments” means:

(a)      Cash Equivalents;

(b)      interest-bearing demand or time deposits (including certificates of
deposit) which are insured by the Federal Deposit Insurance Corporation (“FDIC”)
or a similar federal insurance program; provided,  however, that the Credit
Parties may, in the ordinary course of their respective businesses, maintain in
their disbursement accounts from time to time amounts in excess of then
applicable FDIC or other program insurance limits;

(c)      Investments existing on the Closing Date and set forth on Schedule
1.1D;

(d)      advances to officers, directors and employees for expenses incurred or
anticipated to be incurred in the ordinary course not to exceed $5,000,000 in
the aggregate at any one time outstanding;

(e)      Investments in (i) the Credit Parties; (ii) newly created direct or
indirect Domestic Subsidiaries (other than Unrestricted Subsidiaries) of
Partners, and newly created direct or indirect Foreign Subsidiaries of Partners,
provided that (A) the applicable requirements of Section 7.15 are satisfied
(such that, as to any Domestic Subsidiary, such Domestic Subsidiary becomes a
Credit Party), and (B) the aggregate amount of Investments in Foreign
Subsidiaries made after the Closing Date shall not exceed $5,000,000 at any
time; and (iii) the General Partner in the form of loans and advances, provided
that (A) the aggregate amount of such Investments outstanding at any one time
shall not exceed $10,000,000 and (B) at the time of making any such Investment
no Default or Event of Default exists or would arise therefrom;

(f)      investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;





33

--------------------------------------------------------------------------------

 

 

(g)      Hedging Agreements entered into by the Borrower relating to the Loans
hereunder and other Hedging Agreements entered into in order to manage existing
or anticipated interest rate and exchange rate risks and not for speculative
purposes;

(h)      (i) Investments in any Joint Venture existing as of the Closing Date,
(ii) other Permitted JV Investments, and (iii) Investments by the Borrower or
its Restricted Subsidiaries in the ordinary course of business in Joint Ventures
that are substantially complete and commercially operable as of the date of the
date of such Investment;

(i)      Permitted Acquisitions;

(j)      Investments in Unrestricted Subsidiaries (other than Joint Ventures);
provided that (i) the aggregate amount of such Investments outstanding at any
one time in all Unrestricted Subsidiaries shall not exceed an amount equal to
five percent (5%) of Consolidated Net Tangible Assets determined at the time
such Investment is made, and (ii) at the time of making any such Investment no
Default or Event of Default exists or would arise therefrom; and

(k)      other Investments, provided that (i) the aggregate amount of all
Investments outstanding in reliance on this clause (k) shall not exceed an
amount equal to five percent (5%) of Consolidated Net Tangible Assets determined
at the time such Investment is made, and (ii) at the time of making any such
Investment no Default or Event of Default exists or would arise therefrom.

“Permitted JV Investments” means Investments in Joint Ventures by the Borrower
or any of its Restricted Subsidiaries where:

(i)      the Joint Venture is engaged in a Permitted Line of Business;

(ii)     immediately before and after giving effect to such Investment, no
Default or Event of Default shall exist;

(iii)    immediately before and after giving effect to such Investment (after
giving effect to any updates to information provided to the Lenders with respect
to such Investment in accordance with Section 7.16), all of the representations
and warranties of the Credit Parties and their Subsidiaries under this Credit
Agreement and the other Credit Documents (except to the extent relating
specifically to a specific prior date), shall be true and correct at such time
in all material respects (provided that if any representation or warranty
already includes a materiality or material adverse effect or change qualifier,
such representation or warranty shall be true and correct in all respects);

(iv)    at the time of such Investment the Total Leverage Ratio and Senior
Secured Leverage Ratio (if then applicable) calculated in the most recent
Compliance Certificate delivered, immediately before and after giving pro forma
effect to the Investment and Indebtedness incurred in connection with such
Investment and interest to accrue thereon, is 0.50 or more below the applicable
Total Leverage Ratio and Senior Secured Leverage Ratio covenant limitation as
set forth in Sections 8.1 and 8.3 hereof, respectively, with respect to the
fiscal





34

--------------------------------------------------------------------------------

 

 

quarter for which such Compliance Certificate was delivered, as if such
Investment and Indebtedness was incurred on the first day of the period being
tested;

(v)      at the time of such Investment the Interest Coverage Ratio calculated
in the most recent Compliance Certificate delivered, before and after giving pro
forma effect to the Investment and Indebtedness incurred in connection with such
Investment and interest to accrue thereon, is 0.50 or more above the applicable
Interest Coverage Ratio covenant limitation as set forth in Section 8.2 hereof
with respect to the fiscal quarter for which such Compliance Certificate was
delivered, as if such Investment and Indebtedness was incurred on the first day
of the period being tested;

(vi)     immediately before and after giving effect to such Investment the
Liquidity of the Borrower and its consolidated Restricted Subsidiaries shall not
be less than $50,000,000;

(vii)    the Agent shall have received a certificate from the Borrower
certifying the accuracy of the matters described in each of the foregoing
clauses and, with respect to the matters described in clauses (iv), (v) and (vi)
and the proviso in clause (viii) below, shall provide calculations demonstrating
compliance with such matters;

(viii)   the Capital Stock issued by such Joint Venture in connection with such
Investment shall be owned directly by a Credit Party and 100% of such Capital
Stock owned by such Credit Party shall be pledged to the Agent as collateral
security for the Obligations and be subject to no other Liens (other than
Specified Permitted Liens (excluding, with respect to the Bostco Joint Venture
and Frontera, clause (r) of the definition of Permitted Liens)), provided that
the Credit Parties shall not be required to pledge the Capital Stock of a Joint
Venture (other than the Bostco Joint Venture and Frontera) so long as the
aggregate amount of Investments made by any Credit Party in such Joint Venture
and in all other Joint Ventures with respect to which the Capital Stock of such
Joint Ventures has not been pledged to the Agent as collateral security for the
Obligations in accordance with this clause (viii) does not exceed $15,000,000 in
the aggregate at any time or, if consented to in writing by the Agent in its
sole and absolute discretion, $30,000,000 in the aggregate at any time; and

(ix)     such Investment and all previous Permitted JV Investments since the
Closing Date shall not exceed the aggregate amount of $175,000,000.

“Permitted Liens” means

(a)      Liens granted to the Agent or the Lenders (or their Affiliates to
secure Lender Hedging Agreements or Cash Management Products) by the Credit
Parties pursuant to any Credit Document;

(b)      Liens, encumbrances and title exceptions listed on Schedule 1.1B and
(i) any Liens, encumbrances and title exceptions encumbering all or any portion
of the Razorback Pipeline Property, except those granted by a Credit Party, and
(ii) such Liens, encumbrances and title exceptions of record as are reasonably
acceptable to the Agent in its reasonable discretion;





35

--------------------------------------------------------------------------------

 

 

(c)      Liens on fixed assets securing Indebtedness described in clause (g) of
the definition of “Permitted Indebtedness”; provided that any such Lien attaches
to such fixed assets concurrently with or within one hundred eighty (180) days
after the acquisition, construction or improvement thereof and only to the fixed
assets to be acquired, constructed or improved;

(d)      Liens of warehousemen, mechanics, materialmen, workers, repairmen,
fillers, packagers, processors, common carriers, landlords and other similar
Liens arising by operation of law or otherwise, not waived in connection
herewith, for amounts that are not yet overdue or which are being appropriately
contested in good faith by the relevant Credit Party by proceedings, provided
that in any such case an adequate reserve is being maintained by such Credit
Party to the extent required by GAAP and so long as such contested proceedings
operate to stay the enforcement of any such Lien;

(e)      attachment or judgment Liens individually or in the aggregate not in
excess of $15,000,000 (exclusive of (i) any amounts that are duly bonded to the
satisfaction of the Agent in its reasonable discretion or (ii) any amount
adequately covered by insurance);

(f)      Liens for taxes, assessments or other governmental charges not yet
overdue or that are being contested in good faith by a Credit Party by
appropriate proceedings, provided that in any such contest an adequate reserve
in respect thereof is being maintained by such Credit Party to the extent
required by GAAP and so long as such contested proceedings operate to stay the
enforcement of any such Lien;

(g)      zoning ordinances, easements, covenants, rights of way and other
restrictions on the use of real property and other title exceptions that do not
interfere in any material respect with the ordinary course of business or, in
the case of owned real property, the marketability of such real property;

(h)      deposits or pledges to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance;

(i)      deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, regulatory or statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business;

(j)      restrictions under federal and state securities laws on the transfer of
securities;

(k)      restrictions under foreign trade regulations on the transfer or
licensing of assets of Partners and its Restricted Subsidiaries;

(l)      Liens on assets of any Foreign Subsidiary of Partners to secure
financing made available to such Foreign Subsidiary (as to which no Credit Party
is liable on such financing) for working capital and capital expenditures of
such Foreign Subsidiaries;





36

--------------------------------------------------------------------------------

 

 

(m)     Liens on commodities accounts in favor of commodities intermediaries
securing margin loans pertaining to such accounts;

(n)      (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any financial institution in connection
with respect to any deposit account or securities account maintained with such
financial institution, as applicable, so long as such Liens do not secure any
borrowed money and arise under statutory, common law and contractual rights
pursuant to any such financial institution’s standard terms and conditions
governing such account;

(o)      Liens on fixed assets (i) of any Restricted Subsidiary which are in
existence prior to the date that such Restricted Subsidiary is acquired pursuant
to a Permitted Acquisition and (ii) of the Borrower or any of its Restricted
Subsidiaries existing at the time such fixed assets are purchased or otherwise
acquired by the Borrower or such Restricted Subsidiary pursuant to a transaction
permitted pursuant to this Credit Agreement; provided that, with respect to each
of the foregoing clauses (i) and (ii), (A) such Liens are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, purchase or
other acquisition, (B) such Liens are applicable only to the fixed assets
acquired, (C) such Liens are not “blanket” or all asset Liens and (D) the
Indebtedness (if any) secured by such Liens constitutes Permitted Indebtedness;

(p)      Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business;

(q)      any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any license or lease agreement entered into in
the ordinary course of business which do not (i) interfere in any material
respect with the business of any Credit Party or Restricted Subsidiary or
materially detract from the value of the relevant assets of any Credit Party or
Subsidiary or (ii) secure any Indebtedness;

(r)      Liens on equity interests in Joint Ventures (other than the Bostco
Joint Venture or Frontera) securing obligations of such Joint Venture; and

(s)      additional Liens incurred by any Credit Party and its Restricted
Subsidiaries so long as the value of the property subject to such Liens, and the
Indebtedness and other obligations secured thereby, do not exceed $10,000,000 at
any time.

“Permitted Line of Business” means, with respect to a given Person, lines of
business engaged in by such Person and its Subsidiaries such that such Person
and its Subsidiaries, taken as a whole, are substantially engaged in business
that (a) permits Partners to continue to be treated as a partnership under the
Internal Revenue Code and (b) constitutes, or is related to, the business of
storage, processing, marketing, terminaling, and/or transportation of natural
gas, natural gas liquids, oil, or products thereof or related thereto.





37

--------------------------------------------------------------------------------

 

 

“Permitted Restricted Payment” means (a) so long as no Triggering Event has
occurred, any dividend or distribution by Partners of “Available Cash” (as such
term is defined in Partners’ Partnership Agreement) to the limited and general
partners of Partners, as “Available Cash” is defined and calculated in such
partnership agreement and only to the extent permitted by such partnership
agreement, and any corresponding dividend or distribution by the Borrower to
Partners to enable it to make such dividend or distribution, (b) so long as no
Triggering Event has occurred, any repurchase by Partners of its limited
partnership units, in an aggregate amount not to exceed $10,000,000 (whether
pursuant to Partners’ Savings and Retention Plan, Long Term Incentive Plan or
otherwise) from and after the Closing Date, (c) other Restricted Payments made
to Partners that are necessary to enable Partners to pay its expenses incurred
in the ordinary course of business, including payments pursuant to the Omnibus
Agreement, professional expenses, directors fees, transactional expenses
incurred in connection with a Permitted Acquisition, and (d) payments with
respect to Subordinated Indebtedness so long as such payment is expressly
permitted under the terms of the Subordination Agreement with respect to such
Subordinated Indebtedness and no Default or Event of Default exists at the time
of such payment or would result therefrom.

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, entity, party or government (including any division,
agency or department thereof), and, as applicable, the successors, heirs and
assigns of each.

“Plan” means any employee benefit plan, program or arrangement, whether oral or
written, maintained or contributed to by any Credit Party or any of its
Subsidiaries, or with respect to which such Credit Party or any such Subsidiary
may incur liability.

“Pledge Agreement” means the Pledge Agreement, a form of which is attached as
Exhibit D hereto, executed and delivered by the relevant Credit Parties on the
Closing Date together with any joinder agreements executed and delivered in
accordance with the terms of this Credit Agreement, as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Prime Rate” means the rate which Wells Fargo announces from time to time as its
prime, base or equivalent lending rate, as in effect from time to time.  The
parties hereto acknowledge that the Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any
customer.  Wells Fargo (and its Affiliates) may make commercial loans or other
loans at rates of interest at, above or below the Prime Rate.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Proprietary Rights” has the meaning given to such term in Section 6.17.

“Qualified Senior Notes” means senior unsecured notes issued by the Borrower, or
issued by Partners and Guaranteed by the Borrower, with a principal amount
outstanding of not less than $150,000,000 at any time of determination and that
constitute Permitted Indebtedness.  One





38

--------------------------------------------------------------------------------

 

 

or more “co-issuer” Subsidiaries of Partners or the Borrower may also be
obligors on such Qualified Senior Notes provided such Subsidiaries are also
Guarantors.

“Razorback Pipeline Property” means the parcels of real property owned, leased,
or licensed by a Credit Party (or as to which a Credit Party has any easement or
other interest) on, over, under, or through which the Borrower’s pipeline
between its terminals in Mount Vernon, Missouri and Rogers, Arkansas, is
located.

“Real Estate” means the real property owned or leased (not including the mere
right of use or possession of storage space or similar arrangements, with no
interest in the underlying fee) by the relevant Credit Parties described in
Schedule 6.19, as it may be updated from time to time pursuant to Sections 7.8
and 7.16, together with all Structures thereon.

“Real Property Documentation” means, with respect each parcel or tract of the
Mortgaged Real Estate:

(a)      a fully executed and notarized Mortgage encumbering the fee or
leasehold interest of the Credit Parties in such Mortgaged Real Estate;

(b)      an owner’s affidavit for such Mortgaged Real Estate, addressed to the
applicable title company;

(c)      a Landlord Agreement with respect to any leased real property that is
held subject to a long-term lease and is material to the operation of the
business of the Credit Parties taken as a whole and as to which the Agent has
not waived in writing the requirement to provide such Landlord Agreement;
provided that the failure to obtain a Landlord Agreement after the diligent
exercise of commercially reasonable efforts by the Credit Parties shall not
constitute a breach of this Credit Agreement or result in a Default or Event of
Default; provided further that, with respect to any Mortgaged Real Estate owned
by an Affiliate of a Credit Party, the Credit Parties shall be required to
deliver such Landlord Agreement;

(d)      a Mortgagee Policy (or endorsements to existing Mortgagee Policies) for
such Mortgaged Real Estate, in an amount not less than the respective amounts
designated in Schedule 6.19 for such Mortgaged Real Estate;

(e)      evidence in the form of a standard “life of loan” flood hazard
determination certificate as to whether (i) such Mortgaged Real Estate is a
Flood Hazard Property and (ii) the community in which such Flood Hazard Property
is located is participating in the National Flood Insurance Program;

(f)      if such Mortgaged Real Estate is a Flood Hazard Property, the relevant
Credit Party’s written acknowledgment of receipt of written notification from
the Agent (i) as to the existence of such Flood Hazard Property and (ii) as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program;





39

--------------------------------------------------------------------------------

 

 

(g)      evidence reasonably satisfactory to the Agent that such Mortgaged Real
Estate, and the uses of such Mortgaged Real Estate, are in compliance in all
material respects with all applicable zoning laws, regulations and ordinances
(the evidence submitted as to zoning may be in the form of a “zoning letter”
from the municipality or other applicable jurisdiction in which the applicable
property is located and should include the zoning designation made for such
Mortgaged Real Estate and the permitted uses of such Mortgaged Real Estate under
such zoning designation);

(h)      UCC fixture financing statements for such Mortgaged Real Estate, in
form and substance reasonably satisfactory to the Agent, to be filed in the
appropriate jurisdiction as is necessary, in the Agent’s reasonable discretion,
to perfect the Agent’s lien on such Mortgaged Real Estate;

(i)      copies of all existing environmental reports and Regulatory Agency
correspondence regarding the Emergency Response Notification System listing
(including any underground storage tank closure reports, subsurface
investigations and “No Further Action” letters and other existing correspondence
and reports) respecting such Mortgaged Real Estate; and

(j)      boundary surveys of the sites of such Mortgaged Real Estate, together
with a certification of the surveyor that all Structures are within, and do not
encroach upon, such boundaries.

“Removal Effective Date” has the meaning given to such term in Section 13.9.

“Reportable Event” means any of the events described in Section 4043 of ERISA
and the regulations thereunder.

“Required Lenders” means, at any time, Lenders (excluding Defaulting Lenders)
holding at least 50.1% of the aggregate amount of the Revolving Credit
Commitments (or if the Revolving Credit Commitments have been terminated, the
aggregate outstanding principal amount of the Working Capital Obligations
(including participation interests in Letter of Credit Obligations, but
excluding Swing Loans)); provided that the Revolving Credit Commitments and
Working Capital Obligations (including participation interests in Letter of
Credit Obligations, but excluding Swing Loans) held or deemed held by any Lender
determined by Agent to be a Defaulting Lender will be excluded for purposes of
making a determination of Required Lenders.

“Resignation Effective Date” has the meaning given to such term in Section 13.9.

“Restricted Payment” means (a) any cash dividend or other cash distribution,
direct or indirect, on account of any Capital Stock of any Credit Party or any
of its Restricted Subsidiaries, as the case may be, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock (other than purchase or redemption of Partner’s Capital Stock issued to
any officer, director or employee in connection with the payment of withholding
taxes on the vesting thereof) of any Credit Party or any of its Restricted
Subsidiaries now or hereafter outstanding by such Credit Party or Restricted
Subsidiary, as the case may be, except for any redemption, retirement,





40

--------------------------------------------------------------------------------

 

 

sinking funds or similar payment payable (i) by one Credit Party solely to
another Credit Party or (ii) solely in Capital Stock of the same rights and
designation as such Capital Stock or in any class of Capital Stock junior to
such Capital Stock, (c) any cash payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Capital Stock of any Credit Party (other than any
such payment in respect of withholding taxes due upon the vesting or exercise of
any option to acquire Capital Stock granted to an officer, director or employee
of a Credit Party) or any of its Restricted Subsidiaries now or hereafter
outstanding, or (d) any payment of principal, interest or fees or any purchase,
redemption, retirement, acquisition or defeasance with respect to any
Subordinated Indebtedness.

“Restricted Subsidiaries” means all Subsidiaries of Partners that are not
Unrestricted Subsidiaries.  The Credit Parties (other than Partners) will always
be Restricted Subsidiaries of Partners.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make its portion of the Revolving Loans in a principal amount
up to such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Committed Amount. 

“Revolving Credit Commitment Percentage” means, for any Lender, its percentage
of the aggregate Revolving Credit Commitments of all of the Lenders as shown on
the books and records of the Agent and Schedule 1.1A, as such percentage and
schedule may be modified in connection with decreases or increases to the
Revolving Credit Commitment in accordance with Sections 2.2(c)(i) or (ii) or any
assignment made in accordance with the provisions of Sections 14.5 or 2.10,
 provided that, absent manifest error, the books and records of the Agent shall
be conclusive.

“Revolving Credit Committed Amount” means the aggregate revolving credit line
extended by the Lenders to the Borrower for Revolving Loans and Letters of
Credit pursuant to and in accordance with the terms of this Credit Agreement, in
an amount up to $600,000,000, as such revolving credit line may be reduced from
time to time in accordance with Section 2.2(c)(i) or increased from time to time
in accordance with Section 2.2(c)(ii).

“Revolving Loans” means loans and advances made to the Borrower by all of the
Lenders on a revolving basis in accordance with their respective Revolving
Credit Commitments pursuant to Section 2.1(a)(i), and includes Base Rate Loans
and Eurodollar Loans.

“Revolving Notes” means promissory notes of the Borrower payable to the Lenders
that request such notes pursuant to Section 2.1(c) and their registered assigns,
substantially in the form of Exhibit F-1, evidencing the obligation of the
Borrower to repay the Revolving Loans made by such Lenders, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.





41

--------------------------------------------------------------------------------

 

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including as of the date hereof, Crimea
Region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Borrower or any of its Subsidiaries or Affiliates.

“Scheduled Bostco Project Expansion Date” means the date designated in writing
by the Borrower (which is approved by the Agent (such approval not to be
unreasonably withheld or delayed)) as the date on which the Bostco Project
Expansion Operation Date is scheduled to occur, provided such designation must
be delivered by the Borrower to the Agent on or before the date that the first
adjustment to Consolidated EBITDA with respect thereto is being requested.

“Scheduled Material Project Operation Date” means the date designated in writing
by the Borrower (which is approved by the Agent (such approval not to be
unreasonably withheld or delayed)) as the date on which the Material Project
Operation Date is scheduled to occur, provided such designation must be
delivered by the Borrower to the Agent on or before the date that the first
adjustment to Consolidated EBITDA with respect thereto is being requested.

“Secured Parties” means, collectively, the Agent, each Lender, the Issuing Bank,
each co-agent or sub-agent appointed by the Agent from time to time pursuant to
Article XIII and any other holder of any Secured Obligations (as defined in the
Security Agreement) and, in each case, their respective successors and permitted
assigns.

“Securities Account Control Agreement” means an agreement among a Credit Party,
a securities intermediary, and the Agent, which agreement is in form and
substance reasonably acceptable to the Agent and its counsel and which provides
for the Agent’s having “control” (as such term is used in Article 9 of the UCC)
over the securities accounts described therein, in each case as the same may be
amended, restated, supplemented, or otherwise modified from time to time.

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).





42

--------------------------------------------------------------------------------

 

 

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Security Agreement” means the Security Agreement, a form of which is attached
as Exhibit E hereto, executed and delivered by the Credit Parties on the Closing
Date together with any joinder agreements executed and delivered in accordance
with the terms of this Credit Agreement, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Security Documents” means, collectively, the Pledge Agreement, the Security
Agreement, each Mortgage, each Deposit Account Control Agreement, each
Commodities Account Control Agreement, each Securities Account Control
Agreement, and each other document or instrument pursuant to which a Lien is
granted to the Agent to secure all or any part of the Obligations, as each of
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Senior Secured Leverage Ratio” means, as of any day of determination, the ratio
of (a) Consolidated Funded Indebtedness which is secured by a Lien as of such
date to (b) Consolidated EBITDA for the most recently ended fiscal quarter and
the immediately preceding three fiscal quarters for which financial statements
of Partners have been, or were required ot be, delivered under this Credit
Agreement.

“Solvent” and “Solvency” shall mean, with respect to any Person, that such
Person (i) owns and will own assets the fair saleable value of which are (a)
greater than the total amount of its debt and (b) greater than the amount that
will be required to pay the probable liabilities of its then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to it; (ii) has capital that is not
unreasonably small in relation to its business as presently conducted or after
giving effect to any contemplated transaction; and (iii) will not, and does not
intend to, incur and does not believe that it will incur debts beyond its
ability to pay such debts as they become due.  For purposes of this definition,
“debt” shall mean any liability on a claim, and “claim” shall mean (A) the right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, undisputed, legal,
equitable, secured or unsecured, or (B) the right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, undisputed, secured or unsecured.

“Solvency Certificate” means an officer’s certificate of Partners prepared by an
Executive Officer as to the financial condition, solvency and related matters of
the Credit Parties, on a pro forma basis after giving effect to the transactions
on the Closing Date under the Credit Documents, substantially in the form of
Exhibit L.

“Specified Acquisition” means any Acquisition involving Acquisition
consideration greater than $25,000,000.

“Specified Disposition” means any transaction or series of related transactions
resulting, directly or indirectly, in the sale, transfer, or other disposition
of assets (including, without





43

--------------------------------------------------------------------------------

 

 

limitation, Capital Stock) by any Credit Party or any Restricted Subsidiary for
consideration greater than $20,000,000.

“Specified Contract” means (a) the Indemnity Agreement, (b) the Terminaling
Services Agreements, and (c) any other written contract or other arrangement
(other than the Credit Documents), to which any Credit Party or any of its
Restricted Subsidiaries is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Specified Permitted Liens” means Liens described in clauses (a), (e), (f), (j)
and (r) of the definition of Permitted Liens.

“Specified Period” means, in the event of the consummation of a Specified
Acquisition by the Borrower, the period beginning on the date on which such
Specified Acquisition closes and ending on (and including) the last day of the
second full fiscal quarter following such closing or fiscal quarter, as
applicable.

“Structures” means all plants, offices, manufacturing facilities, warehouses,
administration buildings and related facilities located on the Real Estate.

“Subordination Agreement” means an agreement between the Agent, the Borrower
(and any applicable Credit Party) and the Person providing Subordinated
Indebtedness to any Credit Party containing intercreditor and subordination
terms and conditions satisfactory to the Agent.

“Subordinated Indebtedness” means Indebtedness of any Credit Party permitted
under Section 9.2 which, in each case, is expressly subordinated and made junior
to the payment and performance in full of the Obligations.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a fifty percent (50%) interest in
the total capital, total income and/or total ownership interests of such entity
at any time and (c) any partnership in which such Person is a general
partner.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Credit Agreement shall refer to a Subsidiary or
Subsidiaries of Partners.

“Swap Obligations” means, with respect to any Credit Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Loan” means a Loan made by the Swing Loan Lender pursuant to Section
2.1(a)(ii), which must be a Base Rate Loan or, subject to Section 2.1(a)(ii), a
LIBOR Index Loan.





44

--------------------------------------------------------------------------------

 

 

“Swing Loan Lender” means Wells Fargo.

“Swing Note” means the promissory note of the Borrower payable to the Swing Loan
Lender and its registered assigns, substantially in the form of Exhibit F-2,
evidencing the obligation of the Borrower to repay the Swing Loans, as the same
may be amended, restated, supplemented, or otherwise modified from time to time.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminaling Services Agreements” means that certain Terminaling Services
Agreement – Southeast and Collins/Purvis, dated as of January 1, 2008, as
amended by the First Amendment, effective January 1, 2008, the Second Amendment,
effective June 1, 2009, the Third Amendment, effective December 22, 2009, the
Fourth Amendment effective April 14, 2010, the Fifth Amendment, effective as of
March 15, 2012, the Sixth Amendment, effective as of July 16, 2013, the Seventh
Amendment effective as of December 20, 2013, the Eighth Amendment, effective as
of November 4, 2014, and Amendment No. 9, effective as of March 1, 2016, as the
same may be further amended, restated, supplemented, or otherwise modified from
time to time to the extent any such amendment, supplement or modification does
not constitute a breach of Section 9.16.

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan or Multiemployer Plan, excluding, however, such events as to which the PBGC
by regulation has waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; (ii) the withdrawal of
any Credit Parties or any of their Subsidiaries or ERISA Affiliates from a
Benefit Plan during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA resulting in liability under
ERISA Section 4063; (iii) the providing of notice of intent to terminate a
Benefit Plan pursuant to Section 4041 of ERISA; (iv) the institution by the PBGC
of proceedings to terminate a Benefit Plan or Multiemployer Plan; (v) any event
or condition (a) which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (b) that would reasonably
be expected to result in termination of a Multiemployer Plan pursuant to Section
4041A of ERISA; or (vi) the partial or complete withdrawal within the meaning of
Sections 4203 and 4205 of ERISA, of any Credit Parties or any of their
Subsidiaries or ERISA Affiliates from a Multiemployer Plan, if there is any
potential liability therefor.

“Title Insurance Company” means, as to each parcel or tract of the Mortgaged
Real Estate, Lawyers Title Insurance Corporation or any other title insurance
company, mutually acceptable to the Borrower and the Agent, issuing the
Mortgagee Policy with respect thereto.

“Total Leverage Ratio” means, as of any day of determination, the ratio of (a)
Consolidated Funded Indebtedness as of such date to (b) Consolidated EBITDA for
the most recently ended fiscal quarter and the immediately preceding three
fiscal quarters for which financial statements of Partners have been, or were
required to be, delivered under this Credit Agreement.





45

--------------------------------------------------------------------------------

 

 

“Triggering Event” means the occurrence of any of the following: (i) a Default
or Event of Default under Section 11.1(a); (ii) notice by the Agent, given at
the direction of the Required Lenders, during the existence of a Default or
Event of Default (other than a Default or Event of Default under Section
11.1(a)) that the Borrower shall not make the payments set forth in clauses (a)
and (b) of the definition of Permitted Restricted Payment; or (iii) the
acceleration of the Obligations in accordance with Section 11.2

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“UCP” means The Uniform Customs and Practice for Documentary Credits, as
published as of the date of issue of any Letter of Credit by the International
Chamber of Commerce.

“Unrestricted Subsidiary” means (a), as of the Closing Date, Bostco and its
Subsidiaries and (b) thereafter, any other Subsidiary designated as an
Unrestricted Subsidiary in accordance with Section 9.17 and any of its
Subsidiaries.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, as in effect from time to time.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and permitted assigns.

“Withholding Agent” means any Credit Party and the Agent.

“Working Capital Obligations” means the sum at any time of (a) the Aggregate
Revolving Loan Amount Outstanding, (b) the Aggregate Swing Loan Amount
Outstanding and (c) the Letter of Credit Obligations.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2       Accounting and Other Terms.

(a)      Accounting Terms and Determinations.

Unless otherwise defined or specified herein, all accounting terms shall be
construed herein and all accounting determinations for purposes of determining
compliance with Article VIII and otherwise to be made under this Credit
Agreement shall be made in accordance with GAAP applied on a basis consistent in
all material respects with the Financials.  If GAAP shall change from the basis
used in preparing the Financials, in a way that would affect the computation of
any financial ratio or requirement set forth in any Credit Document, and either
the Borrower or the Required Lenders shall so request, the Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders);





46

--------------------------------------------------------------------------------

 

 

provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and the
certificates required to be delivered pursuant to Section 7.1 demonstrating
compliance with the covenants contained herein shall include calculations
setting forth the adjustments necessary to demonstrate how Partners is in
compliance with the financial covenants based upon GAAP as in effect on the
Closing Date.  If the Credit Parties shall change their method of inventory
accounting, all calculations necessary to determine compliance with the
covenants contained herein shall be made as if such method of inventory
accounting had not been so changed.  Notwithstanding the foregoing, all
financial covenants contained herein shall be calculated without giving effect
to any election under Statement of Financial Accounting Standards 159 permitting
a Person to value its financial liabilities at the fair value thereof.

Partners or the Borrower shall deliver to the Agent and each Lender at the same
time as the delivery of any annual financial statements given in accordance with
the provisions of Section 7.1, (i) a description in reasonable detail of any
material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding annual financial statements and (ii) a reasonable estimate of the
effect on the financial statements on account of such changes in application.

(b)      Other Definitional Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.  The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Credit
Agreement shall refer to the Credit Agreement as a whole and not to any
particular provision of this Credit Agreement, unless otherwise specifically
provided.  References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.  Any of
the terms defined in Section 1.1 may, unless the context otherwise requires, be
used in the singular or plural depending on the reference.  “Include”,
“includes” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing, computer disk, e-mail and other means of reproducing words in a visible
form.  References to any Person include the successors and permitted assigns of
such Person.  References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”,
respectively.  References to any times herein shall refer to Eastern Standard or
Daylight Savings time, as applicable.

(c)      References to Agreement and Laws.

Unless otherwise expressly provided herein, (i) any definition or reference to
formation documents, governing documents, agreements (including the Credit
Documents) and other contractual documents or instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not





47

--------------------------------------------------------------------------------

 

 

prohibited by any Credit Document and (ii) any definition or reference to any
Applicable Law, including, without limitation, Anti-Corruption Laws, Anti-Money
Laundering Laws, the Bankruptcy Code, the Internal Revenue Code, the Commodity
Exchange Act, ERISA, the Flood Insurance Regulations, the Securities Exchange
Act, the USA Patriot Act, the Securities Act, the UCC, the Investment Company
Act or any of the foreign assets control regulations of the United States
Treasury Department, shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

(d)      Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II

LOANS

2.1       Revolving Loans and Swing Loans.

(a)       Commitments.

(i)        Revolving Loans.  Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each of the
Lenders severally agrees to lend to the Borrower at any time or from time to
time on or after the Closing Date and before the Maturity Date, such Lender’s
Revolving Credit Commitment Percentage of the Revolving Loans as may be
requested or deemed requested by the Borrower.

(ii)       Swing Loans.

(A)      In addition to the foregoing, the Swing Loan Lender may in its sole
discretion from time to time after the Closing Date but before the Maturity
Date, upon the request of the Borrower, if the applicable conditions precedent
in Article V have been satisfied and if there is no Defaulting Lender (unless
the Swing Loan Lender has entered into arrangements (which may include the
delivery of cash collateral) with the Borrower or such Defaulting Lender which
are satisfactory to the Swing Loan Lender to eliminate the Swing Loan Lender’s
Fronting Exposure (after giving effect to Section 4.11(a)(iii)) with respect to
any such Defaulting Lender), make Swing Loans to the Borrower in an aggregate
principal amount at any time outstanding not exceeding $25,000,000; provided
that, immediately after such Swing Loan is made, the conditions set forth in
Section 2.1(b) shall have been satisfied.  Except for calculation of the
Commitment Fee as set forth in the definition thereof, Swing Loans shall not be
considered a utilization of the Revolving Credit Commitment of the Swing Loan
Lender or any other Lender hereunder.  All Swing Loans shall be made as Base
Rate Loans or as LIBOR Index Loans;





48

--------------------------------------------------------------------------------

 

 

provided,  however, that (1) the entire principal balance of the Swing Loans
shall at all times bear interest as either a LIBOR Index Loan or a Base Rate
Loan; (2) while any Swing Loan is outstanding all subsequent Swing Loans must
bear interest at the same rate as the Swing Loans then outstanding; (3) the
Borrower may not convert any outstanding Swing Loans from Base Rate Loans to
LIBOR Index Loans, or vice versa; (4) no Swing Loan shall constitute a LIBOR
Index Loan for more than ten (10) succeeding Business Days; and (5) if any Swing
Loan remains outstanding for more than ten (10) Business Days as a LIBOR Index
Loan, then the entire principal balance of the Swing Loans shall, automatically
and without notice to Borrower or any other Person, convert to a Base Rate Loan
and, thereafter, bear interest as a Base Rate Loan.

(B)      Swing Loans shall be refunded by the Lenders on demand by the Swing
Loan Lender.  Such refundings shall be made by the Lenders in accordance with
their respective Revolving Credit Commitment Percentages and shall thereafter be
reflected as Revolving Loans of the Lenders on the books and records of the
Agent.  Each Lender shall fund its respective Revolving Credit Commitment
Percentage of Revolving Loans as required to repay Swing Loans outstanding to
the Swing Loan Lender upon demand by the Swing Loan Lender but in no event later
than 1:00 p.m. on the next succeeding Business Day after such demand is
made.  No Lender’s obligation to fund its respective Revolving Credit Commitment
Percentage of a Swing Loan shall be affected by any other Lender’s failure to
fund its Revolving Credit Commitment Percentage of a Swing Loan, nor shall any
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Lender to fund its Revolving Credit Commitment
Percentage of a Swing Loan.  The Borrower shall pay to the Swing  Loan Lender on
demand the amount of such Swing Loans to the extent amounts received from the
Lenders are not sufficient to repay in full the outstanding Swing Loans
requested or required to be refunded.  In addition, the Borrower hereby
authorizes the Agent to charge any account maintained by the Borrower with the
Swing Loan Lender (up to the amount available therein) in order to immediately
pay the Swing Loan Lender the amount of such Swing Loans to the extent amounts
received from the Lenders are not sufficient to repay in full the outstanding
Swing Loans requested or required to be refunded.  If any portion of any such
amount paid to the Swing Loan Lender shall be recovered by or on behalf of the
Borrower from the Swing Loan Lender in bankruptcy or otherwise, the loss of the
amount so recovered shall be ratably shared among all the Lenders in accordance
with their respective Revolving Credit Commitment Percentages.

(C)      Each Lender acknowledges and agrees that its obligation to refund Swing
Loans in accordance with the terms of this Section is absolute and unconditional
and shall not be affected by any circumstance





49

--------------------------------------------------------------------------------

 

 

whatsoever, including, without limitation, (1) non-satisfaction of the
conditions set forth in Article V; (2) any set-off, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have against
the Swing Loan Lender or any other Person for any reason whatsoever; (3) the
occurrence or continuance of a Default or an Event of Default or the termination
of the Revolving Credit Commitments; (4) the occurrence or existence of any
Material Adverse Change or Material Adverse Effect or the existence or
occurrence of any adverse change in the condition (financial or otherwise) of
any other Person; (5) any breach of any Credit Document by any Credit Party or
any other Lender; or (6) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  Further, each Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swing Loans
pursuant to this Section, one of the events described in Section 11.1(e) or (f)
shall have occurred, each Lender will, on the date the applicable Revolving Loan
would have been made, purchase an undivided participating interest in the Swing
Loan to be refunded in an amount equal to its Revolving Credit Commitment
Percentage of the aggregate amount of such Swing Loan.  Each Lender will
immediately transfer to the Swing Loan Lender, in immediately available funds,
the amount of its participation and upon receipt thereof the Swing Loan Lender
will deliver to such Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount.  Whenever, at any time
after the Swing Loan Lender has received from any Lender such Lender’s
participating interest in a Swing Loan, the Swing Loan Lender receives any
payment on account thereof, the Swing Loan Lender will distribute to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).  Purchase of any
participating interest in the Swing Loans shall not relieve Borrower of any
default in the payment thereof. 

(b)       Certain Limitations Applicable to the Loans.

No Lender shall be obligated at any time to make available to the Borrower its
Revolving Credit Commitment Percentage of any requested Revolving Loan if such
amount plus its Revolving Credit Commitment Percentage of all Revolving Loans
and its Revolving Credit Commitment Percentage of all Letter of Credit
Obligations would exceed such Lender’s Revolving Credit Commitment at such
time.  The aggregate balance of Working Capital Obligations shall not at any
time exceed the Revolving Credit Committed Amount.  No Lender shall be obligated
to make available, nor shall the Agent make available, any Revolving Loans,
Swing Loans, or Letters of Credit to the Borrower to the extent such Revolving
Loans, Swing Loans, or Letters of Credit when added to the then outstanding
Revolving Loans, Swing Loans and Letter of Credit Obligations would cause the
aggregate outstanding Working Capital Obligations to exceed the Revolving Credit
Committed Amount then in effect.  Additionally, the





50

--------------------------------------------------------------------------------

 

 

Issuing Bank shall not be required to provide additional Swing Loans to the
extent that such Swing Loans, when added to the then outstanding Revolving
Loans, Swing Loans and Letter of Credit Obligations of such Issuing Bank, would
cause the aggregate outstanding amount (without duplication) of such Issuing
Bank’s Revolving Credit Commitment to exceed such Issuing Bank’s Revolving
Credit Commitment Percentage.  If at any time the amount of all Working Capital
Obligations outstanding exceeds the Revolving Credit Committed Amount then in
effect, the Borrower immediately shall make a mandatory prepayment in accordance
with the provisions of Section 2.2(b)(i).

(c)        Notes.

(i)      Revolving Notes.  If so requested by a Lender (at or at any time after
the Closing Date), the obligations of the Borrower to repay the Revolving Loans
to such Lender and to pay interest thereon shall be evidenced by a separate
Revolving Note to such Lender, with appropriate insertions.  One Revolving Note
shall be payable to each Lender which so requests a Revolving Note and its
registered assigns, and each such Revolving Note shall be in a principal amount
equal to such Lender’s Revolving Credit Commitment and shall represent the
obligations of the Borrower to pay such Lender the amount of such Lender’s
Revolving Credit Commitment or, if less, the aggregate unpaid principal amount
of all Revolving Loans made by such Lender hereunder, plus interest accrued
thereon, as set forth herein. Subject to Sections 2.5,  13.8 and 14.5(e), the
Borrower irrevocably authorizes each Lender which has been issued a Revolving
Note to make or cause to be made appropriate notations on its Revolving Note, or
on a record pertaining thereto, reflecting Revolving Loans and repayments
thereof.  The outstanding amount of the Revolving Loans set forth on such
Lender’s Revolving Note or record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to make such
notation or record, or any error in such notation or record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any
Revolving Note to make payments of principal of or interest on any Revolving
Note when due.  Any of the foregoing to the contrary notwithstanding, any lack
of a Lender’s request to be issued a Revolving Note shall not, in any manner,
diminish the Borrower’s obligations to repay the Revolving Loans made by such
Lender, together with all other amounts owing to such Lender by the Borrower.

(ii)     Swing Note.  The obligations of the Borrower to repay the Swing Loans
shall be evidenced by a single Swing Note payable to the Swing Loan Lender and
its registered assigns in the original principal amount of $25,000,000.

(d)       Borrowings.

(i)      Each request for a Revolving Loan or Swing Loan hereunder shall be made
by a Notice of Borrowing from the Borrower to the Agent, given not later than
(A) 1:00 P.M. on the Business Day on which the proposed borrowing is requested
to be made for Revolving Loans that will be Base Rate Loans and for Swing Loans
and (B) 1:00 P.M. on the date that is three Business Days prior to the date of
the requested borrowing of Revolving Loans that will be Eurodollar Loans.  Each
request for borrowing made in a Notice of Borrowing shall be given by telecopy,
setting forth (1) the





51

--------------------------------------------------------------------------------

 

 

requested date of such borrowing, (2) the aggregate amount of such requested
borrowing and whether it is for a Revolving Loan or Swing Loan, (3) whether such
Revolving Loans will be Base Rate Loans or Eurodollar Rate Loans, and if
appropriate, the applicable Interest Period, (4) whether such Swing Loan will be
a Base Rate Loan or LIBOR Index Loan (subject to Section 2.1(a)(ii)), (5)
certification by the Borrower that it has complied in all respects with Section
5.2, all of which shall be specified in such manner as is necessary to comply
with all limitations on Revolving Loans and Swing Loans outstanding hereunder
and (6) the account at which such requested funds should be made
available.  Each request for borrowing made in a Notice of Borrowing shall be
irrevocable by and binding on the Borrower.  The Borrower shall be entitled to
borrow Revolving Loans in a minimum principal amount of $3,000,000 and integral
multiples of $1,000,000 in excess thereof (or the remaining amount of the
Revolving Credit Committed Amount, if less) and shall be entitled to borrow Base
Rate Loans or Eurodollar Loans, or a combination thereof, as the Borrower may
request; provided, that no more than eight (8) Eurodollar Loans shall be
outstanding hereunder at any one time; and provided,  further, that Eurodollar
Loans shall be in a minimum principal amount of at least $3,000,000 and integral
multiples of $1,000,000 in excess thereof.  Each Swing Loan shall be in a
minimum principal amount of at least $100,000 and integral multiples of $100,000
in excess thereof.  Revolving Loans and Swing Loans may be repaid and reborrowed
in accordance with the provisions hereof.

The Agent shall give to each Lender prompt notice (but in no event later than
2:00 P.M. on the date of the Agent’s receipt of notice from the Borrower) of
each requested borrowing in a Notice of Borrowing by telecopy, telex or cable
(other than any Notice of Borrowing which will be funded by the Agent in
accordance with subsection (d)(ii) below).  No later than 3:00 P.M. on the date
on which a Revolving Loan borrowing is requested to be made pursuant to the
applicable Notice of Borrowing, each Lender will make available to the Agent at
the address of the Agent set forth on the signature pages hereto, in immediately
available funds, its Revolving Credit Commitment Percentage of such borrowing
requested to be made (unless such funding is to be made by the Agent in
accordance with subsection (d)(ii) below).  Unless the Agent shall have been
notified by any Lender prior to the date of borrowing that such Lender does not
intend to make available to the Agent its portion of the Revolving Loan
borrowing to be made on such date, the Agent may assume that such Lender will
make such amount available to the Agent as required above and the Agent may, in
reliance upon such assumption, make available the amount of the borrowing to be
provided by such Lender.  Upon fulfillment of the conditions set forth in
Section 5.2 for such borrowing, the Agent will make such funds available to the
Borrower at the account specified by the Borrower in such Notice of Borrowing.

(ii)      If the amounts of Revolving Loans described in subsection (d)(i) of
this Section 2.1 are not in fact made available to the Agent by a Defaulting
Lender  and the Agent has made such amount available to the Borrower, the Agent
shall be entitled to recover such corresponding amount on demand from such
Defaulting Lender.  If such Defaulting Lender does not pay such corresponding
amount forthwith upon the Agent’s demand therefor, the Agent shall promptly
notify the Borrower and the Borrower shall immediately (but in no event later
than one (1) Business Day after such demand) pay such corresponding amount to
the Agent.  The Agent shall also be entitled to recover





52

--------------------------------------------------------------------------------

 

 

from such Defaulting Lender and the Borrower, (A) interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Agent to the Borrower to the date such corresponding amount is
recovered by the Agent, at a rate per annum equal to either (1) if paid by such
Defaulting Lender, the overnight Federal Funds Rate or (2) if paid by the
Borrower, the then applicable rate of interest, calculated in accordance with
Section 4.1,  plus (B) in each case, an amount equal to any reasonable and
documented out-of-pocket costs (including reasonable and documented legal
expenses) and losses incurred as a result of the failure of such Defaulting
Lender to provide such amount as provided in this Credit Agreement.  Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder,
including, without limitation, the right of the Borrower to seek reimbursement
from any Defaulting Lender for any amounts paid by the Borrower under clause (B)
above on account of such Defaulting Lender’s default.

(iii)     The failure of any Lender to make the Revolving Loan to be made by it
as part of any borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Revolving Loan on the date of such borrowing, but
no Lender shall be responsible for the failure of any other Lender to make the
Revolving Loan to be made by such other Lender on the date of any borrowing.

(iv)     Each Lender shall be entitled to earn interest at the then applicable
rate of interest, calculated in accordance with Article IV, on outstanding
Revolving Loans which it has funded to the Agent from the date such Lender
funded such Revolving Loan to, but excluding, the date on which such Lender is
repaid with respect to such Revolving Loan.

(v)      A request for a borrowing may not be made by telephone, unless no other
means are available at the time of such request.

2.2       Optional and Mandatory Prepayments; Reduction or Increase of Committed
Amount.

(a)      Voluntary Prepayments.  The Borrower shall have the right to prepay
Loans in whole or in part from time to time, but otherwise without premium or
penalty; provided,  however, that (i) Loans that are Eurodollar Loans may only
be prepaid on three (3) Business Days’ prior written notice to the Agent
specifying the applicable Loans to be prepaid; (ii) any prepayment of Loans that
are Eurodollar Loans will be subject to Section 4.10; (iii) each such partial
prepayment of Revolving Loans shall be in a minimum principal amount of
$1,000,000 for Base Rate Loans and $3,000,000 for Eurodollar Loans and (iv) each
such partial prepayment of Swing Loans shall be in a minimum principal amount of
$100,000, or in each case, the outstanding balance, if less.  Unless otherwise
directed in writing by the Borrower, voluntary prepayments shall be applied
first to Swing Loans and second to Revolving Loans.  Prepayments on Revolving
Loans will be applied first to Base Rate Loans and then to Eurodollar Loans in
the direct order of Interest Period maturities thereof.





53

--------------------------------------------------------------------------------

 

 

(b)       Mandatory Prepayments.

(i)       Revolving Credit Committed Amount.  If at any time, the Working
Capital Obligations outstanding shall exceed the Revolving Credit Committed
Amount then in effect, the Borrower immediately shall pay to the Agent, for the
ratable account of the Lenders, an amount sufficient to eliminate such excess.

(ii)      Debt Issuances.  The Borrower shall make mandatory principal
prepayments of the Loans in the manner set forth in clause (iv) below in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Debt Issuance not otherwise permitted pursuant to Section 9.2.  Such
prepayment shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such Debt Issuance.

(iii)     Asset Dispositions and Involuntary Disposition.  The Borrower shall
make mandatory principal prepayments of the Loans in the manner set forth in
clause (iv) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from (A) any Asset Disposition (other than any Asset
Disposition permitted pursuant to, and in accordance with, any of clause (a)
through (d), (f), or (i) through (k) of Section 9.3) or (B) any Involuntary
Disposition.   Such prepayments shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds and the expiration of the
270 day period immediately following such Asset Disposition or Involuntary
Disposition but only to the extent such Net Cash Proceeds are not used to
restore, repair or replace the applicable property or to acquire or improve
other tangible property to be used in the Borrower’s line of business within 270
days of such Asset Disposition or Involuntary Disposition.  Such prepayment
shall be applied as set forth in clause (iv).

(iv)     Application of Mandatory Prepayments.  All amounts required to be paid
pursuant to this Section 2.2(b) shall be applied as follows: (A) with respect to
all amounts prepaid pursuant to Section 2.2(b)(i), to Swing Loans and then
Revolving Loans and (after all Revolving Loans have been repaid) to a cash
collateral account held by the Agent in respect of Letter of Credit Obligations,
and (B) with respect to all amounts prepaid pursuant to Section 2.2(b)(ii) and
(iii), to the Revolving Loans as directed by the Borrower at the time of such
prepayment.  Prepayments made hereunder against the Revolving Loans shall not
result in a permanent reduction in the Revolving Credit Commitments.  Within the
parameters of the applications set forth above for Loans, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.2(b) shall be
subject to Section 4.10.

(c)       Voluntary Reductions of Revolving Credit Committed Amount; Increases
to Revolving Credit Committed Amount.

(i)      The Borrower may from time to time permanently reduce or terminate the
Revolving Credit Committed Amount in whole or in part (in minimum aggregate
amounts of $3,000,000 or in integral multiples of $1,000,000 in excess thereof





54

--------------------------------------------------------------------------------

 

 

(or, if less, the full remaining amount of the then applicable Revolving Credit
Committed Amount)) upon three (3) Business Days’ prior written notice to the
Agent; provided,  however, no such termination or reduction shall be made which
would cause the aggregate principal amount of outstanding Working Capital
Obligations to exceed the Revolving Credit Committed Amount (as so reduced),
unless, concurrently with such termination or reduction, the Borrower make a
mandatory prepayment in accordance with the provisions of Section
2.2(b)(i).  The Agent shall promptly notify each affected Lender of receipt by
the Agent of any notice from the Borrower pursuant to this Section 2.2(c).

(ii)      The Revolving Credit Committed Amounts may be increased from time to
time as follows:

(A)      At the Borrower’s written request to the Agent, the Revolving Credit
Committed Amount may be increased from time to time in increments of $5,000,000,
up to an additional $250,000,000 in the aggregate, for a maximum amount of
Revolving Credit Committed Amounts of $850,000,000; provided,  however, that no
such increase shall be effective unless:

(1)      The Agent shall have received one or more additional commitments from
existing Lenders (as provided below in subparagraph (B), below) or such other
Person satisfying the terms and conditions set forth in subparagraph (C), below;

(2)      The Agent shall have consented to such increase;

(3)      No Default or Event of Default shall have occurred and be continuing at
the time any such request is made by the Borrower or at the time such increase
would otherwise become effective or immediately after such increase becomes
effective;

(4)      Unless the Borrower has otherwise agreed in writing to provide the
indemnification provided for in Section 4.10, no Eurodollar Loan shall be
outstanding,

(5)      The Borrower shall have delivered to the Agent and the Lenders such
other documents, instruments, agreements or information reasonably requested by
the Agent or any Lender that is providing additional Revolving Credit
Commitments, including, without limitation, amendments to the Real Property
Documentation reflecting such increase, and

(6)      Each of the parties hereto acknowledges and agrees that, so long as any
Mortgaged Real Estate secures the Obligations, any increase, extension or
renewal of any of the Loans (including any increase of the Revolving Credit
Committed Amount and the provision of any other incremental credit facilities
hereunder, but





55

--------------------------------------------------------------------------------

 

 

excluding (i) any continuation or conversion of borrowings, (ii) the making of
any Revolving Loans or Swing Loans, or (iii) the issuance, renewal or extension
of Letters of Credit) shall, to the extent required by Flood Insurance
Regulations, be subject to (and conditioned upon) the prior delivery of all
flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such
Mortgaged Real Estate as required by Flood Insurance Regulations and as
otherwise reasonably required by the Agent.

(B)      Upon its receipt of any written request to increase the Revolving
Credit Committed Amount, the Agent will deliver such notice to each of the
Lenders, each of whom shall have the right to provide all or a part of the
specified increase or new commitments  (in either case, an “increase”) in
increments of at least $1,000,000.  If any then existing Lender desires to
provide all or any part of such increase, it must, within two Business Days of
its receipt of such notice from the Agent, respond to the Agent in writing,
which response must clearly indicate the amount of such increase such responding
Lender would like to provide (which election shall be irrevocable).  If the
aggregate amount of additional commitments proposed by all of the responding
Lenders exceeds the amount of the increase requested by the Borrower, then the
Agent shall allocate the increase to each such responding Lender pro rata based
on the amount of such increase proposed by such Lender, divided by the aggregate
amount proposed by all responding Lenders.  No Lender shall be required, or
otherwise obligated, to provide any such increase except in its sole and
absolute discretion.

(C)      If the then existing Lenders do not provide additional commitments to
meet the requested increase, then any other Person or Persons who, unless
otherwise agreed to in writing by the Agent, would constitute Eligible Assignees
and who are acceptable to Agent may provide the remaining portion of requested
increase (as determined by Agent) by joining this Credit Agreement as Lenders,
executing and delivering a joinder agreement in form and substance satisfactory
to the Agent, and otherwise providing all documentation as would be required of
an Eligible Assignee pursuant to Section 14.5, all to the extent requested by
the Agent, whereupon such Persons shall be deemed Lenders for all purposes
hereunder.

(D)      To the extent deemed reasonably necessary by the Agent, each Lender
shall sell to or purchase from, as applicable, each other Lender an amount
necessary to place the aggregate outstanding amount of such Lender’s Revolving
Loans in proportion to its Revolving Credit Commitment Percentage, in light of
such increase and reallocation of the Revolving Loans (with the Borrower being
liable for any indemnification





56

--------------------------------------------------------------------------------

 

 

required pursuant to Section 4.10). Upon the effectiveness of any increase to
the Revolving Credit Committed Amount, the Agent will modify its books and
records to reflect the revised Revolving Credit Commitments of each of the
Lenders.  Any Lender that increases its Revolving Credit Commitment pursuant to
this Section shall be entitled to request and receive a replacement Revolving
Note in the amount of its increased Revolving Credit Commitment which the
Borrower shall promptly provide.

(E)      To the extent that the interest rate margins applicable to Revolving
Loans made under the increased Revolving Credit Committed Amount (“Proposed
Pricing”) is greater than the interest rate margin then applicable to the
existing Revolving Loans (“Existing Pricing”), the interest rate margin for the
existing Revolving Loans shall be increased to an amount which results in
Existing Pricing being economically equivalent to the Proposed Pricing as
determined by the Agent.

(d)       Maturity Date.  Unless the Loans have been previously declared due and
payable (and the Revolving Credit Commitments have been terminated) in
accordance with Section 11.2 hereof, on the Maturity Date: (i) the Revolving
Credit Commitment of the Lenders, the commitment of the Swing Loan Lender to
make Swing Loans and the Letter of Credit Commitment of the Issuing Bank shall
automatically terminate and (ii) the principal amount of all Loans shall be due
and payable.

(e)       General.  The Borrower shall pay to the Agent for the account of the
Lenders in accordance with the terms of Section 4.3, on the date of each
termination or reduction of the Revolving Credit Committed Amount, the
Commitment Fee accrued through the date of such termination or reduction on the
amount of the Revolving Credit Committed Amount so terminated or reduced.

(f)       Hedging Obligations Unaffected.  Any prepayment made pursuant to this
Section 2.2 shall not affect the Borrower’s obligation to continue to make
payments under any Lender Hedging Agreement, which shall remain in full force
and effect notwithstanding such prepayment, subject to the terms of such Lender
Hedging Agreement.

2.3       Payments and Computations.

(a)      Payments.  The Borrower shall make each payment hereunder and under the
Notes not later than 2:00 P.M. on the day when due.  Payments made by the
Borrower shall be in Dollars to the Agent at its address referred to in Section
14.4 in immediately available funds without deduction, withholding, setoff or
counterclaim.  As soon as practicable after the Agent receives payment from the
Borrower, but in no event later than one Business Day after such payment has
been made, subject to Section 2.1(d)(ii), the Agent will cause to be distributed
like funds relating to the payment of principal, interest, or Fees (other than
amounts payable on the Swing Loans or to the Agent to reimburse the Agent and
the Issuing Bank for fees and expenses payable solely to them





57

--------------------------------------------------------------------------------

 

 

pursuant to Article IV) or expenses payable to the Agent and the Lenders in
accordance with Section 14.7 ratably to the Lenders, and like funds relating to
the payment of any other amounts payable to such Lender.  The Borrower’s
obligations to the Lenders with respect to such payments shall be discharged by
making such payments to the Agent pursuant to this Section 2.3(a) or if not
timely paid or any Event of Default then exists, may be added to the principal
amount of the Revolving Loans outstanding.

(b)       Treatment of Accounts After an Event of Default.  After the occurrence
of an Event of Default, if so demanded by the Agent:

(i)       the Credit Parties shall instruct all of their respective account
debtors that do not already do so to remit all payments directly to Agent for
deposit by the Agent in a deposit account designated by Agent, which deposit
account shall be maintained at the Agent and over which the Agent shall have
control;

(ii)      all amounts received directly by the Credit Parties from any account
debtor, in addition to all other cash received from any other source (including
but not limited to proceeds from asset sales and judgments), shall be held in
trust for the benefit of the Agent and the Lenders and shall be promptly
forwarded to Agent for deposit into such deposit account;

(iii)      funds forwarded to the Agent or deposited into the deposit account
described above shall immediately become the property of the Agent and, at the
Agent’s discretion, all funds forwarded to Agent or deposited into such deposit
account shall be applied to the Obligations as provided in Section 2.8;

(iv)      no Credit Party shall direct any account debtor to submit payment on
any Account to any address or location other than to Agent and the deposit
account described above; and

(v)      Agent shall have the right, but not the obligation, to contact each of
the Credit Parties’ account debtors directly to verify balances and to direct
such account debtor to make payment on the Accounts directly to Agent for
application to the Obligations as provided herein.

(c)      After the occurrence and during the continuance of an Event of Default,
the Borrower hereby authorizes each Lender to charge from time to time against
the Borrower’s deposit or other accounts with such Lender any of the Obligations
which are then due and payable.  Each Lender receiving any payment as a result
of charging any such account shall promptly notify the Agent thereof and make
such arrangements as the Agent shall request to share the benefit thereof in
accordance with Section 2.7.

(d)      Except as otherwise provided herein with respect to Eurodollar Loans,
any payments falling due under this Credit Agreement on a day other than a
Business Day shall be due and payable on the next succeeding Business Day and
shall accrue interest at the applicable interest rate provided for in this
Credit Agreement to but excluding such Business Day.  Except as otherwise
provided herein, computation of interest and fees





58

--------------------------------------------------------------------------------

 

 

hereunder shall be made on the basis of actual number of days elapsed over a
year of 360 days.  Interest on Base Rate Loans bearing interest based on the
Prime Rate shall be calculated on the basis of a year of 365 (or 366, if
applicable) days.

2.4      Maintenance of Account.

The Agent shall maintain an account on its books in the name of the Borrower in
which the Borrower will be charged with all loans and advances made by the
Lenders to the Borrower or for the Borrower’s account, including the Revolving
Loans, the Swing Loans, the Letter of Credit Obligations and any other
Obligations, including any and all costs, expenses and attorney’s fees which the
Agent may incur, including, without limitation, in connection with the exercise
by or for the Lenders of any of the rights or powers herein conferred upon the
Agent (other than in connection with any assignments or participations by any
Lender) or in the prosecution or defense of any action or proceeding by or
against the Borrower or the Lenders concerning any matter arising out of,
connected with, or relating to this Credit Agreement or the Accounts, or any
Obligations owing to the Lenders by the Borrower.  The Borrower will be credited
with all amounts received by the Lenders from the Borrower or from others for
the Borrower’s account, including, as above set forth, all amounts received by
the Agent in payment of Accounts.  In no event shall prior recourse to any
Accounts or other Collateral be a prerequisite to the Agent’s right to demand
payment of any Obligation upon its maturity.  Further, it is understood that the
Agent shall have no obligation whatsoever to perform in any respect any of the
Borrower’s contracts or obligations relating to the Accounts.

2.5       Statement of Account.

Within fifteen (15) days after the end of each month the Agent shall send the
Borrower a statement showing the accounting for the charges, loans, advances and
other transactions occurring between the Lenders and the Borrower during that
month.  The monthly statements shall be deemed correct and binding upon the
Borrower and shall constitute an account stated between the Borrower and the
Lenders unless the Agent receives a written statement of the Borrower’s
exceptions within forty-five (45) days after same is mailed to the Borrower.

2.6       Taxes.

(a)      Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Credit Parties hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, except as required by Applicable Law; provided
that if an applicable Withholding Agent shall be required by Applicable Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable by the Credit Parties shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.6) the applicable Lending Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Withholding Agent shall be entitled to
make such deductions and (iii) the applicable Withholding Agent shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with Applicable Law.





59

--------------------------------------------------------------------------------

 

 

(b)      Payment of Other Taxes by the Credit Parties.  Without limiting the
provisions of Section 2.6(a), the Credit Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law,
or at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

(c)      Indemnification by the Credit Parties.  The Credit Parties shall
indemnify each Lending Party, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.6) paid by such Lending Party, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or Issuing
Bank (with a copy to the Agent), or by the Agent on its own behalf or on behalf
of a Lender or Issuing Bank, shall be conclusive absent manifest error.  In
addition, the Credit Parties shall indemnify the Agent, each Lending Party,
within ten (10) days after demand therefor, for any incremental Taxes that may
become payable by such Lending Party (or its beneficial owners) as a result of
any failure of any Credit Party to pay any Taxes when due to the appropriate
Governmental Authority or to deliver to Agent, pursuant to Section 2.6(d) below,
documentation evidencing the payment of Taxes.

(d)      Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Credit Party to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(e)      Status of Lenders.  Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Credit Document shall deliver to the Borrower (with a copy to the Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.6(f)(i),  (f)(ii) and (f)(iv)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.





60

--------------------------------------------------------------------------------

 

 

(f)       Tax Documentation.  Without limiting the generality of the foregoing,
in the event that the Borrower is resident for tax purposes in the United States
of America:

(i)      Any Lender that is not a Foreign Lender shall deliver to the Borrower
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(ii)     any Foreign Lender shall deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Credit Agreement (and
from time to time thereafter upon the request of the Borrower or the Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(A)      in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, United States federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Credit Document, Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(B)      executed copies of Internal Revenue Service Form W-8ECI;

(C)      in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Internal Revenue Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the
Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable; or

(D)      to the extent a Foreign Lender is not the beneficial owner, executed
copies of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue
Service Form W-8ECI, Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, Internal





61

--------------------------------------------------------------------------------

 

 

Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(iii)      any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed copies of
any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in United States Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower and the Agent to determine the withholding
or deduction required to be made; and

(iv)      if a payment made to a Lender or Issuing Bank under any Credit
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender or Issuing Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender or Issuing Bank shall
deliver to the Borrower and the Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Agent sufficient for the Agent and
the Borrower to comply with their respective obligations, if any, under FATCA
and to determine that such Lender or Issuing Bank has complied with such
Lender’s or such Issuing Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Credit Agreement.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Closing Date, the Borrower and Agent shall treat
(and the Lenders hereby authorize Agent to treat) the Obligations as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(g)      Treatment of Certain Refunds.  If a Lending Party determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified pursuant to this Section 2.6 (including additional
amounts paid by the Borrower pursuant to this Section 2.6), it shall pay to the
applicable indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.6 with respect to the Taxes





62

--------------------------------------------------------------------------------

 

 

or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Agent, such Lender or the Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the applicable indemnifying party
upon the request of any Lending Party, agrees to repay the amount paid over
pursuant to that Section 2.6 (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Lending Party in the
event such Lending Party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will any Lending Party be required to pay any amount to an indemnifying
party pursuant to this paragraph (g) the payment of which would place such
Lending Party in a less favorable net after-Tax position than such Lending Party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.  This Section 2.6(g) shall not be
construed to require any Lending Party to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.

(h)      Indemnification by the Lenders.  Each Lender and the Issuing Bank shall
severally indemnify the Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Agent for such Indemnified
Taxes and without limiting the obligation of the Credit Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 14.5(g) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender or Issuing Bank, in each case,
that are payable or paid by the Agent in connection with any Credit Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender or Issuing Bank by the Agent shall be
conclusive absent manifest error.  Each Lender and the Issuing Bank hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender or the Issuing Bank, as the case may be, under any Credit
Document or otherwise payable by the Agent to the Lender from any other source
against any amount due to the Agent under this paragraph (h). The agreements in
this paragraph (h) shall survive the resignation and/or replacement of the
Agent.

(i)      Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.6 shall survive the payment in full of all Obligations and the
termination of the Commitments.

2.7      Sharing of Payments.

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff or otherwise) on account of the Loans made
by it in excess of its pro rata share of such payment as provided in this Credit
Agreement or its participation in Letters of Credit in excess of its pro rata
share of its participation therein as provided for in this Credit Agreement,
such Lender shall forthwith purchase from the other Lenders such participations
in





63

--------------------------------------------------------------------------------

 

 

the Loans made by them or in their participation in Letters of Credit as shall
be necessary to cause such purchasing Lender to share the excess payment
accruing to all Lenders in accordance with their respective ratable shares as
provided for in this Credit Agreement; provided,  however, that if all or any
portion of such excess is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each such Lender shall repay to
the purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total amount so
recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.7 may, to the fullest extent
permitted by law, exercise all of its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such
participation.  Notwithstanding the foregoing in this Section 2.7, if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with Section 4.11(a)(ii).

2.8       Allocation of Payments; Pro Rata Treatment.

(a)      Allocation of Payments Prior to Event of Default; Payments Generally.
Each borrowing of Revolving Loans and any reduction of the Revolving Credit
Commitments shall be made pro rata according to the respective Revolving Credit
Commitment Percentages of the Lenders.  Unless otherwise specifically set forth
herein, each payment under this Credit Agreement or any Note shall be applied,
first, to any Fees then due and owing pursuant to Article IV, second, to
interest then due and owing in respect of the Swing Loans, third to principal
then due and owing hereunder and under the Swing Loans, fourth, to interest then
due and owing in respect of the Loans, and lastly, to principal then due and
owing hereunder and under the Loans.  Each payment on account of any Fees
pursuant to Sections 4.3 and 4.5 shall be made to the Lenders holding Revolving
Credit Commitments pro rata (or if the Revolving Credit Commitments have been
terminated, pro rata based upon the aggregate outstanding principal amount of
the Working Capital Obligations, including participation interests in Letter of
Credit Obligations, but excluding Swing Loans) in accordance with the respective
amounts due and owing (except the Issuing Bank Fees which shall be payable
solely to the Issuing Bank).  Each payment (other than prepayments) by the
Borrower on account of principal of and interest on the Loans shall be allocated
pro rata among the Lenders in accordance with the respective principal amounts
of their outstanding Loans.  Payments made pursuant to Sections 4.7 and   4.9
shall be applied in accordance with such Sections.  Each voluntary and mandatory
prepayment on account of principal of the Loans shall be applied in accordance
with Section 2.2(a) or (b), as applicable.

(b)      Allocation of Payments After Event of Default and Proceeds of
Collateral.  Notwithstanding any other provisions of this Credit Agreement or
any other Credit Document to the contrary, after the occurrence and during the
continuance of an Event of Default, all amounts collected or received by the
Agent or any Lender on account of the Obligations (whether in an insolvency or
bankruptcy case or proceeding or otherwise) or





64

--------------------------------------------------------------------------------

 

 

any other amounts outstanding under any of the Credit Documents or in respect of
the Collateral shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including without limitation reasonable and documented attorneys’
fees) of the Agent (in its capacity as such) in connection with enforcing the
rights of the Lenders under the Credit Documents and any protective advances
made by the Agent with respect to the Collateral under or pursuant to the terms
of the Security Documents;

SECOND, to payment of any Fees owed to the Agent or an Issuing Bank (in each
case, in such capacity) hereunder or under any other Credit Document;

THIRD, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, reasonable and documented attorneys’
fees) of each of the Lenders in connection with enforcing its rights under the
Credit Documents;

FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to the Lenders hereunder (and the Swing Loan Lender, with
respect to Swing Loans) in connection with the Loans and the Revolving Credit
Commitments;

FIFTH, to the payment of the outstanding principal amount of the Swing Loans,

SIXTH, to the payment of the outstanding principal amount of the Loans (other
than Swing Loans) and to the payment or cash collateralization of the
outstanding Letters of Credit Obligations, pro rata, as set forth below and
including with respect to any Lender Hedging Agreement, to the extent such
Lender Hedging Agreement is permitted by this Credit Agreement, any breakage,
termination or other payments due under such Lender Hedging Agreement and any
interest accrued thereon;

SEVENTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “SIXTH”
above, including all liabilities and obligations now or hereafter arising from
or in connection with any Cash Management Products provided by any of the
Lenders (or their Affiliates); and

EIGHTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) except for payments on Swing Loans, each of the Lenders
shall receive an amount equal to its pro rata share (based on the proportion
that its then outstanding Loans, Letters of Credit Obligations and





65

--------------------------------------------------------------------------------

 

 

obligations outstanding under the Lender Hedging Agreements permitted by this
Credit Agreement bears to the aggregate then outstanding Loans, Letters of
Credit Obligations, and obligations outstanding under the Lender Hedging
Agreements) of amounts available to be applied pursuant to clauses “THIRD,”
“FOURTH,” “FIFTH,” “SIXTH” and “SEVENTH”  above; (c) to the extent that any
amounts available for distribution pursuant to clause “SIXTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account (which
account shall be an interest bearing checking account) and applied (x) first, to
reimburse the Issuing Bank from time to time for any drawings under such Letters
of Credit and (y) then, following the expiration of any particular  Letter of
Credit, the cash collateral held therefor to all other obligations of the types
described in clause “SEVENTH” above in the manner provided in this Section 2.8
and in the Security Documents.  Anything in this Section 2.8(b) to the contrary
notwithstanding, Excluded Swap Obligations with respect to any Credit Party
shall not be paid with the amounts received from such Credit Party or its assets
but appropriate adjustments shall be made with respect to payments from other
Credit Parties to preserve the allocation to Obligations otherwise set forth
above in this Section 2.8(b).

(c)      Express Terms.  The provisions of Section 2.8(a) and (b) shall not be
construed to apply to (x) any payment made by Borrower pursuant to and in
accordance with the express terms of this Credit Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letter of Credit
Obligations to any assignee or participant, other than to Borrower or any
Restricted Subsidiary thereof (as to which the provisions of this paragraph
shall apply).

2.9       Extensions and Conversions.

Subject to the terms of Article V, the Borrower shall have the option, on any
Business Day, to extend existing Eurodollar Loans into a subsequent permissible
Interest Period, to convert Base Rate Loans into Eurodollar Loans, or to convert
Eurodollar Loans into Base Rate Loans; provided,  however, that (i) except as
provided in Section 4.10, Eurodollar Loans may be converted into Base Rate Loans
only on the last day of the Interest Period applicable thereto, (ii) if an Event
of Default has occurred and is continuing, then (A) no Eurodollar Loans may be
extended and (B) no Base Rate Loans may be converted into Eurodollar Loans,
(iii) Loans extended as, or converted into, Eurodollar Loans shall be subject to
the terms of the definition of “Interest Period” and shall be in such minimum
amounts as provided in with respect to Revolving Loans, Section 2.1(d)(i), and
(iv) no more than eight (8) separate Eurodollar Loans shall be outstanding
hereunder at any time.  Each such extension or conversion shall be effected by
the Borrower by giving a written Notice of Extension/Conversion (or telephone
notice promptly confirmed in writing) to the Agent prior to 1:00 P.M. on the
Business Day of, in the case of the conversion of a Eurodollar Loan into a Base
Rate Loan, and on the third (3rd) Business Day prior to, in the case of the
extension of a Eurodollar Loan as, or conversion of a Base Rate Loan into, a
Eurodollar Loan, the date of the proposed extension or conversion, specifying
the date of the proposed extension or conversion, the Loans to be so extended or
converted, the types of Loans into which such Loans are to be converted and, if
appropriate, the applicable Interest Periods with respect thereto.  Each request
for extension or conversion shall





66

--------------------------------------------------------------------------------

 

 

constitute a representation and warranty by the Borrower of the matters
specified in Article V. In the event the Borrower fails to request an extension
or conversion of any Eurodollar Loan in accordance with this Section, or any
such conversion or extension is not permitted or required by this Section, then
such Loan shall be automatically converted into a Base Rate Loan at the end of
the Interest Period applicable thereto.  The Agent shall give each Lender notice
as promptly as practicable of any such proposed extension or conversion
affecting any Loan.

2.10      Replacement of Lender.

In the event that any Lender or, to the extent applicable, any participant
thereof (the “Affected Lender”),

(a)      is a Defaulting Lender;

(b)      demands payment under Section 2.6(c),  Section 4.7 or Section 4.10; or

(c)      refuses to consent to a proposed amendment, modification, waiver or
other action requiring consent of the holders of 100% of the Revolving Credit
Commitment Percentage under Section 14.9 that is consented to by the Required
Lenders prior to such replacement of any Lenders in connection therewith;

then, so long as no Event of Default exists, the Borrower shall have the right
to seek one or more replacement lenders which is reasonably satisfactory to the
Agent (the “Replacement Lender”).  The Replacement Lender shall purchase the
interests of the Affected Lender in the Loans, the Letters of Credit, and its
Revolving Credit Commitment and shall assume the obligations of the Affected
Lender hereunder and under the other Credit Documents upon execution by the
Replacement Lender of an Assignment and Assumption and the tender by it to the
Affected Lender of a purchase price agreed between it and the Affected Lender
(or, if they are unable to agree, a purchase price in the amount of the Affected
Lender’s Revolving Credit Commitment Percentage in Revolving Loans and Letter of
Credit Obligations, or appropriate credit support for contingent amounts
included therein, and all other outstanding Obligations then owed to the
Affected Lender).  Such assignment by the Affected Lender shall be deemed an
early termination of any Eurodollar Loan to the extent of the Affected Lender’s
portion thereof, and the Borrower will pay to the Affected Lender any resulting
amounts due under Section 4.10.  Upon consummation of such assignment, the
Replacement Lender shall become party to this Credit Agreement as a signatory
hereto and shall have all the rights and obligations of the Affected Lender
under this Credit Agreement and the other Credit Documents with a Revolving
Credit Commitment Percentage equal to the Revolving Credit Commitment Percentage
of the Affected Lender, the Affected Lender shall be released from its
obligations hereunder and under the other Credit Documents, and no further
consent or action by any party shall be required.  Upon the consummation of such
assignment, the Borrower, the Agent and the Affected Lender shall make
appropriate arrangements so that any Notes held by the Affected Lender are
promptly returned to the Borrower for cancellation and, if so requested by the
Replacement Lender, new Notes are issued to the Replacement Lender.  Partners
and the Borrower shall cause the Credit Parties to sign such documents and take
such other actions reasonably requested by the Replacement Lender to enable it
to share in the benefits of the rights created by the Credit Documents.  The
Agent is hereby irrevocably appointed as attorney-in-fact to execute any
documentation on





67

--------------------------------------------------------------------------------

 

 

behalf of any Replacement Lender with respect to such assignment if such
Replacement Lender fails to execute same within five (5) Business Days after
being presented with such documentation. Until the consummation of an assignment
in accordance with the foregoing provisions of this Section 2.10, the Borrower
shall continue to pay to the Affected Lender any Obligations as they become due
and payable.

ARTICLE III

LETTERS OF CREDIT

3.1      Issuance

Subject to the terms and conditions hereof and of the Letter of Credit
Documents, if any, and any other terms and conditions which the Issuing Bank may
reasonably require, the Lenders will participate in the issuance by the Issuing
Bank from time to time of such Letters of Credit in Dollars from the Closing
Date until the Maturity Date as the Borrower may request, in a form reasonably
acceptable to the Issuing Bank; provided,  however, that (a) the Letter of
Credit Obligations outstanding shall not at any time exceed the Letter of Credit
Committed Amount, (b) the aggregate Working Capital Obligations outstanding
shall not at any time exceed the Revolving Credit Committed Amount then in
effect and (c) the Issuing Bank shall not be required to issue a Letter of
Credit to the extent that the amount of all issued Letters of Credit when added
to the then outstanding Revolving Loans and Swing Loans of such Issuing Bank,
would cause the aggregate outstanding amount (without duplication) of such
Issuing Bank’s Revolving Credit Commitment to exceed such Issuing Bank’s
Revolving Credit Commitment Percentage.  No Letter of Credit shall (x) have an
original expiry date more than one year from the date of issuance or (y) as
originally issued or as extended, have an expiry date extending beyond the date
that is five (5) Business Days prior to the Maturity Date (but, subject to the
foregoing, may provide for automatic renewal in the absence of notice of
non-renewal by the Issuing Bank), provided that the Issuing Bank shall not
permit any such renewal if it has received notice on or before the day that is
two (2) Business Days before the scheduled maturity date of such Letter of
Credit from the Agent or Borrower that one or more of the applicable conditions
specified in Section 5.2 are not then satisfied.  Each Letter of Credit shall
comply with the related Letter of Credit Documents.  The issuance and expiry
date of each Letter of Credit shall comply with the related Letter of Credit
Documents.  The issuance and expiry date of each Letter of Credit shall be a
Business Day.  The Existing Letters of Credit shall be deemed to have been
issued hereunder on the Closing Date, and no request for issuance thereof need
be made.  Notwithstanding anything to the contrary contained in this Section
3.1, the Issuing Bank shall not be obligated to issue any Letter of Credit at a
time when any other Lender is a Defaulting Lender unless the Issuing Bank has
entered into arrangements (which may include the delivery of cash collateral)
with the Borrower or such Defaulting Lender which are satisfactory to the
Issuing Bank to eliminate the Issuing Bank’s Fronting Exposure (after giving
effect to Section 4.11(a)(iii)) with respect to any such Defaulting Lender.

3.2      Notice and Reports.

The request for the issuance of a Letter of Credit shall be submitted by the
Borrower to the Issuing Bank (with a copy to the Agent) at least two (2)
Business Days prior to the requested





68

--------------------------------------------------------------------------------

 

 

date of issuance.  The Issuing Bank (other than Wells Fargo, so long as it also
is the Agent) will give the Agent written or telex notice in substantially the
form of Exhibit N or telephonic notice confirmed promptly thereafter in writing,
of the issuance of a Letter of Credit.  In addition, upon request, the Issuing
Bank will disseminate to the Agent and each of the Lenders a detailed report
specifying the Letters of Credit which are then issued and outstanding and any
activity with respect thereto which may have occurred since the date of the
prior report, and including therein, among other things, the beneficiary, the
face amount and the expiry date as well as any payment or expirations which may
have occurred.

3.3      Participation.

Each Lender, upon issuance of a Letter of Credit, shall be deemed to have
purchased without recourse a risk participation from the Issuing Bank in such
Letter of Credit and the obligations arising thereunder, in each case in an
amount equal to its Revolving Credit Commitment Percentage of such Letter of
Credit, and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Bank therefor
and discharge when due, its Revolving Credit Commitment Percentage of the
obligations arising under such Letter of Credit.  Without limiting the scope and
nature of each Lender’s participation in any Letter of Credit, to the extent
that the Issuing Bank has not been reimbursed as required hereunder or under any
such Letter of Credit, each such Lender shall pay to the Issuing Bank its
Revolving Credit Commitment Percentage of such unreimbursed drawing pursuant to
the provisions of Section 3.4.  The obligation of each Lender to so reimburse
the Issuing Bank shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event.  Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Bank under any Letter of
Credit, together with interest as hereinafter provided.

3.4      Reimbursement.

In the event of any drawing under any Letter of Credit, the Issuing Bank will
promptly notify the Borrower.  Unless the Borrower shall immediately notify the
Issuing Bank that the Borrower intends to otherwise reimburse the Issuing Bank
for such drawing, the Borrower shall be deemed to have requested that the
Lenders make a Revolving Loan in the amount of the drawing as provided in
Section 3.5 on the related Letter of Credit, the proceeds of which will be used
to satisfy the related reimbursement obligations.  The Borrower promises to
reimburse the Issuing Bank on the day of drawing under any Letter of Credit
(either with the proceeds of a Revolving Loan obtained hereunder or otherwise)
in same day funds.  If the Borrower shall fail to reimburse the Issuing Bank as
provided hereinabove, the unreimbursed amount of such drawing shall bear
interest at a per annum rate equal to the Base Rate plus the sum of (i) the
Applicable Percentage for Base Rate Loans and (ii) two percent (2%).  The
Borrower’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Bank, the Agent, the Lenders, the beneficiary of the Letter of Credit
drawn upon or any other Person, including without limitation any defense based
on any failure of the Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit.  The Issuing
Bank will promptly notify the other Lenders of the amount of any unreimbursed
drawing and each Lender shall promptly pay to the Agent for the account of





69

--------------------------------------------------------------------------------

 

 

the Issuing Bank in Dollars and in immediately available funds, the amount of
such Lender’s Revolving Credit Commitment Percentage of such unreimbursed
drawing.  Such payment shall be made on the Business Day such notice is received
by such Lender from the Issuing Bank if such notice is received at or before
2:00 P.M. otherwise such payment shall be made at or before 12:00 Noon on the
Business Day next succeeding the day such notice is received.  If such Lender
does not pay such amount to the Issuing Bank in full upon such request, such
Lender shall, on demand, pay to the Agent for the account of the Issuing Bank
interest on the unpaid amount during the period from the date of such drawing
until such Lender pays such amount to the Issuing Bank in full at a rate per
annum equal to, if paid within two (2) Business Days of the date that such
Lender is required to make payments of such amount pursuant to the preceding
sentence, the Federal Funds Rate and thereafter at a rate equal to the Base
Rate.  Each Lender’s obligation to make such payment to the Issuing Bank, and
the right of the Issuing Bank to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Credit Agreement or the Revolving Credit
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the obligations of the Borrower hereunder and shall be made
without any offset, abatement, withholding or reduction
whatsoever.  Simultaneously with the making of each such payment by a Lender to
the Issuing Bank, such Lender shall, automatically and without any further
action on the part of the Issuing Bank or such Lender, acquire a participation
in an amount equal to such payment (excluding the portion of such payment
constituting interest owing to the Issuing Bank) in the related unreimbursed
drawing portion of the Letter of Credit Obligation and in the interest thereon
and in the related Letter of Credit Documents, and shall have a claim against
the Borrower with respect thereto.

3.5      Repayment with Revolving Loans.

On any day on which the Borrower shall have requested, or been deemed to have
requested, a Revolving Loan advance to reimburse a drawing under a Letter of
Credit, the Agent shall give notice to the Lenders that a Revolving Loan has
been requested or deemed requested by the Borrower to be made in connection with
a drawing under a Letter of Credit, in which case a Revolving Loan advance
comprised of Base Rate Loans (or Eurodollar Loans to the extent the Borrower has
complied with the procedures of Section 2.1(d)(i) with respect thereto) shall be
immediately made to the Borrower by all Lenders (notwithstanding any termination
of the Revolving Credit Commitments pursuant to Section 11.2)  pro rata based on
the respective Revolving Credit Commitment Percentages of the Lenders
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 11.2) and the proceeds thereof shall be paid
directly by the Agent to the Issuing Bank for application to the respective
Letter of Credit Obligations.  Each such Lender hereby irrevocably agrees to
make its Revolving Credit Commitment Percentage of each such Revolving Loan
immediately upon any such request or deemed request in the amount, in the manner
and on the date specified in the preceding sentence notwithstanding (i) the
amount of such borrowing may not comply with the minimum amount for advances of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Article V are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required hereunder, (v) whether
the date of such borrowing is a date on which Revolving Loans are otherwise
permitted to be made hereunder or (vi) any termination





70

--------------------------------------------------------------------------------

 

 

of the Revolving Credit Commitments relating thereto immediately prior to or
contemporaneously with such borrowing.  In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a bankruptcy or
insolvency case or proceeding with respect to the Borrower), then each such
Lender hereby agrees that it shall forthwith purchase (as of the date such
borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) from the
Issuing Bank such participation in the outstanding Letter of Credit Obligations
as shall be necessary to cause each such Lender to share in such Letter of
Credit Obligations ratably (based upon the respective Revolving Credit
Commitment Percentages of the Lenders (determined before giving effect to any
termination of the Revolving Credit Commitments pursuant to Section 11.2)),
provided that at the time any purchase of participation pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Issuing Bank, to the extent not paid to the Issuing Bank by the Borrower in
accordance with the terms of Section 3.4, interest on the principal amount of
participation purchased for each day from and including the day upon which such
borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the Revolving Loan advance, the Federal Funds Rate, and
thereafter at a rate equal to the Base Rate.

3.6      Renewal, Extension.

The renewal or extension of any Letter of Credit shall, for purposes hereof, be
treated in all respects the same as the issuance of a new Letter of Credit
hereunder.

3.7      Uniform Customs and Practices.

The Issuing Bank may provide that the Letters of Credit shall be subject to the
UCP, in which case the UCP may be incorporated by reference therein and deemed
in all respects to be a part thereof.

3.8      Indemnification; Nature of Issuing Bank’s Duties.

(a)      In addition to its other obligations under this Article III, the
Borrower agrees to protect, indemnify, pay and save the Issuing Bank harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable and documented attorneys’
fees) that the Issuing Bank may incur or be subject to as a consequence, direct
or indirect, of (A) the issuance of any Letter of Credit or (B) the failure of
the Issuing Bank to honor a drawing under a Letter of Credit as a result of
Government Acts.

(b)      As between the Borrower and the Issuing Bank, the Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof.  The Issuing Bank shall not be responsible: (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
for the validity or sufficiency of any instrument transferring or





71

--------------------------------------------------------------------------------

 

 

assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (iv) for
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under a Letter of Credit or of the proceeds thereof; and
(v) for any consequences arising from causes beyond the control of the Issuing
Bank, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the Issuing Bank’s rights or
powers hereunder.

(c)      In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing Bank
under any resulting liability to the Borrower.  It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Bank against any and all risks involved in the issuance of
the Letters of Credit, all of which risks are hereby assumed by the Borrower,
including, without limitation, any and all Government Acts.  The Issuing Bank
shall not, in any way, be liable for any failure by the Issuing Bank or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Bank.

(d)      Nothing in this Section 3.8 is intended to limit the reimbursement
obligations of the Borrower contained in Section 3.4.  The obligations of the
Borrower under this Section 3.8 shall survive the termination of this Credit
Agreement.  No act or omission of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Bank to
enforce any right, power or benefit under this Credit Agreement.

(e)      Notwithstanding anything to the contrary contained in this Article III,
the Borrower shall have no obligation to indemnify the Issuing Bank in respect
of any liability incurred by the Issuing Bank (i) arising solely out of the
gross negligence or willful misconduct of the Issuing Bank or any action or
omission by the Issuing Bank not in accordance with the standards of care
specified in the UCP or the UCC, as determined by a court of competent
jurisdiction, or (ii) caused by the Issuing Bank’s failure to pay under any
Letter of Credit after presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit, as determined by a court of
competent jurisdiction, unless such payment is prohibited by any law,
regulation, court order or decree.

3.9      Responsibility of Issuing Bank.

It is expressly understood and agreed that the obligations of the Issuing Bank
hereunder to the Lenders are only those expressly set forth in this Credit
Agreement and that the Issuing Bank shall be entitled to assume that the
conditions precedent set forth in Article III or V have been satisfied unless it
shall have acquired actual knowledge that any such condition precedent





72

--------------------------------------------------------------------------------

 

 

has not been satisfied; provided,  however, that nothing set forth in this
Article III shall be deemed to prejudice the right of any Lender to recover from
the Issuing Bank any amounts made available by such Lender to the Issuing Bank
pursuant to this Article III in the event that it is determined by a court of
competent jurisdiction that the payment with respect to a Letter of Credit
constituted gross negligence or willful misconduct on the part of the Issuing
Bank.

3.10      Conflict with Letter of Credit Documents.

In the event of any conflict between this Credit Agreement and any Letter of
Credit Document (including any letter of credit application), this Credit
Agreement shall control.

ARTICLE IV

INTEREST AND FEES

4.1       Interest on Loans.

Subject to the provisions of Section 4.2, the Loans shall bear interest as
follows:

(a)      Base Rate Loans.  During such periods as the Loans shall be comprised
of Base Rate Loans, each such Base Rate Loan shall bear interest at a per annum
rate equal to the sum of the Base Rate plus the Applicable Percentage for Base
Rate Loans;

(b)      Eurodollar Loans.  During such periods as the Loans shall be comprised
of Eurodollar Loans, each such Eurodollar Loan shall bear interest at a per
annum rate equal to the sum of the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans; and

(c)      LIBOR Index Loans.  During such periods as the Swing Loans shall bear
interest at the Adjusted LIBOR Index Rate, each such LIBOR Index Loan shall bear
interest at a per annum rate equal to the sum of the Adjusted LIBOR Index Rate
plus the Applicable Percentage for LIBOR Index Loans.

Interest on the Loans shall be payable in arrears on each Interest Payment Date.

4.2      Interest After Event of Default.

Automatically (and without notice to any Person) upon the occurrence of any
Event of Default of the types described in Sections 11.1(a),  (e), and (f), or,
in the case of the occurrence of any other Event of Default, at the election of
the Required Lenders, any interest on any amount of matured principal under the
Loans, and interest on the amount of principal under the Loans and all other
Obligations outstanding as of the date an Event of Default occurs, and at all
times thereafter until the earlier of the date upon which (a) all Obligations
have been paid and satisfied in full or (b) such Event of Default shall have
been cured or waived, shall be payable on the Agent’s demand at the Default
Rate.  Interest shall be payable on any other amount due hereunder and shall
accrue at the Default Rate, from the date due and payable until paid in full.





73

--------------------------------------------------------------------------------

 

 

4.3      Commitment Fee.

The Borrower shall pay to the Agent for the benefit of the applicable Lenders
the Commitment Fee due in respect of each quarter within five (5) days after
receipt of a statement therefor.  The Commitment Fee shall accrue from the
Closing Date and the first payment thereof shall be due on March 31, 2017.

4.4      Lenders’ Fees/Agent’s Fees.

On the Closing Date the Agent shall pay to each Lender its respective Lender’s
Fees that are required to be paid on the Closing Date pursuant to the terms of
the Engagement Letter.  The Borrower shall pay all fees required to be paid to
the Agent under the Engagement Letter at the times and in the amounts set forth
therein.

4.5       Letter of Credit Fees.

(a)      Letter of Credit Fee.  In consideration of the issuance of standby
Letters of Credit hereunder, the Borrower promises to pay, in arrears, to the
Agent for the account of each Lender a quarterly fee (the “Letter of Credit
Fee”) on such Lender’s Revolving Credit Commitment Percentage of the average
daily maximum amount available to be drawn under each such Letter of Credit
computed at a per annum rate for each day from the date of issuance (or the
Closing Date, as to Existing Letters of Credit) to the date of expiration equal
to the Applicable Percentage for Eurodollar Loans.  The Letter of Credit Fee
will be payable five (5) days after receipt of an invoice which shall be billed
on the last Business Day of the calendar quarter.

(b)      Issuing Bank Fees.  In addition to the Letter of Credit Fee payable
pursuant to clause (a) above, the Borrower promises to pay to the Issuing Bank
for its own account without sharing by the other Lenders letter of credit
fronting fees in the amount of 0.125% and the negotiation fees agreed to by the
Borrower and the Issuing Bank from time to time and the customary charges from
time to time of the Issuing Bank with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit (collectively, the “Issuing Bank Fees”).

4.6      Authorization to Charge Account.

The Borrower hereby authorizes the Agent to charge the Borrower’s Swing Loan
account, or Revolving Loan accounts, as applicable, with the amount of all
payments and fees due hereunder to the Lenders, the Agent and the Issuing Bank
as and when such payments become due.  The Borrower confirms that any charges
which the Agent may so make to the Borrower’s Swing Loan Account or Revolving
Loan accounts as herein provided will be made as an accommodation to the
Borrower and solely at the Agent’s discretion.





74

--------------------------------------------------------------------------------

 

 

4.7       Indemnification in Certain Events.

(a)       Increased Costs Generally.  If any Change in Law shall:

(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the Eurodollar Rate) or the Issuing Bank;

(ii)     subject any Lender or the Issuing Bank to any Tax of any kind
whatsoever with respect to this Credit Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Euro dollar Loan made by it, or
change the basis of taxation of payments to such Lender or the Issuing Bank in
respect thereof (except for (A) Indemnified Taxes or Other Taxes covered by
Section 2.6, (B) Taxes described in clauses (b) through (c) of the definition of
Excluded Taxes and (C) Connection Income Taxes); or

(iii)     impose on any Lending Party or the London interbank market any other
condition, cost or expense affecting this Credit Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lending Party of making, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lending Party of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lending Party hereunder (whether of principal, interest or any other
amount) then, upon request of such Lending Party, the Borrower shall promptly
pay to such Lending Party such additional amount or amounts as will compensate
such Lending Party for such additional costs incurred or reduction suffered.

(b)      Capital Requirements.  If any Lending Party determines that any Change
in Law affecting such Lending Party or any lending office of such Lending Party
or such Lending Party’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lending Party’s capital or on the capital of such Lending Party’s holding
company, if any, as a consequence of this Credit Agreement, the Commitments of
such Lending Party or the Loans made by, or participations in Letters of Credit
or Swing Loans held by, such Lending Party, or the Letters of Credit issued by
the Issuing Bank, to a level below that which such Lending Party or such Lending
Party’s holding company could have achieved but for such Change in Law (taking
into consideration such Lending Party’s policies and the policies of such
Lending Party’s holding company with respect to capital adequacy and liquidity),
then from time to time upon written request of such Lending Party the Borrower
shall promptly pay to such Lending Party such additional amount or amounts as
will compensate such Lending Party or such Lending Party’s holding company for
any such reduction suffered.





75

--------------------------------------------------------------------------------

 

 

(c)      Certificates for Reimbursement.  A certificate of a Lending Party
setting forth the amount or amounts necessary to compensate such Lending Party
or its holding company, as the case may be, as specified in Section 4.7(a) or
(b), as well as the basis for determining such amount or amounts, and delivered
to the Borrower, will be conclusive absent manifest error.  The Borrower shall
pay such Lending Party the amounts shown as due any such certificate within ten
(10) days after receipt thereof.

(d)      Delay in Requests; Non-Discrimination.  Failure or delay on the part of
any Lending Party to demand compensation pursuant to this Section 4.7 shall not
constitute a waiver of such Lending Party’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lending Party
pursuant to this Section 4.7 (i) for any increased costs incurred or reductions
suffered more than one hundred eighty (180) days prior to the date that such
Lending Party notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lending Party’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof) or (ii) to the extent the Lending Party making
demand therefor has not required similarly situated borrowers or obligors to pay
comparable amounts, proportionally, in respect of such increased costs or
reduced returns.

4.8      Inability To Determine Interest Rate.

If prior to the first day of any Interest Period, (a) the Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, (b) the Agent has received notice from
the Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Eurodollar Loans during such Interest
Period, or (c) the Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that Dollar deposits in the principal
amounts of the Eurodollar Loans to which such Interest Period is to be
applicable are not generally available in the London interbank market, the Agent
shall give telecopy or telephonic notice thereof to the Borrower and the Lenders
as soon as practicable thereafter, and will also give prompt written notice to
the Borrower when such conditions no longer exist.  If such notice is given (i)
any Eurodollar Loans requested to be made on the first day of such Interest
Period shall be made as Base Rate Loans, (ii) any Loans that were to have been
converted on the first day of such Interest Period to or continued as Eurodollar
Loans shall be converted to or continued as Base Rate Loans and (iii) each
outstanding Eurodollar Loan shall be converted, on the last day of the
then-current Interest Period thereof, to Base Rate Loans.  Until such notice has
been withdrawn by the Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Base Rate
Loans to Eurodollar Loans.

4.9      Illegality.

Notwithstanding any other provision herein, if the adoption of or any change in
any law, treaty, rule or regulation or final, non-appealable determination of an
arbitrator or a court or





76

--------------------------------------------------------------------------------

 

 

other Governmental Authority or in the interpretation or application thereof
occurring after the Closing Date shall make it unlawful or impossible for any
Lender to make or maintain Eurodollar Loans as contemplated by this Credit
Agreement, (a) such Lender shall promptly give written notice of such
circumstances to the Borrower and the Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), (b) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert a Base Rate Loan to Eurodollar Loans shall forthwith be canceled and,
until such time as it shall no longer be unlawful or impossible for such Lender
to make or maintain Eurodollar Loans, such Lender shall then have a commitment
only to make a Base Rate Loan when a Eurodollar Loan is requested and (c) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law.  If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.10.

4.10      Funding Indemnity.

The Borrower hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a Eurodollar Loan or from fees payable to
terminate the deposits from which such funds were obtained) arising from or
attributable to such Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a Eurodollar Loan, (b) due to any failure of the
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Extension/Conversion or (c) due to any payment,
prepayment or conversion of any Eurodollar Loan on a date other than the last
day of the Interest Period therefor.  The amount of such actual loss or expense
shall be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the Eurodollar Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Agent and shall be conclusively presumed to be correct
save for manifest error. 

4.11      Defaulting Lenders.

(a)      Adjustments.  Notwithstanding anything to the contrary contained in
this Credit Agreement, if any Lender becomes a Defaulting Lender, then, until
such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(i)      Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required Lenders
and Section 14.9.





77

--------------------------------------------------------------------------------

 

 

(ii)      Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article XI or
otherwise, and including any amounts made available to Agent for the account of
that Defaulting Lender pursuant to Section 14.17), will be applied at such time
or times as may be determined by Agent as follows: FIRST, to the payment of any
amounts owing by that Defaulting Lender to Agent hereunder; SECOND, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Bank or Swing Loan Lender hereunder; THIRD, if so determined by
Agent or requested by the Issuing Bank or Swing Loan Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit or Swing Loan; FOURTH, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which that Defaulting Lender has
failed to fund its portion thereof as required by this Credit Agreement, as
determined by Agent; FIFTH, if so determined by Agent and the Borrower, to be
held in a deposit account and released pro rata in order to (A) satisfy
obligations of that Defaulting Lender to fund Loans and funded participations
under this Credit Agreement and (B) cash collateralize the Issuing Bank’s future
Fronting Exposure with respect to that Defaulting Lender with respect to future
Letters of Credit; SIXTH, to the payment of any amounts owing to the Lending
Parties as a result of any judgment of a court of competent jurisdiction
obtained by any Lending Party against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Credit Agreement;
SEVENTH, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Credit Agreement; and EIGHTH, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (1) such payment is a
payment of the principal amount of any Loans or funded participations in Swing
Loans or Letters of Credit in respect of which that Defaulting Lender has not
fully funded its appropriate share and (2) such Loans or funded participations
in Swing Loans or Letters of Credit were made at a time when the conditions set
forth in Section 5.2 were satisfied or waived, such payment will be applied
solely to pay the Loans of, and funded participations in Swing Loans or Letters
of Credit owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participation in Swing Loans
or Letters of Credit owed to, that Defaulting Lender.  Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 4.11(a)(ii) will be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)     Reallocation of Revolving Credit Commitment Percentages to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Loans
pursuant to Article III and Section 2.1 the “Revolving Credit Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit





78

--------------------------------------------------------------------------------

 

 

Commitment of that Defaulting Lender; provided that (A) each such reallocation
will be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (A) the Revolving Credit Commitment of that
non-Defaulting Lender minus (B) the aggregate outstanding principal amount of
the Revolving Loans of that non-Defaulting Lender.  No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(b)      Cash Collateral for Letters of Credit.  Promptly on demand by the
Issuing Bank or the Agent from time to time, the Borrower shall deliver to the
Agent cash collateral in an amount sufficient to cover 103% of the Fronting
Exposure with respect to the Issuing Bank (after giving effect to Section
4.11(a)(iii)) on terms reasonably satisfactory to the Agent and the Issuing Bank
(and such cash collateral shall be in Dollars).  Any such cash collateral shall
be deposited in a separate account with the Agent, subject to the exclusive
dominion and control of the Agent, as collateral (solely for the benefit of the
Issuing Bank) for the payment and performance of each Defaulting Lender’s
Revolving Credit Commitment Percentage of outstanding Letter of Credit
Obligations.  Moneys in such account shall be applied by the Agent to reimburse
the Issuing Bank immediately for each Defaulting Lender’s Revolving Credit
Commitment Percentage of any drawing under any Letter of Credit which has not
otherwise been reimbursed by the Borrower or such Defaulting Lender.

(c)      Prepayment of Swing Loans.  Promptly on demand by the Swing Loan Lender
or the Agent from time to time, the Borrower shall prepay Swing Loans in an
amount of all Fronting Exposure with respect to the Swing Loan Lender (after
giving effect to Section 4.11(a)(iii)). 

(d)      Certain Fees.  For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
Commitment Fee pursuant to Section 4.3 (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (ii) shall not be entitled to receive any letter of
credit commissions pursuant to Section 4.5(a) otherwise payable to the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Bank pursuant to Section 4.11(b), but
instead, the Borrower shall pay to the non-Defaulting Lenders the amount of such
letter of credit commissions in accordance with the upward adjustments in their
respective Revolving Credit Commitment Percentages allocable to such Letter of
Credit pursuant to Section 4.11(a)(iii), with the balance of such fee, if any,
payable to the Issuing Bank for its own account.

(e)      Defaulting Lender Cure.  If the Borrower, Agent, Issuing Bank and Swing
Loan Lender agree in writing in their sole discretion that a Defaulting Lender
should no





79

--------------------------------------------------------------------------------

 

 

longer be deemed to be a Defaulting Lender, Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Loan Loans to be held on
a pro rata basis by the Lenders in accordance with their Revolving Credit
Commitment Percentage (without giving effect to Section 4.11(a)(iii)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE V

CONDITIONS PRECEDENT

5.1      Closing Conditions.

The Closing shall occur upon the satisfaction or waiver by the Agent in its
reasonable discretion, on or before the Closing Date, of the conditions
precedent set forth in this Section 5.1 and 5.2:

(a)      Executed Credit Documents.  Receipt by the Agent of duly executed
counterparts of this Credit Agreement, any requested Revolving Notes, the Swing
Note, the Guaranty Agreement, the Security Agreement, the Pledge Agreement, and
all other Credit Documents including the Consent, Reaffirmation and Agreement,
together with all amendments, waivers or other modifications thereto, each in
form and substance acceptable to the Agent in its reasonable discretion.

(b)      Financial Statements.  Receipt by the Agent and the Lenders of
Partner’s Form 10-K (including audited consolidated financial statements) filed
with the SEC for the fiscal year ended December 31, 2015 and Partner’s Form 10-Q
(including unaudited consolidated financial statements) filed with the SEC for
the fiscal quarter ended September 30, 2016.

(c)      Litigation.  There shall not exist any pending or threatened action,
injunction, suit, investigation, proceeding, order or claim against any Credit
Party or its assets that could reasonably be expected to (i) have a Material
Adverse Effect or (ii) affect any transaction contemplated by this Credit
Agreement or any other Credit Document or the ability of the Credit Parties to
perform their respective obligations under the Credit Documents.





80

--------------------------------------------------------------------------------

 

 

(d)      Material Adverse Change.  (i) No Material Adverse Change or any
occurrence or development reasonably likely to have a Material Adverse Effect
shall have occurred since December 31, 2015, and (ii) none of the facts or
information relating to the Credit Parties or General Partner and provided to
the Agent or the Lenders before the Closing Date shall be materially different
on the Closing Date in any manner adverse to the Agent or the Lenders from the
facts and information described in the Form 10-Q for the fiscal quarter ended
September 30, 2016.

(e)       Organizational Documents.  Receipt by the Agent of the following:

(i)      Charter Documents.  Copies of Partners’ Partnership Agreement and
articles or certificates of incorporation, limited partnership, or other
formation or charter documents of each Credit Party and General Partner, in each
case certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization and certified by an applicable secretary, assistant secretary,
manager, general partner, or other Person acceptable to Agent to be true and
correct as of the Closing Date.

(ii)     Bylaws or Similar Documents.  A copy of the bylaws, limited partnership
agreement, operating agreement, or similar agreement of each Credit Party and
General Partner, in each case certified by a secretary, assistant secretary,
manager, general partner, or other Person acceptable to Agent to be true and
correct as of the Closing Date.

(iii)     Resolutions.  Copies of resolutions of the Board of Directors,
managers, members, or similar managing body of each Credit Party and General
Partner approving and adopting the Credit Documents to which it is a party or
which it will execute on behalf of another party, the transactions contemplated
therein and authorizing execution and delivery thereof, in each case certified
by a secretary, assistant secretary, manager, general partner, or other Person
acceptable to Agent to be true and correct and in force and effect as of the
Closing Date.

(iv)      Good Standing.  Copies of (i) certificates of good standing, existence
or its equivalent with respect to each Credit Party and General Partner
certified as of a recent date by the appropriate Governmental Authorities of the
state or other jurisdiction of incorporation or organization and each other
jurisdiction in which the failure to so qualify and be in good standing could
reasonably be expected to have a Material Adverse Effect and (ii) to the extent
available, a certificate indicating payment of all corporate or other franchise
taxes certified as of a recent date by the appropriate taxing Governmental
Authorities.

(v)      Incumbency.  An incumbency certificate of each Credit Party and General
Partner certified by a secretary, assistant secretary, manager, general partner,
or other Person acceptable to Agent to be true and correct as of the Closing
Date.

(f)       Completion of Due Diligence.  The Agent shall have completed all due
diligence with respect to Partners, General Partner, Operating GP, Borrower and
their





81

--------------------------------------------------------------------------------

 

 

respective Subsidiaries in scope and determination satisfactory to the Agent in
its sole discretion, including, without limitation, review, with results
satisfactory to the Agent of information regarding litigation, tax, tax sharing
arrangements, corporate documents, environmental, accounting, labor, insurance,
pension liabilities (actual or contingent), employee benefits (including
post-retirement benefits), real estate leases, material contracts, debt
agreements, supply, the Terminaling Services Agreements and the Omnibus
Agreement, together with all amendments thereto, any other terminaling
agreements, intercompany agreements, property ownership, transactions with
Affiliates and contingent liabilities of Partners and its Subsidiaries.

(g)      [Reserved.]

(h)      Opinions of Counsel.  Receipt by the Agent of an opinion of Latham &
Watkins LLP, special counsel to the Credit Parties (which shall cover, among
other things, authority, legality, validity, binding effect, no conflicts with
organization documents or other agreements, enforceability, and attachment and
perfection of Liens), reasonably satisfactory to the Agent, addressed to the
Agent and the Lenders and dated the Closing Date.

(i)       Priority of Liens.  The Agent shall have received satisfactory
evidence that the Agent, on behalf of the Lenders, holds a perfected, first
priority Lien on all Collateral, subject to no other Liens other than Permitted
Liens; provided that Collateral consisting of Capital Stock of any Subsidiary of
Partners or any Joint Venture shall be subject to no other Liens (other than
Specified Permitted Liens).

(j)       Evidence of Insurance.  Receipt by the Agent of certificates of
insurance of the Credit Parties evidencing liability, casualty, business
interruption and flood insurance meeting the requirements set forth in the
Credit Documents, including, without limitation, endorsements naming the Agent
as lender loss payee and an additional insured, as applicable.

(k)       Governmental, Shareholder and Third Party Consents.  Receipt by the
Agent of evidence that all governmental, shareholder and third party consents
and approvals necessary in connection with the transactions contemplated hereby
and expiration of all applicable waiting periods without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing, and no law or regulation shall be applicable which in the reasonable
judgment of the Agent could have such effect.

(l)       Solvency Certificate.  Receipt by the Agent of the Solvency
Certificate.

(m)     Officer’s Certificates.  Receipt by the Agent of a certificate or
certificates of Partners executed by an Executive Officer as of the Closing Date
stating that (i) after giving effect to the making of the Loans and application
of the proceeds thereof, each Credit Party is in compliance with all existing
financial obligations, (ii) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained, (iii) no action,





82

--------------------------------------------------------------------------------

 

 

suit, investigation or proceeding is pending or threatened in any court or
before any arbitrator or governmental instrumentality that purports to affect
any Credit Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could reasonably be expected to
have a Material Adverse Effect and (iv) on the Closing Date, (A) no Default or
Event of Default exists or will exist, (B) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects, (C) the Borrower is in compliance with the financial
covenants set forth in Article VIII, (D) all documents and certificates
delivered pursuant to this Section 5.1 are true and correct and in force and
effect as of the Closing Date, and (E) each of the conditions set forth in this
Section 5.1 and in Section 5.2 has been satisfied.

(n)       Personal Property Collateral.  The Agent shall have received:

(i)       searches of UCC filings in the jurisdiction of organization of each
Credit Party, the chief executive office of each Credit Party and each
jurisdiction where any Collateral is located or where a filing could have been
properly made by a creditor of a Credit Party, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist on any
of the Collateral other than Permitted Liens;

(ii)       UCC financing statements for each appropriate jurisdiction as is
necessary, in the Agent’s reasonable discretion, to perfect the Agent’s security
interest in the Collateral;

(iii)      searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Agent;

(iv)      all stock certificates, if any, evidencing the Capital Stock pledged
to the Agent pursuant to the Pledge Agreement, together with duly executed in
blank undated stock powers attached thereto;

(v)      Deposit Account Control Agreements, Securities Account Control
Agreements, and Commodities Account Control Agreements with respect to all
deposit accounts and commodities accounts of the Credit Parties listed on
Schedule 6.32, except as otherwise provided in Section 7.8(g); and

(vi)      to the extent required under the Security Documents, all instruments
and chattel paper in the possession of any of the Credit Parties, together with
allonges or assignments as may be necessary to perfect the Agent’s security
interest in the Collateral.

(o)      Real Property Collateral.  The Agent shall have received a Mortgage (or
amendments to any existing Mortgage) and all other Real Property Documentation
(or updates thereto with respect to existing Real Property Documentation)
requested by the Agent for each parcel or tract of the Real Estate owned by any
Credit Party as of the Closing Date other than for Excluded Real
Estate.  Notwithstanding the foregoing,





83

--------------------------------------------------------------------------------

 

 

boundary surveys and environmental reports described in subsections (i) and (j)
of the definition of “Real Property Documentation” shall not be required with
respect to any Mortgaged Real Estate that as of the Closing Date secure the
Existing Credit Agreement; provided,  however, that the Credit Parties will
provide such surveys and environmental reports for such Mortgaged Real Estate at
the request of the Agent in order for the Agent to comply with flood laws and
regulations.

(p)      Disbursement Authorization; Payment Instructions.  Receipt by the Agent
of (a) a disbursement authorization covering all payments reasonably expected to
be made by the Borrower in connection with the transactions contemplated by the
Credit Documents to be consummated on the Closing Date, including an itemized
estimate of all fees, expenses and other closing costs and (b) payment
instructions with respect to each wire transfer to be made by the Agent on
behalf of the Lenders or the Borrower or the Borrower on the Closing Date
setting forth the amount of such transfer, the purpose of such transfer, the
name and number of the account to which such transfer is to be made, the name
and ABA number of the bank or other financial institution where such account is
located and the name and telephone number of an individual that can be contacted
to confirm receipt of such transfer.

(q)      Fees and Expenses.  Payment by the Borrower of all fees and expenses
owed by the Borrower to the Lenders, the Lead Arrangers, the Agent, and Agent’s
counsel (including, without limitation, payment to the Agent of the fees set
forth in the Engagement Letter and any accrued interest and fees under the
Existing Credit Agreement) that are due and payable on or prior to the Closing
Date.

(r)      Account Designation Letter.  Receipt by the Agent of the Account
Designation Letter.

(s)      Anti-Money Laundering Information.  Each of the Credit Parties shall
have provided to the Agent and the Lenders the documentation and other
information requested by the Agent in order to comply with requirements under
applicable “know your customer” rules and regulations and Anti-Money Laundering
Laws (including, without limitation, the USA Patriot Act).

(t)      Other.  Receipt by the Agent of such other documents, instruments,
agreements or information as reasonably requested by the Agent or its counsel.

5.2      Conditions to all Loans and Letters of Credit.

(a)      On the date of the making of any Loan or the issuance or extension of
any Letter of Credit, both before and after giving effect thereto and to the
application of the proceeds therefrom, the following statements shall be true
(and each request for a Revolving Loan, Swing Loan and request for a Letter of
Credit, and the acceptance by the Borrower of the proceeds of such Revolving
Loan, Swing Loan or issuance of such Letter of Credit, shall constitute a
representation and warranty by the Borrower that on the date of such Revolving
Loan, Swing Loan or issuance of such Letter of Credit before





84

--------------------------------------------------------------------------------

 

 

and after giving effect thereto and to the application of the proceeds
therefrom, such statements are true):

(i)      the representations and warranties contained in this Credit Agreement
and the other Credit Documents are true and correct in all material respects,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects, on and as of the date of such
Revolving Loan or Swing Loan or issuance of such Letter of Credit as though made
on and as of such date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and complete on and as of
such earlier date); and

(ii)     no event has occurred and is continuing, or would result from such
Revolving Loan or Swing Loan or issuance of such Letter of Credit or the
application of the proceeds thereof, which would constitute a Default or an
Event of Default under this Credit Agreement.

(b)       Notice of Borrowing.  On the date of the making of any Revolving Loan,
the Agent shall have received a Notice of Borrowing to the extent such Notice of
Borrowing is required to be given with respect to the making of such Revolving
Loan.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Credit Agreement and the
Issuing Bank to issue the Letters of Credit, and to make available the credit
facilities contemplated hereby, the Borrower and (by execution and delivery of
any Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor hereby represents and warrants to the Lenders and the
Issuing Bank as of the Closing Date and on the date of each extension of credit
hereunder, as follows:

6.1      Organization and Qualification.

Such Credit Party and each of its Restricted Subsidiaries (a) is a corporation,
limited partnership, or limited liability company duly organized, validly
existing and in good standing under the laws of the state of its organization,
(b) has the power and authority to own its properties and assets and to transact
the businesses in which it is presently, or proposes to be, engaged, and (c) is
duly qualified and is authorized to do business and is in good standing in every
jurisdiction in which the failure to be so qualified could  reasonably be
expected to have a Material Adverse Effect.  Schedule 6.1 contains the exact
legal name of each Credit Party as registered in its state of formation, its
organizational number, if any, and a true, correct and complete list of all
jurisdictions in which such Credit Party and its Restricted Subsidiaries are
qualified to do business as a foreign corporation or foreign limited liability
company, in each case, as of the Closing Date.





85

--------------------------------------------------------------------------------

 

 

6.2      Solvency.

The Borrower is Solvent and Partners and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

6.3      Liens.

There are no Liens in favor of third parties with respect to any of the
Collateral other than Permitted Liens and, with respect to Collateral consisting
of Capital Stock of any Subsidiary or Joint Venture, there are no Liens (other
than Specified Permitted Liens) in favor of third parties with respect to such
Capital Stock.  Upon the proper filing of financing statements and the proper
recordation of other applicable documents with the appropriate filing or
recordation offices in each of the necessary jurisdictions, the security
interests granted pursuant to the Credit Documents constitute and shall at all
times constitute, as required pursuant to the Credit Documents, valid and
enforceable first, prior and perfected Liens on the Collateral (other than
Permitted Liens).  The Credit Parties are, or will be at the time additional
Collateral is acquired by them, the absolute owners of the Collateral with full
right to pledge, sell, consign, transfer and create a Lien therein, free and
clear of any and all Liens in favor of third parties, except Permitted Liens,
and, with respect to Collateral consisting of the Capital Stock of any
Subsidiary or Joint Venture, free and clear of all Liens (other than Specified
Permitted Liens) in favor of third parties.

6.4      No Conflict.

The execution and delivery by such Borrower of this Credit Agreement and by the
Credit Parties of each of the other Credit Documents executed and delivered in
connection herewith and the performance of the obligations of such Credit Party
hereunder and thereunder, as applicable, and the consummation by such Credit
Party of the transactions contemplated hereby and thereby: (a) are within the
corporate or other organizational, as the case may be, powers of such Credit
Party; (b) are duly authorized by the Board of Directors or similar managing
body of such Credit Party; (c) are not in contravention of the terms of the
organizational documents of such Credit Party or of any material indenture,
agreement, mortgage, deed of trust, loan agreement, credit agreement or other
material agreement or instrument to which such Credit Party is a party or by
which such Credit Party or its material properties are bound; (d) do not require
the consent, registration or approval of any Governmental Authority or any other
Person (except such as have been duly obtained, made or given, and are in full
force and effect), except for minor matters where failure would not have or be
reasonably expected to cause a material adverse effect on the ability of the
Agent to exercise rights, powers and remedies with respect to the Collateral;
(e) do not contravene any statute, law, ordinance regulation, rule, order or
other governmental restriction applicable to or binding upon such Credit Party,
except for minor matters where failure would not have or be reasonably expected
to cause a material adverse effect on the ability of the Agent to exercise
rights, powers and remedies with respect to the Collateral; and (f) will not,
except as contemplated herein for the benefit of the Agent on behalf of the
Lenders, result in the imposition of any Liens (other than Permitted Liens) upon
any property of such Credit Party under any existing indenture, mortgage, deed
of trust, loan or credit agreement or other material agreement or instrument to
which such Credit Party is a party or by which it or any of its property may be
bound or affected.





86

--------------------------------------------------------------------------------

 

 

6.5      Enforceability.

The Credit Agreement and all of the other Credit Documents to which such Credit
Party is party are the legal, valid and binding obligations of such Credit
Party, and with respect to those Credit Documents executed and delivered by any
other Restricted Subsidiary, of each such other Restricted Subsidiary, and are
enforceable against such Credit Party and such other Restricted Subsidiaries, as
the case may be, in accordance with their terms except as such enforceability
may be limited by (a) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and (b) general principles of equity.

6.6      Financial Data; Material Adverse Change.

(a)      Partners or the Borrower has furnished to the Lenders the following
financial statements (the “Financials”):  (i) the consolidated balance sheet of
Partners and its consolidated Restricted Subsidiaries as of, and consolidated
statements of income, retained earnings and changes in financial position for
the fiscal year ended December 31, 2015, audited by Deloitte & Touche LLP, and
(ii) the unaudited consolidated balance sheet of Partners and its consolidated
Restricted Subsidiaries as of, and consolidated statement of income, retained
earnings and changes in financial position for the period, for which the most
recent Financials are available, prepared by an Executive Officer.  The
Financials are and the historical financial statements to be furnished to the
Lenders in accordance with Section 7.1 below will be in accordance with the
books and records of Partners and its consolidated Restricted Subsidiaries and
fairly present the financial condition of each of Partners and its consolidated
Restricted Subsidiaries at the dates thereof and the results of operations for
the periods indicated (subject, in the case of unaudited financial statements,
to normal year-end adjustments), and such financial statements have been and
will be prepared in conformity with GAAP consistently applied throughout the
periods involved, except as provided in Section 7.1.

(b)      Since the date of the Financials, there have been no changes in the
condition, financial or otherwise, of Partners or any of its consolidated
Restricted Subsidiaries as shown on the balance sheets of Partners and its
consolidated Restricted Subsidiaries, except (i) as contemplated herein and (ii)
for changes in the ordinary course of business or resulting from transactions
permitted under this Credit Agreement (none of which individually or in the
aggregate constitutes a Material Adverse Change, or, if a Material Adverse
Change occurred, it has been satisfactorily resolved by the requisite percentage
of Lenders or the Agent, as applicable).

6.7      Locations of Offices and Records.

As of the Closing Date, the Credit Parties’ states of domicile, principal places
of business and chief executive offices are set forth in Schedule 6.7, and the
books and records of the Credit Parties and all chattel paper and all records of
accounts are located at the principal places of business and chief executive
offices of the Credit Parties.  As of the Closing Date, Schedule 6.7 is a true,
correct and complete list of (a) the address of the chief executive offices of
the Credit





87

--------------------------------------------------------------------------------

 

 

Parties and each of their Restricted Subsidiaries and (b) the address of all
offices where records and books of account of the Credit Parties and each of
their Restricted Subsidiaries are kept.

6.8      Fictitious Business Names.

No Credit Party has used any corporate or fictitious name during the five (5)
years preceding the date hereof, other than the corporate name shown on its or
such Credit Party’s articles or certificate of incorporation or formation or as
set forth on Schedule 6.8.

6.9      Subsidiaries.

As of the Closing Date, the only direct or indirect Subsidiaries of Partners are
those listed on Schedule 6.9.  As of the Closing Date, the Persons identified on
Schedule 6.9 are the record and beneficial owners of all of the shares of
Capital Stock of each of the Persons listed on Schedule 6.9 as being owned by
thereby, there are no proxies, irrevocable or otherwise, with respect to such
shares, and no equity securities of any of such Persons are or may become
required to be issued by reason of any options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of any Capital
Stock of any such Person, and there are no contracts, commitments,
understandings or arrangements by which any such Person is or may become bound
to issue additional shares of its Capital Stock or securities convertible into
or exchangeable for such shares.  All of such shares are owned by such Persons
free and clear of any Liens other than Permitted Liens.

6.10      No Judgments or Litigation.

No judgments, orders, writs or decrees are outstanding against such Credit Party
or any of its Subsidiaries nor is there now pending or, to the best of such
Credit Party’s knowledge after due inquiry, threatened any litigation, contested
claim, investigation, arbitration, or governmental proceeding by or against such
Credit Party or any of its Subsidiaries except judgments and pending or
threatened litigation, contested claims, investigations, arbitrations and
governmental proceedings which could not reasonably be expected to have a
Material Adverse Effect.  The matters disclosed on Schedule 6.10 are provided by
the Credit Parties for information purposes only and none of such matters,
individually or in the aggregate, could, as of the Closing Date, reasonably be
expected to have a Material Adverse Effect for the purposes described in this
Section 6.10;  provided,  however, if at any time after the Closing Date the
representations set forth in this Section 6.10 become untrue with respect to the
matters described on Schedule 6.10, individually or in the aggregate, no Event
of Default shall be deemed to have occurred on the Closing Date, notwithstanding
anything to the contrary set forth in Section 11.1(b), unless such
representations were untrue in any material respect on the Closing Date.

6.11      No Defaults.

Neither such Credit Party nor any of its Subsidiaries is in default under any
term of any indenture, contract, lease, agreement, instrument or other
commitment to which any of them is a party or by which any of them is bound
which default has had or could be reasonably expected to have a Material Adverse
Effect.  Such Credit Party knows of no dispute regarding any indenture,





88

--------------------------------------------------------------------------------

 

 

contract, lease, agreement, instrument or other commitment which could
reasonably be expected to have a Material Adverse Effect.

6.12      No Employee Disputes.

There are no controversies pending or, to the best of such Credit Party’s
knowledge after diligent inquiry, threatened between such Credit Party or any of
its Subsidiaries and any of their respective employees, other than those arising
in the ordinary course of business which could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

6.13      Compliance with Law.

Neither such Credit Party nor any of its Subsidiaries has violated or failed to
comply with any statute, law, ordinance, regulation, rule or order of any
foreign, federal, state or local government, or any other Governmental Authority
or any self-regulatory organization, or any judgment, decree or order of any
court, applicable to its business or operations except where the aggregate of
all such violations or failures to comply could not reasonably be expected to
have a Material Adverse Effect.  The conduct of the business of such Credit
Party and each of its Subsidiaries is in conformity with all securities,
commodities, energy, public utility, zoning, building code, health, OSHA and
environmental requirements and all other foreign, federal, state and local
governmental and regulatory requirements and requirements of any self-regulatory
organizations, except where such non-conformities could not reasonably be
expected to have a Material Adverse Effect.  Neither such Credit Party nor any
of its Subsidiaries has received any notice to the effect that, or otherwise
been advised that, it is not in compliance with, and neither such Credit Party
nor any of its Subsidiaries has any reason to anticipate that any currently
existing circumstances are likely to result in the violation of any such
statute, law, ordinance, regulation, rule, judgment, decree or order which
failure or violation could reasonably be expected to have a Material Adverse
Effect.

6.14      ERISA.

As of the Closing Date, none of such Credit Parties nor any of their
Subsidiaries or ERISA Affiliates maintains or contributes to any Benefit Plans
or Multiemployer Plans other than those listed on Schedule 6.14.  Each Benefit
Plan and Multiemployer Plan has been and is being maintained and, if applicable,
funded in accordance with its terms and in compliance in all material respects
with all provisions of ERISA and the Internal Revenue Code applicable
thereto.  Such Credit Party, each of its Subsidiaries and each of its ERISA
Affiliates has fulfilled all obligations related to the minimum funding
standards of ERISA and the Internal Revenue Code for each Benefit Plan, is in
compliance in all material respects with the currently applicable provisions of
ERISA and of the Internal Revenue Code and has not incurred any liability (other
than routine liability for premiums) under Title IV of ERISA.  No Termination
Event has occurred nor has any other event occurred that might reasonably be
expected to result in such a Termination Event.





89

--------------------------------------------------------------------------------

 

 

6.15      Compliance with Environmental Laws.

Except where the aggregate of all such violations or failures to comply could
not reasonably be expected to have a Material Adverse Effect (a) the operations
of such Credit Party and each of its Restricted Subsidiaries comply with all
applicable federal, state or local environmental, health and safety statutes,
regulations, or ordinances, and (b) none of the operations of such Credit Party
or any of its Restricted Subsidiaries is the subject of any judicial or
administrative proceeding alleging the violation of any federal, state or local
environmental, health or safety statute, regulation, direction, ordinance,
criteria or guidelines.  Except as could not reasonably be expected to have a
Material Adverse Effect, to the knowledge of each Credit Party and any of its
Restricted Subsidiaries, none of the operations of such Credit Party or any of
its Restricted Subsidiaries is the subject of any federal or state investigation
evaluating whether such Credit Party or any of its Restricted Subsidiaries
disposed any hazardous or toxic waste, substance or constituent or other
substance at any site that may require remedial action, or any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any hazardous or toxic waste, substance or constituent, or other
substance into the environment.  Except as disclosed on Schedule 6.15 and except
for any notices required in connection with any environmental permits or annual
reporting requirements in the ordinary course of business, neither such Credit
Party nor any of its Restricted Subsidiaries have filed any notice under any
federal or state law indicating past or present treatment, storage or disposal
of a hazardous waste or reporting a spill or release of a hazardous or toxic
waste, substance or constituent, or other substance into the
environment.  Except as could not reasonably be expected to have a Material
Adverse Effect, neither such Credit Party nor any of its Restricted Subsidiaries
have any contingent liability of which such Credit Party has knowledge in
connection with any release of any hazardous or toxic waste, substance or
constituent, or other substance into the environment, nor has such Credit Party
or any of its Restricted Subsidiaries received any notice or letter advising it
of potential liability arising from the disposal of any hazardous or toxic
waste, substance or constituent or other substance into the environment.  The
matters disclosed on Schedule 6.15 are provided by the Credit Parties for
information purposes only and none of such matters, individually or in the
aggregate, could, as of the Closing Date, reasonably be expected to have a
Material Adverse Effect for the purposes described in this Section 6.15;
 provided,  however, if at any time after the Closing Date the representations
set forth in this Section 6.15 become untrue with respect to the matters
described on Schedule 6.15, individually or in the aggregate, no Event of
Default shall be deemed to have occurred on the Closing Date, notwithstanding
anything to the contrary set forth in Section 11.1(b), unless such
representations were untrue in any material respect on the Closing Date.

6.16      Use of Proceeds.

All proceeds of the Loans will be used only in accordance with Section 7.12.

6.17      Intellectual Property.

Such Credit Party and each of its Restricted Subsidiaries possesses adequate
assets, licenses, patents, patent applications, copyrights, service marks,
trademarks and tradenames to continue to conduct its business as heretofore
conducted by it. As of the Closing Date, Schedule 6.17 sets forth (a) all of the
federal, state and foreign registrations of trademarks,





90

--------------------------------------------------------------------------------

 

 

service marks and other marks, trade names or other trade rights of such Credit
Party and its Restricted Subsidiaries, and all pending applications for any such
registrations, (b) all of the patents and copyrights of such Credit Party and
its Restricted Subsidiaries and all pending applications therefor and (c) all
other trademarks, service marks and other marks, trade names and other trade
rights used by such Credit Party or any of its Restricted Subsidiaries in
connection with their businesses, in each case necessary for the conduct of such
Credit Party’s and such Credit Party’s or Restricted Subsidiaries’ business
(collectively, the “Proprietary Rights”).  As of the Closing Date, such Credit
Party and its Restricted Subsidiaries are collectively the owners of each of the
trademarks listed on Schedule 6.17 as indicated on such schedule, and, except as
otherwise disclosed on Schedule 6.17, no other Person has the right to use any
of such marks in commerce either in the identical form or in such near
resemblance thereto as may be likely to cause confusion or to cause mistake or
to deceive.  As of the Closing Date, each of the trademarks listed on Schedule
6.17 is a federally registered trademark of such Credit Party or its Restricted
Subsidiaries having the registration number and issue date set forth on Schedule
6.17, except as otherwise disclosed on Schedule 6.17.  As of the Closing Date,
the Proprietary Rights listed on Schedule 6.17 are all those used in the
businesses of such Credit Party and its Restricted Subsidiaries.  As of the
Closing Date, except as disclosed on Schedule 6.17, no person has a right to
receive any royalty or similar payment in respect of any Proprietary Rights
pursuant to any contractual arrangements entered into by such Credit Party, or
any of its Restricted Subsidiaries and no person otherwise has a right to
receive any royalty or similar payment in respect of any such Proprietary Rights
except as disclosed on Schedule 6.17.  As of the Closing Date, except as
otherwise disclosed on Schedule 6.17, neither such Credit Party nor any of its
Restricted Subsidiaries has granted any license or sold or otherwise transferred
any interest in any of the Proprietary Rights to any other person.  The use of
each of the Proprietary Rights by such Credit Party and its Subsidiaries is not
infringing upon or otherwise violating the rights of any third party in or to
such Proprietary Rights, and no proceeding has been instituted against or notice
received by such Credit Party or any of its Subsidiaries that are presently
outstanding alleging that the use of any of the Proprietary Rights infringes
upon or otherwise violates the rights of any third party in or to any of the
Proprietary Rights.  Neither such Credit Party nor any of its Subsidiaries has
given notice to any Person that it is infringing on any of the Proprietary
Rights and to the best of such Credit Party’s knowledge, no Person is infringing
on any of the Proprietary Rights.  All of the Proprietary Rights of such Credit
Party and its Subsidiaries are valid and enforceable rights of such Credit Party
and its Subsidiaries and will not cease to be valid and in full force and effect
by reason of the execution and delivery of this Credit Agreement or the Credit
Documents or the consummation of the transactions contemplated hereby or
thereby.

6.18      Licenses and Permits.

Such Credit Party and each of its Restricted Subsidiaries have obtained and hold
in full force and effect, all material franchises, licenses, leases, permits,
certificates, authorizations, qualifications, easements, rights of way and other
rights and approvals which are necessary for the operation of their businesses
as presently conducted and as proposed to be conducted and whose absence or
failure to obtain could reasonably be expected to have a Material Adverse
Effect.  Neither of such Credit Party nor any of its Restricted Subsidiaries is
in violation of the terms of any such franchise, license, lease, permit,
certificate, authorization, qualification,





91

--------------------------------------------------------------------------------

 

 

easement, right of way, right or approval in any such case which could
reasonably be expected to have a Material Adverse Effect.

6.19      Title to Property.

Such Credit Party has to its best knowledge (i) defensible fee simple title to
or valid leasehold interests in all of its real property (all such real property
and the nature of such Credit Party’s or any of its Restricted Subsidiary’s
interest therein is, as of the Closing Date, disclosed on Schedule 6.19, as it
may be updated from time to time pursuant to Section 7.8), including, without
limitation, the Real Estate, and (ii) defensible title to all of its other
property (including without limitation, all real and other property in each case
as reflected in the Financials delivered to the Agent hereunder), other than
properties disposed of in the ordinary course of business or in any manner
otherwise permitted under this Credit Agreement since the date of the most
recent audited consolidated balance sheet of such Credit Party, and in each case
subject to no Liens other than Permitted Liens and such other defects in title
as are minor in nature and such defects do not constitute a Lien that secures
Indebtedness and do not have or would reasonably be expected to cause a material
adverse effect on the ability of the Agent to exercise rights, powers and
remedies with respect to the Collateral.  Such Credit Party and its Restricted
Subsidiaries, to the best of their respective knowledge, enjoy peaceful and
undisturbed possession of all its real property, including, without limitation,
the Real Estate,  except for minor matters that do not have or would reasonably
be expected to cause a material adverse effect on the ability of the Agent to
exercise rights, powers and remedies with respect to the Collateral, and there
is no pending or, to the best of their knowledge, threatened condemnation
proceeding relating to any such real property.  No material default exists under
(i) any Lease on any property on which a Mortgage is granted, or (ii) any other
Lease, to the extent such default would reasonably be expected to have a
Material Adverse Effect.  All of the Structures and other tangible assets owned,
leased or used by such Credit Party or any of its Restricted Subsidiaries in the
conduct of their respective businesses are (a) insured to the extent and in a
manner required by Section 7.9, (b) structurally sound with no known defects
which have or could reasonably be expected to have a Material Adverse Effect,
(c) in good operating condition and repair, subject to ordinary wear and tear
and except to the extent failure could not reasonably be expected to have a
Material Adverse Effect, (d) not in need of maintenance or repair except for
ordinary, routine maintenance and repair the cost of which is immaterial and
except to the extent failure to so maintain and repair could not reasonably be
expected to have a Material Adverse Effect, (e) sufficient for the operation of
the businesses of such Credit Party and its Restricted Subsidiaries as currently
conducted, except to the extent failure to be so sufficient could not reasonably
be expected to have a Material Adverse Effect and (f) in conformity with all
Applicable Laws, ordinances, orders, regulations and other requirements
(including applicable zoning, environmental, motor vehicle safety, occupational
safety and health laws and regulations) relating thereto, except where the
failure to conform could not reasonably be expected to have a Material Adverse
Effect.

6.20      Labor Matters.

Neither such Credit Party nor any of its Subsidiaries is engaged in any unfair
labor practice which could reasonably be expected to have a Material Adverse
Effect.  There is (a) no material unfair labor practice complaint pending
against such Credit Party or any of its





92

--------------------------------------------------------------------------------

 

 

Subsidiaries or, to the best knowledge of such Credit Party, threatened against
any of them, before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
that has or could reasonably be expected to have a Material Adverse Effect is so
pending against such Credit Party or any of its Subsidiaries or, to the best
knowledge of such Credit Party, threatened against any of them, (b) no strike,
labor dispute, slowdown or stoppage pending against either of such Credit Party
or any of its Subsidiaries or, to the best knowledge of such Credit Party,
threatened against any of them, and (c) no union representation questions with
respect to the employees of such Credit Party or any Subsidiaries and no union
organizing activities.

6.21      Investment Company, Etc.

Neither such Credit Party nor any of its Subsidiaries is (a) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act, or (b) subject to any other law which regulates
or restricts its ability to borrow money or to consummate the transactions
contemplated by this Credit Agreement or the other Credit Documents or to
perform its obligations hereunder or thereunder.

6.22      Margin Security.

Such Credit Party does not own any margin stock and no portion of the proceeds
of any Loans or Letters of Credit shall be used by such Credit Party for the
purpose of purchasing or carrying any “margin stock” (as defined in Regulation U
of the Board of Governors of the Federal Reserve System) or for any purpose
which violates the provisions or Regulation U, of said Board of Governors or for
any other purpose in violation of any applicable statute or regulation, or of
the terms and conditions of this Credit Agreement.

6.23      No Event of Default.

No Default or Event of Default has occurred and is continuing.

6.24      Taxes and Tax Returns.

Each Credit Party and each Subsidiary thereof has duly filed, or caused to be
filed, all material Tax returns (federal, state, local and foreign, including
relating to excise Taxes) required by Applicable Law to be filed and paid all
amounts of Taxes shown thereon to be due (including interest and penalties) and
has paid all other material Taxes, fees, assessments and other governmental
charges (including mortgage recording Taxes, documentary stamp Taxes and
intangibles Taxes) owing by it or in respect of its property, income, profits
and assets, except for such Taxes (a) that are not yet delinquent or (b) that
are being appropriately contested in good faith by appropriate proceedings, and
against which adequate reserves are being maintained in accordance with
GAAP.  None of the Credit Parties is aware of any proposed material Tax
assessments against it or any other Credit Party.





93

--------------------------------------------------------------------------------

 

 

6.25      No Other Indebtedness.

Such Credit Party has no Indebtedness that is senior, pari passu or subordinated
in right of payment to their Indebtedness to the Lenders hereunder, except for
Permitted Indebtedness.

6.26      Status of Accounts.

Each Account is based on an actual and bona fide sale and delivery of goods or
rendition of services to customers, made by a Credit Party in the ordinary
course of its business; the goods and inventory being sold and the Accounts
created are such Credit Party’s exclusive property and are not and shall not be
subject to any Lien, consignment arrangement, encumbrance, security interest or
financing statement whatsoever, other than the Permitted Liens; and such Credit
Party’s customers have accepted the goods or services, owe and are obligated to
pay the full amounts stated in the invoices according to their terms, without
any dispute, offset, defense, counterclaim or contra that could reasonably be
expected to have, when aggregated with any such other disputes, offsets,
defenses, counterclaims or contras, a Material Adverse Effect.  Such Credit
Party confirms to the Lenders that any and all taxes or fees relating to its
business, its sales, the Accounts or the goods relating thereto, are its sole
responsibility and that same will be paid by such Credit Party when due (unless
duly contested and adequately reserved for).

6.27      Specified Contracts.

Schedule 6.27 sets forth a true, correct and complete list of all the Specified
Contracts  currently in effect as of the Closing Date.  All of the Specified
Contracts are in full force and effect unless otherwise terminated in accordance
with their terms, and no material defaults of the Credit Parties or, to the
knowledge of the Borrower, any other party thereto currently exist thereunder.

6.28      Survival of Representations.

All representations made by such Credit Party in this Credit Agreement
(including by incorporation by reference in any Guaranty Agreement) and in any
other Credit Document shall survive the execution and delivery hereof and
thereof.

6.29      Affiliate Transactions.

Except with respect to the Omnibus Agreement, the Indemnity Agreement, the
Terminaling Services Agreements, the other documents pertaining to the formation
of Partners and its Subsidiaries as described in the Form S-1, as modified by
Partners’ Annual Report on Form 10-K for the fiscal year ending December 31,
2015, and as otherwise set forth on Schedule 6.29 or permitted by Section 9.8,
neither such Credit Party nor any of its Subsidiaries is a party to or bound by
any agreement or arrangement (whether oral or written) to which any Affiliate of
such Credit Party or any of its Subsidiaries is a party except (a) in the
ordinary course of and pursuant to the reasonable requirements of such Credit
Party’s or such Subsidiary’s business and (b) upon fair and reasonable terms no
less favorable to such Credit Party and such Subsidiary than it could obtain in
a comparable arm’s-length transaction with an unaffiliated Person.





94

--------------------------------------------------------------------------------

 

 

6.30      Accuracy and Completeness of Information.

(a)  All factual information (other than financial projections and other
forward-looking information and information of a general economic or industry
specific nature) heretofore, contemporaneously or hereafter furnished by or on
behalf of the Credit Parties or any of their respective Subsidiaries in writing
to the Agent, any Lender, or the Independent Accountant for purposes of or in
connection with this Credit Agreement or any Credit Documents, or any
transaction contemplated hereby or thereby is or will be (when taken as a whole)
complete and correct in all material respects and does not or will not (when
taken as a whole) contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading and (b) all financial projections concerning the Credit Parties or
any of their respective Subsidiaries that have been or will be made available to
the Agent, any Lender, or the Independent Accountant for purposes of or in
connection with this Credit Agreement or any Credit Documents, or any
transaction contemplated hereby or thereby have been or will be prepared in good
faith based upon assumptions believed by such Credit Parties or such
Subsidiaries, as applicable, to be reasonable at the time made available to the
Agent, any Lender, or the Independent Accountant, as applicable, it being
understood that projections by their very nature are inherently uncertain,
actual results may vary materially from the projections concerning the Credit
Parties or any of their respective Subsidiaries that have been or will be made
available to the Agent, any Lender, or the Independent Accountant, as
applicable, and no assurance can be given that such projections will be
realized.

6.31      Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a)      None of (i) Partners, any Subsidiary (including the Borrower) or, to
the knowledge of Partners or such Subsidiary (including the Borrower), any of
their respective directors, officers, employees or controlled Affiliates, or
(ii) to the knowledge of Partners or such Subsidiary (including the Borrower),
any agent or representative of Partners or any Subsidiary (including the
Borrower)  that will act in any capacity in connection with or benefit from the
Credit Documents, (A) is a Sanctioned Person or currently the subject or target
of any Sanctions, (B) is controlled by or is acting on behalf of a Sanctioned
Person, (C) has its assets located in a Sanctioned Country, (D) is under
administrative, civil or criminal investigation for an alleged violation of, or
received notice from or made a voluntary disclosure to any governmental entity
regarding a possible violation of, Anti-Corruption Laws, Anti-Money Laundering
Laws or Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (E) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons.

(b)      Each of Partners and its Subsidiaries (including the Borrower) has
implemented and maintains in effect policies and procedures designed to ensure
compliance by Partners and its Subsidiaries (including the Borrower)  and their
respective directors, officers, employees, agents and controlled Affiliates with
all Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.





95

--------------------------------------------------------------------------------

 

 

(c)      Each of Partners and its Subsidiaries (including the Borrower), and, to
the knowledge of Partners or such Subsidiary, each director, officer, employee,
agent and controlled Affiliate of Partners and each such Subsidiary, is in
compliance with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.

(d)      No proceeds of the Loans or other transactions contemplated by this
Credit Agreement have been used, directly or indirectly, by Partners, any of its
Subsidiaries (including the Borrower) or any of its or their respective
directors, officers, employees and agents in violation of Section 7.12(b).

6.32      Deposit Accounts; Commodities Accounts; Securities Accounts.

As of the Closing Date, none of the Credit Parties has any checking, savings or
other accounts at any bank or other financial institution, or any commodities
accounts with any commodities intermediary, or any securities account with any
securities intermediary, or any other account where money is or may be deposited
or maintained with any Person that is not described on Schedule 6.32.  Schedule
6.32 accurately sets forth the purpose for which each such deposit account,
commodities account, or securities account is maintained.

6.33      Force Majeure.

None of any Credit Parties’ business is suffering from effects of fire,
accident, strike, drought, storm, earthquake, embargo, tornado, hurricane, act
of God, acts of a public enemy or other casualty that would reasonably be likely
to have a Material Adverse Effect.

ARTICLE VII

AFFIRMATIVE COVENANTS

From the Closing Date and until all of the Credit and Collateral Termination
Events have occurred, the Borrower and (by execution and delivery of any
Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Credit Party agrees that, unless the Required Lenders shall have
otherwise consented in writing:

7.1       Financial Information.

The Borrower will furnish to the Agent on behalf of the Lenders the following
information within the following time periods:

(a)      for each fiscal year, commencing with the fiscal year ended
December 31, 2016, within ninety (90) days after the last day of such fiscal
year, the audited consolidated balance sheets and statements of income and
retained earnings and of changes in cash flow of Partners and its consolidated
Subsidiaries, for such year, each setting forth in comparative form the
corresponding figures for the preceding year, prepared in accordance with GAAP,
and accompanied by a report and unqualified opinion of an Independent Accountant
selected by Partners and approved by the Agent (which shall not be limited as to
the scope of the audit or qualified as to the status of





96

--------------------------------------------------------------------------------

 

 

Partners and its consolidated Subsidiaries as a going concern); provided that at
all times when Partners is required to file and has timely filed a 10-K with the
SEC that includes the foregoing financial statements, such filing will satisfy
this covenant if filed within the applicable time period specified above;

(b)      within forty-five (45) days after the end of each fiscal quarter of
Partners other than the final fiscal quarter of each fiscal year, unaudited
consolidated financial statements of Partners and its consolidated Subsidiaries
as of the end of such period and for such period then ended and for the period
from the beginning of the current fiscal year to the end of such period, setting
forth in comparative form the corresponding figures for the comparable period in
the preceding fiscal year, prepared in accordance with GAAP (except that such
quarterly statements need not include footnotes) and certified by an Executive
Officer; provided that at all times when the Borrower is required to file and
has timely filed a 10-Q with the SEC, such filing will satisfy this covenant if
filed within forty-five (45) days after the close of the fiscal quarter of
Partners;

(c)      at the time of delivery of each quarterly and annual statement, a
Compliance Certificate executed by an Executive Officer (i) stating that such
officer has caused this Credit Agreement to be reviewed and has no knowledge of
any Default by Partners or any other Credit Party under this Credit Agreement or
any other Credit Document, during, or at the end of, as applicable, such
quarter, or year, or, if such officer has such knowledge, specifying each
Default and the nature thereof, (ii) showing compliance by the Credit Parties as
of the date of such statement with the covenants set forth in Article VIII, and
calculations (which shall include detailed descriptions of any adjustments made
to Consolidated EBITDA in form and substance reasonably satisfactory to Agent)
in such form and detail as the Borrower and Agent may agree for such covenants
shall be included, and (iii) demonstrating that all Real Estate that constitutes
Excluded Real Estate pursuant to clause (a) of the definition thereof does not
have a book value equal to or greater than five percent (5%) of Consolidated Net
Tangible Assets and does not generate five percent (5%) or more of the aggregate
revenues of the Borrower and its consolidated Restricted Subsidiaries;

(d)      promptly upon receipt thereof, copies of all management letters which
are submitted to Partners by its Independent Accountant in connection with any
annual or interim audit of the books of Partners or its consolidated
Subsidiaries made by such accountants;

(e)      as soon as practicable but, in any event, within ten (10) Business Days
after the issuance thereof, to the extent not electronically filed and publicly
available, copies of such other financial statements and reports as Partners
shall send to its limited partnership unit holders as such, and copies of all
regular and periodic reports which Partners may be required to file with the
Securities and Exchange Commission or any similar or corresponding governmental
commission, department or agency substituted therefor, or any similar or
corresponding Governmental Authority; provided that it is acknowledged and
agreed that nothing in this Credit Agreement shall require Partners or any of
its affiliates to provide Forms K-1 or other similar limited partner tax
information





97

--------------------------------------------------------------------------------

 

 

or any confidential or legally protected personal information relating to its
limited partners to the Agent or the Lenders or any other Person;

(f)      no later than thirty (30) days after the commencement of each fiscal
year during each year when this Credit Agreement is in effect, an annual
forecast setting forth the quarterly budget for each quarter of such fiscal year
in a form consistent with the annual forecast provided to the Agent prior to the
Closing Date for the period ending on December 31, 2017;

(g)      promptly and in any event within five (5) Business Days after becoming
aware of the occurrence of a Default or Event of Default, a certificate of an
Executive Officer specifying the nature thereof and the Credit Parties’ proposed
response thereto, each in reasonable detail; and

(h)      with reasonable promptness, such other data as the Agent may reasonably
request.

7.2       Corporate Existence.

Each Credit Party and each of its Restricted Subsidiaries: (a) will (i) maintain
its current corporate or other organizational existence, except as permitted by
Section 9.4, (ii) maintain in full force and effect all licenses, permits,
bonds, franchises, leases, contracts, patents, trademarks, copyrights and
qualifications to do business, except as could not reasonably be expected to
have a Material Adverse Effect; (b) will limit their operations to Permitted
Lines of Business; and (c) will comply with all Applicable Laws and regulations
of any federal, state or local Governmental Authority, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

7.3       ERISA.

(a)      The Credit Parties will deliver to the Agent, at the Credit Parties’
expense, the following information at the times specified below:

(i)       within ten (10) Business Days after any Credit Party or any of its
Subsidiaries or ERISA Affiliates knows or has reason to know that a Termination
Event has occurred, a written statement of an Executive Officer describing such
Termination Event and the action, if any, which such Credit Party or other such
entities have taken, are taking or propose to take with respect thereto, and
when known, any action taken or threatened by the Internal Revenue Service, DOL
or PBGC with respect thereto;

(ii)      within ten (10) Business Days after any Credit Party or any of its
Subsidiaries or ERISA Affiliates knows or  has reason to know that a material
prohibited transaction (as defined in Section 406 of ERISA and Section 4975 of
the Internal Revenue Code) has occurred, a statement of an Executive Officer
describing such transaction and the action which such Credit Party or other such
entities have taken, are taking or propose to take with respect thereto;





98

--------------------------------------------------------------------------------

 

 

(iii)      if requested by the Agent, within thirty (30) Business Days after
such request, copies of each annual report (form 5500 series), including all
schedules and attachments thereto, filed with respect to each Benefit Plan;

(iv)      if requested by the Agent, within thirty (30) Business Days after such
request, each actuarial report for any Benefit Plan or Multiemployer Plan and
each annual report for any Multiemployer Plan;

(v)       within three (3) Business Days after the filing thereof with the
Internal Revenue Service, a copy of each funding waiver request filed with
respect to any Benefit Plan and all communications received by any Credit Party
or any of its Subsidiaries or ERISA Affiliates with respect to such request;

(vi)     within ten (10) Business Days upon the occurrence thereof, notification
of any material increase in the benefits of any existing Benefit Plan or the
establishment of any new Benefit Plan or the commencement of contributions to
any Benefit Plan to which any Credit Party or any of its Subsidiaries or ERISA
Affiliates was not previously contributing;

(vii)    within three (3) Business Days after receipt by any Credit Party or any
of its Subsidiaries or ERISA Affiliates of the PBGC’s intention to terminate a
Benefit Plan or to have a trustee appointed to administer a Benefit Plan, copies
of each such notice;

(viii)   within ten (10) Business Days after receipt by any Credit Party or any
of its Subsidiaries or ERISA Affiliates of a notice regarding the imposition of
withdrawal liability, copies of each such notice;

(ix)    within ten (10) Business Days after any Credit Party or any of its
Subsidiaries or ERISA Affiliates fail to make a required installment or any
other required payment under Section 412 of the Internal Revenue Code on or
before the due date for such installment or payment, a notification of such
failure; and

(x)      within three (3) Business Days after any Credit Party or any of its
Subsidiaries or ERISA Affiliates knows (1) a Multiemployer Plan has been
terminated, (2) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (3) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a written statement setting forth any such event or
information.

For purposes of this Section 7.3(a), any Credit Party or any of its Subsidiaries
or ERISA Affiliates shall be deemed to know all facts known by the administrator
of any Plan of which such entity is the plan sponsor.

(b)      Except to any extent the occurrence of any of the events described
below could not reasonably be expected to have a Material Adverse Effect, each
Credit Party and its Subsidiaries shall:





99

--------------------------------------------------------------------------------

 

 

(i)         not engage, and shall not permit any ERISA Affiliate to engage, in
any material prohibited transaction which could result in a civil penalty or
excise tax described in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code for which a statutory or class exemption is not available or a
private exemption has not been previously obtained from the DOL;

(ii)       not permit to exist with respect to any Benefit Plan any accumulated
funding (as defined in Sections 302 of ERISA and 412 of the Internal Revenue
Code), whether or not waived;

(iii)     not fail, and shall not permit any ERISA Affiliate to fail, to pay
timely required contributions or annual installments due with respect to any
waived funding deficiency to any Benefit Plan;

(iv)     not terminate, and shall not permit any ERISA Affiliate to terminate,
any Benefit Plan where such event would result in any material liability of the
Credit Party or any of its Subsidiaries or ERISA Affiliates under Title VI of
ERISA;

(v)       not fail, and shall not permit any ERISA Affiliate to fail to make any
required contribution or payment to any Multiemployer Plan;

(vi)     not fail, and shall not permit any ERISA Affiliate to fail, to pay any
required installment or any other payment required under Section 412 of the
Internal Revenue Code on or before the due date for such installment or other
payment;

(vii)   not amend, and shall not permit any ERISA Affiliate to amend, a Benefit
Plan resulting in an increase in current liability for the plan year such that
any of the Credit Parties or any of their Subsidiaries or ERISA Affiliates is
required to provide security to such Benefit Plan under Section 401(a)(29) of
the Internal Revenue Code;

(viii)  not withdraw, and shall not permit any ERISA Affiliate to withdraw, from
any Multiemployer Plan; or

(ix)    not allow any representation made in Section 6.14 to be untrue at any
time during the term of this Credit Agreement.

7.4       Proceedings or Adverse Changes.

The Credit Parties will as soon as possible, and in any event within five (5)
Business Days after any Executive Officer learns of the following, give written
notice to the Agent of (i) any material proceeding(s) being instituted or
threatened in writing to be instituted by or against any Credit Party or any of
its Subsidiaries in any federal, state, local or foreign court or before any
commission or other regulatory body (federal, state, local or foreign), if the
amount involved is equal to or in excess of $10,000,000 and (ii) any event has
occurred that has or could reasonably be expected to cause a Material Adverse
Change.  Provision of such notice by the Credit Parties will not constitute a
waiver or excuse of any Default or Event of Default occurring as a result of
such changes or events.





100

--------------------------------------------------------------------------------

 

 

7.5       Environmental Matters.

Each Credit Party will conduct its business and the businesses of each of the
Subsidiaries so as to comply in all material respects with all applicable
environmental laws, regulations, orders and ordinances, in all jurisdictions in
which any of them is or may at any time be doing business including, without
limitation, environmental land use, occupational safety or health laws,
regulations, requirements or permits in all jurisdictions in which any of them
is or may at any time be doing business, except to the extent that any Credit
Party or any of its Subsidiaries is contesting, in good faith by appropriate
legal proceedings, any such law, regulation, order or ordinance, or
interpretation thereof or application thereof; provided, further, that each
Credit Party and each of the Subsidiaries will comply with the order of any
court or other governmental body of the applicable jurisdiction relating to such
laws unless such Credit Party or Subsidiary shall currently be prosecuting an
appeal or proceedings for review and shall have secured a stay of enforcement or
execution or other arrangement postponing enforcement or execution pending such
appeal or proceedings for review.  If any Credit Party or any of its
Subsidiaries shall receive any notice from a federal, state, or local agency
that (a) any violation of any federal, state or local environmental law,
regulation, order or ordinance, may have been committed or is about to be
committed by such Credit Party or any of its Subsidiaries, (b) any
administrative or judicial complaint or order has been filed or is about to be
filed against such Credit Party or any of its Subsidiaries alleging violations
of any federal, state or local environmental law, regulation, order, ordinance,
or requiring such Credit Party or any of its Subsidiaries to take any action in
connection with the release of toxic or hazardous substances into the
environment or (c) alleging that such Credit Party or any of its Subsidiaries
may be liable or responsible for costs associated with a response to or cleanup
of a release of a toxic or hazardous substance into the environment or any
damages caused thereby, and any Credit Party reasonably believes that such costs
or damages would likely be material, such Credit Party will provide the Agent
with a copy of such notice within fifteen (15) days after the receipt thereof by
the applicable Credit Party or any of its Subsidiaries.  Each Credit Party will
promptly take all actions necessary to prevent the imposition of any Liens on
any of its properties arising out of or related to any environmental matters
except to the extent such Liens that would not reasonably be expected to create
an Event of Default.

7.6       Books and Records; Inspection.

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
maintain books and records pertaining to the Collateral in such detail, form and
scope as is consistent with good business practice.  Each Credit Party agrees
that the Agent or its agents may enter upon the premises of each Credit Party or
any of its Restricted Subsidiaries at any time and from time to time, during
normal business hours, and at any time at all on and after the occurrence of an
Event of Default, and which has not otherwise been waived by the Agent, for the
purpose of (a) enabling the Agent’s internal auditors or outside third party
designees to conduct any periodic field examinations at such Credit Party’s
expense, (b) inspecting the Collateral, (c) inspecting and/or copying (at such
Credit Party’ expense) any and all records pertaining thereto, and (d)
discussing the affairs, finances and business of any Credit Party or with any
officers, employees and directors of any Credit Party with the Independent
Accountant.  The Lenders, in the





101

--------------------------------------------------------------------------------

 

 

reasonable discretion of the Agent, may accompany the Agent at their sole
expense in connection with the foregoing inspections.

7.7       Collateral Records.

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
execute and deliver to the Agent, from time to time, for the Agent’s use in
maintaining a record of the Collateral, such written statements and schedules
that are reasonably available and as the Agent may reasonably require, including
without limitation those described in Section 7.1, designating, identifying or
describing the Collateral pledged to the Lenders hereunder.  Any Credit Party’s
failure, however, to promptly give the Agent such statements or schedules shall
not affect, diminish, modify or otherwise limit the Lenders’ security interests
in the Collateral. Such Credit Party agrees to maintain such books and records
regarding Accounts and the other Collateral as the Agent may reasonably require.

7.8       Security Interests.

(a)      Each Credit Party will use commercially reasonable efforts to defend
the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein other than, with respect to Collateral
that does not consist of Capital Stock of a Subsidiary or Joint Venture,
Permitted Liens.  Each Credit Party agrees to, and will cause the other Credit
Parties to, comply with the requirements of all applicable state and federal
laws necessary to grant to the Lenders and thereafter maintain valid and
perfected first security interest in the Collateral as required by this Credit
Agreement and the Security Documents.  The Agent is hereby authorized by each
Credit Party to file any financing statements in accordance with Section 5(f) of
the Security Agreement.  Each Credit Party agrees to take the following actions
as the Agent may reasonably request, from time to time, by way of: reasonably
cooperating with the Agent’s custodians; keeping stock records; paying claims,
which might if unpaid, become a Lien (other than a Permitted Lien) on the
Collateral except for claims which are being contested in good faith; as to
Credit Parties, assigning its rights to the payment of Accounts pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. §3727 et. seq.); and
performing such further acts as the Agent may reasonably require in order to
effect the purposes of Security Documents.  Subject to any limitation expressly
set forth herein any and all reasonable fees, costs and expenses of whatever
kind and nature (including any Taxes, reasonable attorneys’ fees or costs for
insurance of any kind), which the Agent may incur with respect to the Collateral
or the Obligations: in filing public notices; in preparing or filing documents;
in protecting, maintaining, or preserving the Collateral or its interest
therein; in enforcing or foreclosing the Liens hereunder, whether through
judicial procedures or otherwise; or in defending or prosecuting any actions or
proceedings arising out of or relating to its transactions with any Credit Party
or any of its Restricted Subsidiaries under this Credit Agreement or any other
Credit Document, will be borne and paid by the Credit Parties.  If the same are
not promptly paid by the Credit Parties upon presentation of correct, detailed
invoices, the Agent may pay the same on the Credit Parties’ behalf, and the
amount thereof shall be an Obligation secured hereby and due to the Agent on
demand.





102

--------------------------------------------------------------------------------

 

 

(b)      If any Credit Party acquires or leases any Real Estate after the date
hereof or if any Real Estate that was Excluded Real Estate no longer satisfies
the definition thereof, such Credit Party will (i) promptly submit to the Agent
an updated Schedule 6.19 pursuant to Section 7.16 and (ii) with respect to all
such Real Estate that is (x) owned by a Credit Party, other than Excluded Real
Estate, and (y) leased by a Credit Party and is designated in writing by the
Agent in its sole discretion, within forty-five (45) days (or such longer period
as Agent may agree in writing in its reasonable discretion) of such acquisition
or lease or of any Excluded Real Estate no longer satisfying the definition
thereof, execute and deliver to the Agent a Mortgage on such Real Estate, and
deliver to the Agent the other items of the types described in the definition of
Real Property Documentation with respect thereto as the Agent may require
together with certificates of insurance evidencing liability, casualty, business
interruption and flood (if applicable) insurance meeting the requirements set
forth in the Credit Documents, and all provisions of this Credit Agreement
(including, without limitation, the foregoing provisions of this Section 7.8 and
all other applicable representations, warranties and covenants) that are
applicable to Real Estate or Mortgages shall apply thereto.  Notwithstanding the
foregoing, the Agent shall not enter into or record any Mortgage in respect of
any Real Estate acquired by any Credit Party after the date hereof until the
Agent has delivered to the Lenders (electronically or otherwise) with respect to
such Real Estate the flood hazard determination certificate and written
acknowledgment described in subsections (e) and (f) of the definition of “Real
Property Documentation” and, if applicable, evidence of required flood
insurance.

(c)      [Intentionally Omitted.]

(d)      [Intentionally Omitted.]

(e)      Each Credit Party shall provide not less than thirty (30) days (or such
shorter period of time as may be reasonably acceptable to the Agent) prior
written notice to the Agent before changing the location of its Collateral or
books and records from the locations set forth for such Credit Party on Schedule
6.7. 

(f)      The Credit Parties shall not change (i) any Credit Party’s legal name,
(ii) the state in which any Credit Party’s chief executive office is located,
(iii) any Credit Party’s organizational type, (iv) any Credit Party’s
organizational identification number, if any, or (v) any Credit Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, dissolving, liquidating, reorganizing or organizing in any
other jurisdiction, in each case, other than pursuant to a transaction permitted
by Section 9.4), until (A) such Credit Party shall have given the Agent not less
than 30 days’ prior written notice (in the form of an officers’ certificate), or
such lesser notice period agreed to by the Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Agent may reasonably request and (B) such Credit
Party shall have taken all action reasonably satisfactory to the Agent to
maintain the perfection and priority of the security interest of the Agent in
the Collateral, if applicable.  Each Credit Party agrees to promptly provide the
Agent with certified organizational documents of such Credit Party reflecting
any of the changes described in the preceding sentence. 





103

--------------------------------------------------------------------------------

 

 

(g)      Each Credit Party and its Restricted Subsidiaries may open and maintain
checking, savings or other accounts at any bank or other financial institution,
or any commodities account, or any securities account, or any other account
where money is or may be deposited or maintained, or securities are maintained
only if (a), with respect to commodities accounts, such commodities accounts are
maintained with commodities brokers in the ordinary course of business in
accordance with historical practices and, except the extent otherwise determined
by Agent, such commodities accounts are subject to a Commodities Account Control
Agreement, (b) with respect to the deposit accounts and securities accounts set
forth on Schedule 6.32, except to the extent otherwise determined by the Agent,
such deposit accounts and securities accounts are subject to a Deposit Account
Control Agreement or Securities Account Control Agreement, and (c) with respect
to deposit accounts, securities accounts and commodities accounts established
after the Closing Date, such accounts are subject to a Deposit Account Control
Agreement, a Securities Account Control Agreement, or a Commodities Account
Control Agreement, as applicable; provided that the Credit Parties and
Restricted Subsidiaries shall not be required to provide a Deposit Account
Control Agreement or Securities Account Control Agreement with respect to (i)
deposit accounts established after the Closing Date solely as payroll and other
zero balance accounts or (ii) deposit accounts or securities accounts
established after the Closing Date the aggregate balance of which deposits
account and securities accounts, collectively, does not exceed $5,000,000 for
more than two (2) consecutive Business Days after an Executive Officer of any
Credit Party becomes aware such balance was exceeded.

7.9       Insurance; Casualty Loss.

Each Credit Party will, and will cause each of the Restricted Subsidiaries to,
maintain public liability insurance and replacement value property damage
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts and covering such risks as are commercially
reasonable for the industry and taking into account the interests of the Agent
in the Collateral.  All policies covering the Collateral are to name the Credit
Parties and the Agent as additional insureds and lenders’ loss payee, as their
interests may appear.  Certificates of insurance (with customary endorsements
naming Agent as lenders’ loss payee and/or additional insured, as applicable)
evidencing such insurance covering the Collateral are to be delivered to the
Agent on or prior to the Closing Date, premium prepaid, with the Agent as
additional insured and lenders’ loss payee, and shall provide for not less than
thirty (30) days prior written notice to the Agent or ten (10) days in the case
of non-payment of premium, of the exercise of any right of
cancellation.  Without limiting the foregoing, each Credit Party will and will
cause each appropriate Restricted Subsidiary to (a) maintain, if available,
fully paid flood hazard insurance on all real property that is located in a
special flood hazard area and that is subject to a Mortgage, on such terms and
in such amounts as required by Flood Insurance Regulations or as otherwise
required by the Agent, (b) furnish to the Agent evidence of renewal (and payment
of renewal premiums therefor) of all such policies prior to the expiration or
lapse thereof, (c) furnish to the Agent prompt written notice of any
redesignation of any such improved real property into or out of a special flood
hazard area and (d) such other evidence of flood insurance satisfactory to the
Agent.  In the event any Credit Party or any of its Restricted Subsidiaries fail
to respond in a timely and appropriate manner (as determined by the Agent in its





104

--------------------------------------------------------------------------------

 

 

reasonable discretion) with respect to collecting under any insurance policies
required to be maintained under this Section 7.9, and if the amount involved is
$5,000,000 or more, the Agent shall have the right, in the name of the Agent
such Credit Party or Restricted Subsidiary, to file claims under such insurance
policies, to receive and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.  Each Credit Party will provide written notice to the Agent of the
occurrence of any of the following events within fifteen (15) Business Days (or
such greater notice period agreed to by the Agent) after the occurrence of such
event: any material asset or property owned or used by any Credit Party or any
of its Restricted Subsidiaries is (i) materially damaged or destroyed, or
suffers any other material loss or (ii) is condemned, confiscated or otherwise
taken, in whole or in part, or the use thereof is otherwise diminished so as to
render impracticable or unreasonable the use of such asset or property for the
purpose to which such asset or property were used immediately prior to such
condemnation, confiscation or taking, by exercise of the powers of condemnation
or eminent domain or otherwise, and in either case the amount of the damage,
destruction, loss or diminution in value of the Collateral which is in excess of
$10,000,000 (collectively, a “Casualty Loss”).  Each Credit Party will
diligently file and prosecute its claim or claims for any award or payment in
connection with a Casualty Loss.  After the occurrence and during the
continuance of an Event of Default, (i) no settlement on account of any such
Casualty Loss shall be made without the consent of the Agent and (ii) the Agent
may participate in any such proceedings and the Credit Parties will deliver to
the Agent such documents as may be requested by the Agent to permit such
participation and will consult with the Agent, its attorneys and agents in the
making and prosecution of such claim or claims.  Each Credit Party hereby
irrevocably authorizes and appoints the Agent its attorney-in-fact, after the
occurrence and continuance of an Event of Default, to collect and receive for
any such award or payment and to file and prosecute such claim or claims, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest, and each Credit Party shall, upon demand of the Agent, make, execute
and deliver any and all assignments and other instruments sufficient for the
purpose of assigning any such award or payment to the Agent for the benefit of
the Lenders, free and clear of any encumbrances, other than Permitted Liens.

7.10      Taxes.

Each Credit Party will, and will cause each of the Subsidiaries to, pay, when
due, all Taxes levied or assessed against any Credit Party, any of its
Subsidiaries or any of the Collateral; provided,  however, that unless such
Taxes have become a federal tax or ERISA Lien on any of the assets of any Credit
Party or any of its Subsidiaries, in each case in an amount that would create an
Event of Default, no such Tax, other than state excise taxes, need be paid if
the same is being contested in good faith, by appropriate proceedings promptly
instituted and appropriately conducted and if an adequate reserve or other
appropriate provision shall have been made therefor as required in order to be
in conformity with GAAP.

7.11      Compliance With Laws.

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all acts, rules, regulations, orders, directions and ordinances of any
legislative, administrative or judicial





105

--------------------------------------------------------------------------------

 

 

body or official applicable to the Collateral or any part thereof, or to the
operation of its business, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.

7.12      Use of Proceeds.

(a)      The proceeds of the Loans may be used by the Borrower solely (i) for
working capital and general corporate  purposes of the Credit Parties, (ii) for
capital expenditures, Permitted Acquisitions, and Permitted Investments, (iii)
to fund Permitted Restricted Payments, including distributions of Available Cash
permitted by Section 9.6, and (iv) to pay fees and expenses related to the
consummation of this Credit Agreement and related transactions (including the
refinancing of the Existing Credit Agreement); provided,  however, that in any
event, no portion of the proceeds of any such advances shall be used by any
Credit Party for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
or for any other purpose which violates the provisions or Regulation U of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation, or of the terms and conditions of this Credit Agreement.

(b)      The Borrower will not request any extension of credit hereunder, and
the Borrower shall not use, and shall ensure that Partners, its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of the Loans or other transaction contemplated by this Credit
Agreement, directly or indirectly, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture, partner or any other
Person (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

7.13      Fiscal Year; Accounting Policies.

Each Credit Party agrees that it will not change its fiscal year from a year
ending December 31 without the Agent’s prior written consent or unless required
by law, in which case such Credit Party will give the Agent prompt written
notice thereof.  Subject to Section 1.2, each Credit Party agrees that it will
provide prompt notice to the Agent of any material change to its accounting
policies from those used to prepare the financial statements delivered pursuant
to Section 5.1(b).

7.14      Notification of Certain Events.

Each Credit Party agrees that it will promptly, and in any case within five (5)
Business Days, notify the Agent of the occurrence of any of the following
events:

(a)      any Specified Contract of any Credit Party is terminated or amended in
any material adverse respect or any new Specified Contract is entered into (in
which





106

--------------------------------------------------------------------------------

 

 

event such Credit Party shall provide the Agent with a copy of such Specified
Contract); or

(b)      the Bostco Operating Agreement or the Frontera Operating Agreement is
terminated or amended (in which event such Credit Party shall provide the Agent
with a copy of such amendment); or

(c)      any order, judgment or decree shall have been entered against any
Credit Party or any of its Subsidiaries or any of their respective properties or
assets, if a Lien arising therefrom would create an Event of Default; or

(d)      any notification of violation of any law or regulation or any inquiry
shall have been received by any Credit Party from any local, state, federal or
foreign Governmental Authority or agency which could reasonably be expected to
have a Material Adverse Effect; or

(e)      the filing or receipt by any Credit Party of notice of, any federal or
state tax lien, if such Lien would create an Event of Default.

7.15      Additional Guarantors.

With respect to any newly created or acquired Restricted Subsidiary of Partners
or with respect to any Unrestricted Subsidiary redesignated as a Restricted
Subsidiary in accordance with Section 9.17(b) or pursuant to the definition of
Joint Venture, Partners will provide the Agent written notice thereof not more
than ten (10) Business Days’ (or at such earlier time as may be required
hereunder with respect to Permitted Acquisitions) after such creation,
acquisition, or redesignation setting forth information in reasonable detail
describing all of the material assets of such Person and shall, within thirty
(30) days (or, with respect to clause (b) below, forty-five (45) days) (or, in
each case, such longer period as the Agent may agree in writing in its sole
discretion) after the creation, acquisition or redesignation of such Restricted
Subsidiary (a) cause any such Restricted Subsidiary that is a Domestic
Subsidiary to execute and deliver to the Agent a Joinder Agreement in
substantially the form of Exhibit K, causing such Restricted Subsidiary to
become a party to (i) the Guaranty Agreement, as a joint and several “Guarantor”
thereunder, (ii) the Security Agreement, as an “Obligor” granting a first
priority Lien on its personal property, subject to, in the case of personal
property other than Capital Stock of a Subsidiary or Joint Venture, Permitted
Liens, and with respect to the Capital Stock of Subsidiaries or Joint Ventures,
Specified Permitted Liens, (iii) the Contribution Agreement, as a “Contributing
Party” and (iv) the Pledge Agreement, as a “Pledgor,” causing all of its Capital
Stock (or, in the case of any Foreign Subsidiary that is a controlled foreign
corporation within the meaning of section 957 of the Internal Revenue Code, and
without waiving the requirement for the prior consent of the Required Lenders
for the formation or acquisition thereof, sixty-five percent (65%) of its voting
Capital Stock and one hundred percent (100%) of its non-voting Capital Stock) to
be delivered to the Agent (together with undated stock powers signed in blank
and pledged to the Agent), (b) execute and deliver Mortgages and such Real
Property Documentation as the Agent may request with respect to any Real Estate
(other than Excluded Real Estate) owned or leased by such Credit Party, and (c)
deliver such other documentation as the Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC-1
financing





107

--------------------------------------------------------------------------------

 

 

statements, certified resolutions and other organizational and authorizing
documents of such Person and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect, no
conflicts with constitutional documents or material agreements, and
enforceability of the documentation referred to above, and attachment and
perfection of the Agent’s Lien in such Restricted Subsidiary’s Collateral), all
in form, content and scope reasonably satisfactory to the Agent.

7.16      Revisions or Updates to Schedules.

If any of the information or disclosures provided on any of Schedules 6.7,  6.8,
 6.9,  6.17 or 6.19, originally attached hereto become outdated or incorrect in
any material respect, the Credit Parties shall deliver to the Agent and the
Lenders as part of the compliance certificate required pursuant to Section
7.1(c) such revision or updates to such Schedule(s) as may be necessary or
appropriate to update or correct such Schedule(s); provided that such revisions
or updates to any such Schedule(s) shall be deemed to have amended, modified or
superseded such Schedule(s) as originally attached hereto or revised or updated
pursuant hereto, but shall not be deemed to have cured any breach of warranty or
misrepresentation resulting from the inaccuracy or incompleteness of any such
Schedule(s) as it existed prior to such revision or update unless and until the
Agent, in its sole and absolute discretion, shall have accepted in writing such
revisions or updates to such Schedule(s).

7.17      Collection of Accounts.

Rights with respect to collection of Accounts shall be as set forth in the
Security Agreement.

7.18     Maintenance of Property.

Each Credit Party will, and will cause each of its Restricted Subsidiaries to,
use commercially reasonable efforts to keep all property useful and necessary to
its respective business in good working order and condition (ordinary wear and
tear excepted) in accordance with their past operating practices except for such
property not material to the conduct of such Credit Party’s business.

7.19      Trademarks.

Each Credit Party will do and cause to be done all things reasonably necessary
to preserve and keep in full force and effect all registrations of trademarks,
service marks and other marks, trade names or other trade rights, in each case
to the extent material to the conduct of such Credit Party’s business.

7.20      Corporate Separateness.

Notwithstanding anything to the contrary in this Credit Agreement, neither
Partners, the Borrower nor any of their Restricted Subsidiaries shall take any
action, or conduct its affairs in a manner, which is reasonably likely to result
in the corporate or other similar existence of any Unrestricted Subsidiary or
any Joint Venture being ignored, or in the assets and liabilities of it or





108

--------------------------------------------------------------------------------

 

 

any of its Restricted Subsidiaries being substantively consolidated with those
of any Unrestricted Subsidiary or any Joint Venture in a bankruptcy,
reorganization or other insolvency proceeding.

7.21      Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions.  Partners will maintain in effect and enforce policies and procedures
designed to ensure compliance by Partners, its Subsidiaries and their respective
directors, officers, employees and agents with all Anti-Corruption Laws,
Anti-Money Laundering Laws and applicable Sanctions.

7.22      Post-Closing Covenant.  The Credit Parties shall cause each of the
actions set forth in Schedule 7.22 hereto to be taken on or before the date set
forth in such schedule for such action (or such later date as Agent may agree in
writing in its reasonable discretion).

ARTICLE VIII

FINANCIAL COVENANTS

From the Closing Date and until all of the Credit and Collateral Termination
Events have occurred, the Borrower and (by execution and delivery of the
Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor agrees that, unless the Required Lenders shall have
otherwise consented in writing:

8.1       Maximum Total Leverage Ratio.

A Total Leverage Ratio shall be maintained as of the last day of each fiscal
quarter of Partners of not greater than 4.75 to 1.00; provided,  however, that a
Total Leverage Ratio of not greater than 5.25 to 1.00 may be maintained (a)
during any Specified Period and (b) while any Qualified Senior Notes are
outstanding.

8.2       Minimum Interest Coverage Ratio.

An Interest Coverage Ratio shall be maintained as of the last day of each fiscal
quarter of Partners of not less than 3.00 to 1.00; provided,  however, that an
Interest Coverage Ratio of not less than 2.75 to 1.00 shall be maintained while
any Qualified Senior Notes are outstanding.

8.3       Maximum Senior Secured Leverage Ratio.

While any Qualified Senior Notes are outstanding, a Senior Secured Leverage
Ratio shall be maintained as of the last day of each fiscal quarter of Partners
of not greater than 3.75 to 1.00.

ARTICLE IX

NEGATIVE COVENANTS

From the Closing Date and until all of the Credit and Collateral Termination
Events have occurred, the Borrower and (by execution and delivery of the
Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each other Credit Party agrees that, unless





109

--------------------------------------------------------------------------------

 

 

the Required Lenders shall have otherwise consented in writing, it will not, and
will not permit any of its Restricted Subsidiaries to:

9.1       Restrictions on Liens.

Mortgage, assign, pledge, transfer or otherwise permit any Lien or judgment
(whether as a result of a purchase money or title retention transaction, or
other security interest, or otherwise) to exist on any of its assets or
properties, whether real, personal or mixed, whether now owned or hereafter
acquired, except for Permitted Liens.  Other than Liens securing the
Obligations, (a) no consensual (non statutory) Liens (other than Permitted Liens
not securing Indebtedness) shall be permitted on the Florida Real Property
Assets and (b) no Liens (other than Specified Permitted Liens) shall be
permitted on Collateral consisting of the Capital Stock of any Subsidiary or
Joint Venture.

9.2       Restrictions on Additional Indebtedness.

Incur, create, or suffer to exist any liability or Indebtedness other than
Permitted Indebtedness.

9.3       Restrictions on Sale of Assets.

Make any Asset Disposition other than:

(a)      sales of inventory in the ordinary course of business;

(b)      sale-leaseback transactions permitted by Section 9.13;  

(c)      sales or other dispositions in the ordinary course of business of
assets or properties that are obsolete or that are no longer used or useful in
the conduct of such Credit Party’s or Restricted Subsidiary’s business;

(d)      sales in the ordinary course of business of assets or properties (other
than inventory) used in such Credit Party’s or Restricted Subsidiary’s business
that are worn out or in need of replacement and that are replaced within six (6)
months with assets of reasonably equivalent value or utility;

(e)      other asset sales not exceeding in the aggregate for all Credit Parties
5.00% of Consolidated Net Tangible Assets in any twelve (12) consecutive month
period determined at the time such Asset Disposition is made, so long as such
assets are sold at fair market value (as determined in good faith by either the
Board of Directors of the General Partner if the purchase price for such assets
is greater than $50,000,000 or, in all other cases, an Executive Officer) and
immediately before and after giving effect thereto no Default or Event of
Default exists;

(f)       transfers among Credit Parties, provided that with respect to any Real
Estate that is transferred, Borrower shall provide Agent with at least thirty
(30) days’ prior written notice of such transfer, and prior to such transfer
deliver any Mortgages and





110

--------------------------------------------------------------------------------

 

 

Real Estate Documentation, as requested by the Agent, reasonably necessary for
the Agent to maintain the priority of the Lien of the Agent in respect of such
Real Estate;

(g)      the sale or transfer of assets (other than the Capital Stock of any
Credit Party) to a Joint Venture so long as such sales or transfers are made at
fair market value (as determined in good faith by either the Board of Directors
of the General Partner if the purchase price for such assets is greater than
$50,000,000 or, in all other cases, an Executive Officer), constitute Permitted
JV Investments and immediately before and after giving effect thereto no Default
or Event of Default exists;

(h)      the sale or transfer of a portion of (but not all of) the Capital Stock
of a Joint Venture to a third party for fair market value (as determined in good
faith by the Board of Directors of the General Partner) for the purposes of
forming or completing the formation of a Joint Venture in connection with a
Permitted JV Investment;

(i)       the sale or discount, in each case without recourse, of overdue
account receivables arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of a
financing transaction;

(j)       the use, transfer, or liquidation, as applicable, of money or Cash
Equivalents in the ordinary course of business and in a manner that is not
prohibited by the terms of this Credit Agreement or the other Credit Documents;
and

(k)      leases, subleases, licenses or sublicenses of real property in the
ordinary course of business not interfering in any material respect with the
business of any Credit Party or Restricted Subsidiary.

9.4       No Corporate Changes.

(a)      Merge or consolidate with any Person, provided,  however, that subject
to Section 7.15 and Section 9.11, Partners and its Restricted Subsidiaries may
merge or consolidate with and into each other (so long as, if such merger or
consolidation involves the Borrower, the Borrower is the surviving entity, if
such merger or consolidation involves a Domestic Subsidiary and a Foreign
Subsidiary, the Domestic Subsidiary is the surviving entity, if such merger or
consolidation involves a Credit Party and a Subsidiary that is not a Credit
Party, the Credit Party is the surviving entity, and if such merger or
consolidation involves a Credit Party, a Credit Party is the surviving entity)
and the Credit Parties may engage in Permitted Acquisitions;

(b)      alter or modify any Credit Party’s or any of its Subsidiary’s Articles
or Certificate of Incorporation or other equivalent organizational document or
form of organization in any manner materially adverse to the interests of the
Agent or the Lenders; or

(c)      enter into or engage in any business, operation or activity other than
a Permitted Line of Business;





111

--------------------------------------------------------------------------------

 

 

provided,  however, that notwithstanding the foregoing, any Credit Party may
dissolve or liquidate any Subsidiary that is not a Credit Party and is not
required to be one pursuant hereto or if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and not materially disadvantageous to the Lenders.

9.5       [Intentionally Omitted.]

9.6       No Restricted Payments.

Make a Restricted Payment, other than (a) to pay dividends from any Subsidiary
to (i) its equity holders on a ratable basis or (ii) any Credit Party and (b)
Permitted Restricted Payments.

9.7       No Investments.

Make or suffer to exist any Investment other than Permitted Investments.

9.8       No Affiliate Transactions.

Enter into any transaction with, including, without limitation, the purchase,
sale or exchange of property or the rendering of any service or the payment of
any management, advisory or similar fees to any Subsidiary or Affiliate of any
Credit Party (other than another Credit Party) except (a) in the ordinary course
of such Credit Party’s or Restricted Subsidiaries’ business and upon fair and
reasonable terms no less favorable to such Credit Party or Restricted Subsidiary
than could be obtained in a comparable arm’s-length transaction with an
unaffiliated Person, (b) as permitted under Section 9.6, (c) Guarantees of any
Joint Venture permitted under clause (h) of the definition of Permitted
Investments, (d) employment and severance arrangements (including equity
incentive plans and employee benefit plans and arrangements) with their
respective officers and employees in the ordinary course of business, (e)
payment of customary fees and reasonable out of pocket costs to, and indemnities
for the benefit of, directors, officers and employees of the Credit Parties and
their Subsidiaries in the ordinary course of business to the extent attributable
to the ownership or operation of the Credit Parties and their Restricted
Subsidiaries, (f) the payment of fees and expenses with respect to the
consummation of this Credit Agreement, (g) transactions with any Joint Venture
which, when considered together with all other transactions between such Credit
Party or Restricted Subsidiary, on the one hand, and the applicable Joint
Venture, on the other hand, are upon fair and reasonable terms no less favorable
to such Credit Party or Restricted Subsidiary than could be obtained in a
comparable arm’s-length transaction with an unaffiliated Person, (h)
transactions approved by the conflicts committee of the Board of Directors of
the General Partner as being fair to the applicable Credit Party or Restricted
Subsidiary, (i) transactions that do not require or result in the Credit
Parties’ making payments, transferring assets, or incurring liabilities
(including, without limitation, contingent liabilities) in an amount in excess
of $500,000 per transaction per fiscal year and (j) transactions required or
permitted under the Omnibus Agreement, provided that prior to entering into any
such transaction the applicable Credit Party shall have received the written
consent of the Agent acting in its reasonable discretion.

9.9       [Intentionally Omitted.]





112

--------------------------------------------------------------------------------

 

 

9.10      [Intentionally Omitted.]

9.11      Restrictions on Partners.  Hold, in the case of Partners only, any
material assets other than the Capital Stock of the Credit Parties and the other
Subsidiaries listed on  Schedule 6.9 and have, in the case of Partners only, any
liabilities other than (a) the liabilities under the Credit Documents, (b) other
Indebtedness in existence on the date hereof and refinancings thereof, and
(c) tax, routine administrative and other liabilities not constituting
Indebtedness, expenses of the types described in clause (c) of the definition of
Permitted Restricted Payments, Indebtedness of the types described in clauses
(c), (f) and (h) of the definition of Permitted Indebtedness, intercompany
liabilities not prohibited hereby and guarantees constituting Permitted
Indebtedness, in each case incurred in the ordinary course of business.  In the
case of Partners only, except as otherwise permitted by this Credit Agreement,
sell, transfer or otherwise dispose of any Capital Stock in the Credit Parties
or its Restricted Subsidiaries, or engage in any business other than owning the
Capital Stock of the Credit Parties and its Subsidiaries.

9.12      Additional Negative Pledges.

Create or otherwise cause or suffer to exist or become effective, or permit any
of the Restricted Subsidiaries to create or otherwise cause or suffer to exist
or become effective, directly or indirectly: (a) any prohibition or restriction
(including any agreement to provide equal and ratable security to any other
Person in the event a Lien is granted to or for the benefit of the Agent and the
Lenders) on the creation or existence of any Lien upon the assets of any Credit
Party or any of its Restricted Subsidiaries, other than Permitted Liens, except
(i) this Credit Agreement and the other Credit Documents, (ii) covenants in
documents creating Permitted Liens (none of which shall include consensual (non
statutory) Liens on the Florida Real Property Assets, other than Permitted Liens
not securing Indebtedness and Liens securing the Obligations), but only to the
extent of the property encumbered by such Permitted Lien, and (iii) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Credit Documents on property or assets of Partners or
any of its Restricted Subsidiaries (whether now owned or hereafter acquired)
securing the Loans or any Lender Hedging Agreement; or (b) any Contractual
Obligation which may restrict or inhibit the Agent’s rights or ability to sell
or otherwise dispose of the Collateral or any part thereof after the occurrence
of an Event of Default, other than Contractual Obligations arising under the
organizational documents of Joint Ventures entered into through a Permitted JV
Investment that restrict or inhibit the Agent’s rights or ability to sell or
otherwise dispose of the Capital Stock of such Joint Venture so long as such
Contractual Obligations do not prohibit or restrict the granting of a Lien in
favor of the Agent, for the benefit of the Lenders and their Affiliates, on the
Capital Stock of the Bostco Joint Venture or Frontera or the proceeds thereof.

9.13      Sale and Leaseback.

Enter into any arrangement, directly or indirectly, whereby any Credit Party or
any of its Restricted Subsidiaries shall sell or transfer any property owned by
it to a Person (other than the Credit Parties or any of their Restricted
Subsidiaries) in order then or thereafter to lease such property or lease other
property which such Credit Party or Restricted Subsidiary intends to use for
substantially the same purpose as the property being sold or transferred, except
that any Credit Party or Restricted Subsidiary may enter into such arrangements
so long as (a) the fair





113

--------------------------------------------------------------------------------

 

 

market value (as determined in good faith by the Board of Directors of the
General Partner) of all property sold or transferred pursuant to such
arrangements does not exceed 1.00% of Consolidated Net Tangible Assets
determined at the time of each such transfer, (2) the Agent shall have received
a Landlord Agreement with respect to any such sold or transferred property that
is real property, and (3) immediately before and after giving effect to such
sale or transfer no Default or Event of Default exists.

9.14      Restrictive Agreements.

Create, nor will it permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s Capital Stock, (b) pay any Indebtedness owed to the
Credit Parties, (c) make loans or advances to any other Credit Party or (d)
transfer any of its property to any other Credit Party, except for encumbrances
or restrictions existing under or by reason of (i) customary non-assignment
provisions in any lease governing a leasehold interest, (ii) Applicable Law,
(iii) any document or instrument governing Indebtedness incurred pursuant to
clause (g) of the definition of “Permitted Indebtedness” (provided, that any
such restriction contained therein relates only to the asset or assets acquired
in connection therewith), (iv) any agreement or other instrument of a Person
existing at the time it becomes a Restricted Subsidiary of a Credit Party;
provided that such encumbrance or restriction is not applicable to any other
Person, or any property of any other Person, other than such Person becoming a
Restricted Subsidiary of a Credit Party and was not entered into in
contemplation of such Person becoming a Restricted Subsidiary of a Credit party,
(v) this Credit Agreement and the other Credit Documents, (vi) customary
restrictions in leases, subleases, licenses and sublicenses or asset sale
agreements otherwise permitted by this Credit Agreement so long as such
restrictions relate only to the assets subject thereto, and (vii) the
organizational documents of Joint Ventures entered into through a Permitted JV
Investment solely with respect to restrictions the disposition or transfer of
the Capital Stock of such Joint Venture.

9.15      [Intentionally Omitted.]

9.16      Amendments to Certain Agreements.

Without the prior written consent of the Agent, amend, restate, modify or
otherwise supplement (including, for the avoidance of doubt, by consenting to
any change in counterparty or by consenting to any amendment that permits such
counterparty to assign all or any portion of its rights and obligations to any
Person) the Omnibus Agreement, the Indemnity Agreement, the Terminaling Services
Agreements, Partners’ Partnership Agreement, the Bostco Operating Agreement,
Frontera Operating Agreement, or any other Specified Contract in any way (a)
that would reasonably be expected to have a Material Adverse Effect, (b) that
would, taking into account the Borrower’s and Partners’ circumstances at the
time and treating such amendment, restatement, modification, or supplement as if
it occurred at the beginning of the current fiscal year, reduce projected
Consolidated EBITDA for the current fiscal year to less than 90% of the
projected Consolidated EBITDA shown on the annual forecast most recently
delivered pursuant to Section 7.1(f), (c) in the case of a consent by any Credit
Party or any of its Restricted Subsidiaries to an assignment of any such
agreement by a counterparty thereto (such





114

--------------------------------------------------------------------------------

 

 

counterparty, a “Specified Assignor”) or in the case of an amendment to any such
agreement that permits an assignment by a Specified Assignor without the consent
of such Credit Party or Restricted Subsidiary, in either case, if the effect
thereof would be to permit an assignment by such Specified Assignor to a Person
(such Person, a “Specified Assignee”) with a lower corporate credit rating (as
designated by Moody’s, S&P, or Fitch Ratings) than that then applicable to such
Specified Assignor unless, as a condition to such assignment, such Specified
Assignor provides a Guaranty or standby letter of credit, or a combination
thereof, sufficient to offset the counterparty risk to the applicable Credit
Parties or Restricted Subsidiaries associated with such Specified Assignee, as
determined by an Executive Officer of Partners in good faith and in his or her
reasonable business judgment, or (d) that prohibits or restricts the granting of
a Lien in favor of the Agent, for the benefit of the Lenders and their
Affiliates, on the Capital Stock of the Bostco Joint Venture or Frontera or the
proceeds thereof.

9.17      Unrestricted Subsidiaries.

(a)      Designate any Subsidiary of the Borrower formed or acquired after the
Closing Date (other than a Credit Party) as an Unrestricted Subsidiary unless:

(i)       neither such Subsidiary nor any of its Subsidiaries has any
Indebtedness except Non-Recourse Debt;

(ii)      neither such Subsidiary nor any of its Subsidiaries is a party to any
agreement, arrangement, understanding or other transaction with any Credit Party
or any Restricted Subsidiary, except those agreements and other transactions
permitted under Section 9.8;

(iii)     neither such Subsidiary nor any of its Subsidiaries is a Guarantor or
has any outstanding Letters of Credit issued for its account;

(iv)     at the time of such designation and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;

(v)      neither such Subsidiary nor any of its Subsidiaries owns any
Indebtedness (excluding any accounts payable in the ordinary course of business)
or Capital Stock of, or is the beneficiary of any Lien on any property of, any
Credit Party or any Restricted Subsidiary;

(vi)     at the time of such designation and immediately after giving effect
thereto the aggregate Investment in such Subsidiary together with the aggregate
Investments in all other Unrestricted Subsidiaries are permitted under clause
(j) and, for so long as such Unrestricted Subsidiary is also a Joint Venture in
accordance with the definition thereof, clause (h), of the definition of
Permitted Investments, it being acknowledged that such designation shall be
deemed to be an Investment in an Unrestricted Subsidiary in an amount equal to
the fair market value as of the date of such designation of any Credit Party’s
or any Restricted Subsidiary’s direct and indirect Capital Stock in such
Subsidiary;





115

--------------------------------------------------------------------------------

 

 

(vii)    at or immediately prior to such designation (1) the assets of such
Subsidiary together with the assets of all other Unrestricted Subsidiaries
(other than the Bostco Joint Venture or Frontera) do not constitute more than
five percent (5%) of the Consolidated Net Tangible Assets as determined at the
time of such designation and (2) the revenues of such Subsidiary together with
the aggregate revenues of all other Unrestricted Subsidiaries (other than the
Bostco Joint Venture or Frontera) do not constitute more than five percent (5%)
of the aggregate revenues of the Borrower and its consolidated Restricted
Subsidiaries as determined at the time of such designation; and

(viii)   at or immediately prior to such designation, the Borrower delivers a
certificate to the Agent certifying (A) the name of such Subsidiary and of all
of such Subsidiary’s Subsidiaries, (B) that before and immediately after giving
effect to such designation, the Credit Parties and the Restricted Subsidiaries
shall be in compliance, on a pro forma basis, with the covenants set forth in
Sections 8.1 through 8.3, and (C) that all requirements of this Section 9.17(a)
have been met for such designation.

(b)      designate any Unrestricted Subsidiary as a Restricted Subsidiary
unless:

(i)         the representations and warranties of the Credit Parties set forth
in this Credit Agreement and in the other Credit Documents shall be true and
correct in all material respects (provided that if any representation or
warranty already includes a materiality or material adverse effect or change
qualifier, such representation or warranty shall be true and correct in all
respects) on and as of the date of such designation, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such designation, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date;

(ii)       at the time of such designation and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;

(iii)      the Credit Parties comply with Sections 7.8 and 7.15 of the Credit
Agreement; and

(iv)      at or immediately prior to such designation, the Borrower delivers a
certificate to the Agent certifying (A) the name of such Subsidiary and of all
of such Subsidiary’s Subsidiaries, (B) that before and immediately after giving
effect to such designation, the Credit Parties and the Restricted Subsidiaries
shall be in compliance, on a pro forma basis, with the covenants set forth in
Sections 8.1 through 8.3, and (C) that all requirements of Section 9.17(b) have
been met for such designation.

9.18      Compliance with Anti-Money Laundering Laws and Sanctions.

(a)  Conduct, or permit any of their respective Subsidiaries to conduct, any
business or engage in any transaction or dealing with any Sanctioned Person or
Sanctioned Country, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Sanctioned Person or Sanctioned
Country; (b) deal in, or otherwise engage in any





116

--------------------------------------------------------------------------------

 

 

transaction relating to, or permit any of their respective Subsidiaries to deal
in otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to any Anti-Money Laundering Laws or any Sanctions; or
(c) engage in or conspire to engage in, or permit any of their respective
Subsidiaries to engage in or conspire to engage in, any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Money Laundering Laws or any
Sanctions.  Each of the Credit Parties shall deliver to the Agent and Lenders
any certification or other evidence reasonably requested from time to time by
the Agent or any Lender, in the Agent’s reasonable discretion, confirming such
Person’s compliance with this Section.

ARTICLE X

POWERS

10.1      Appointment as Attorney-in-Fact.

A power of attorney in favor of the Agent for the benefit of the Lenders with
respect to the Collateral shall be as set forth in the Security Documents.

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

11.1      Events of Default.

The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

(a)      failure of the Borrower to pay (i) any interest or Fees hereunder
within three (3) Business Days of when due hereunder, in each case whether at
stated maturity, by acceleration, or otherwise; (ii) any principal of the
Revolving Loans or the Letter of Credit Obligations when due, whether at stated
maturity, by acceleration or otherwise; or (iii) any other amounts owing
hereunder or any other Credit Document within five (5) Business Days after such
amounts are due;

(b)      any representation or warranty, contained in this Credit Agreement, the
other Credit Documents or any other agreement, document, instrument or
certificate among any Credit Party, the Agent and the Lenders or executed by any
Credit Party in favor of the Agent or the Lenders shall prove untrue in any
material respect (provided that if any representation or warranty already
includes a materiality or material adverse effect or change qualifier, such
representation or warranty shall be true and correct in all respects) on or as
of the date it was made or was deemed to have been made;

(c)      failure of any Credit Party to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 7.1(g),
 Section 7.2(a)(i),  Section 7.6 (but only as to inspection rights), Section
7.12,  Section 7.15,  Article VIII or Article IX (other than Section 9.18);





117

--------------------------------------------------------------------------------

 

 

(d)      failure to comply with any other covenant contained in this Credit
Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among any Credit Party, the Agent and the Lenders or
executed by any Credit Party in favor of the Agent or the Lenders and, in the
event such breach or failure to comply is capable of cure, (a) such breach or
failure to comply is not cured within thirty (30) days (or, with respect to a
breach of Section 7.8(g), two (2) Business Days) after the earlier of (i) notice
thereof by the Agent and (ii) an Executive Officer of any Credit Party becoming
aware thereof or (b) solely with respect to any failure to give notice as
required by Section 7.4, such failure is not cured within five (5) Business Days
after an Executive Officer of any Credit Party becomes aware of such failure to
give such notice;

(e)      dissolution, liquidation, winding up or cessation of the business of
any Credit Party or any of its Restricted Subsidiaries, or the failure of any
Credit Party or any of its Restricted Subsidiaries to meet its debts generally
as they mature, or the calling of a meeting of any Credit Party’s or any of its
Restricted Subsidiaries’ creditors for purposes of compromising any Credit
Party’s or any of its Restricted Subsidiaries’ debts, or the failure by any
Credit Party or any of its Restricted Subsidiaries generally, or the admission
by any Credit Party or any of its Restricted Subsidiaries of its inability, to
pay its debts as they become due (unless such debts are the subject of a bona
fide dispute);

(f)       the commencement by or against any Credit Party or any of its
Restricted Subsidiaries of any bankruptcy, insolvency, arrangement,
reorganization, receivership or similar case or proceeding with respect to it
under any federal or state law and, in the event any such proceeding is
commenced against any Credit Party or any of its Restricted Subsidiaries, such
proceeding is not dismissed within sixty (60) days or an order for relief is
entered at any time;

(g)      the occurrence of a Change of Control;

(h)      any Credit Party or any of its Restricted Subsidiaries shall fail to
make any payment in respect of Indebtedness outstanding (other than the Loans)
in an aggregate principal amount of $15,000,000 or more when due or within any
applicable grace period; or

(i)       (i) any event or condition shall occur which results in the
acceleration of the maturity of Indebtedness outstanding of any Credit Party or
any of its Restricted Subsidiaries in an aggregate principal amount of
$15,000,000 or more (including, without limitation, any required mandatory
prepayment or “put” of such Indebtedness to such Credit Party or Restricted
Subsidiary) or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Indebtedness or commitment or any Person
acting on such holders’ behalf to accelerate the maturity thereof or terminate
any such commitment prior to its normal expiration (including, without
limitation, any required mandatory prepayment or “put” of such Indebtedness to
such Credit Party or Restricted Subsidiary), or (ii) the failure of any Credit
Party to pay any termination payment when due upon the termination of any Lender
Hedging Agreement;





118

--------------------------------------------------------------------------------

 

 

(j)       (i) any material covenant, agreement or obligation of any party
contained in or evidenced by any of the Credit Agreement, the Consent,
Reaffirmation and Agreement, any Notes, the Letter of Credit Documents, any
Guaranty Agreement, the Contribution Agreement or the Security Documents shall
cease to be enforceable in accordance with its terms, (ii) any security interest
and Lien purported to be created by any Security Document with respect to any
Collateral worth, individually or in the aggregate, in excess of $2,500,000
shall cease to be in full force and effect, or shall cease to give the Agent,
for the benefit of the Lenders, the Liens, rights, powers and privileges
purported to be created under such Security Document (including a perfected
first priority security interest in and Lien on all of such Collateral (except
as expressly provided in this Credit Agreement or such Security Documents)) in
favor of the Agent, (iii) any party (other than the Agent or the Lenders) to any
Credit Document shall deny or disaffirm its obligations under any of the Credit
Documents (except as expressly provided in such Credit Documents), or (iv) any
Credit Document shall be canceled, terminated, revoked or rescinded without the
express prior written consent of the Agent, or any action or proceeding shall
have been commenced by any Person (other than the Agent or any Lender) seeking
to cancel, revoke, rescind or disaffirm the obligations of any party to any
Credit Document, or any court or other Governmental Authority shall issue a
judgment, order, decree or ruling to the effect that any of the obligations of
any party to any Credit Document are illegal, invalid or unenforceable;

(k)      one or more judgments or decrees shall be entered against, or Lien
arising from any environmental liability shall be imposed against one or more of
the Credit Parties or any of their Restricted Subsidiaries involving a liability
of $15,000,000 or more in the aggregate (to the extent not paid or covered by
insurance as determined by the Agent in its reasonable discretion) and any such
judgments or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within sixty (60) days from the entry thereof;

(l)       the occurrence of any of the following events: (i) any Credit Party or
any ERISA Affiliate fails to make payment in an amount in excess of $15,000,000
when due of all amounts which, under the provisions of any Benefit Plan or
Sections 412 or 430 of the Internal Revenue Code, any Credit Party or any ERISA
Affiliate is then required to pay as contributions thereto, (ii) any Termination
Event shall have occurred and be continuing thirty (30) days after notice
thereof shall have been given to the Borrower or Partners by the Agent or any
Lender, and the then current value of the applicable Benefit Plan’s or
Multiemployer Plan’s benefits guaranteed under Title IV of ERISA exceeds the
then current value of such Benefit Plan’s or Multiemployer Plan’s assets
allocable to such benefits by more than $15,000,000, or (iii) any Credit Party
or any ERISA Affiliate as employers under one or more Multiemployer Plans makes
a complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding the $15,000,000; or





119

--------------------------------------------------------------------------------

 

 

(m)     any event of default on the part of a Credit Party shall have occurred
under any Specified Contract to which any Credit Party is a party or under the
Omnibus Agreement, or any Specified Contract or the Omnibus Agreement is
terminated in whole or in part, if such event of default or termination would
reasonably be expected to result in a Material Adverse Effect after taking into
account any replacement therefor.

11.2      Acceleration.

Upon the occurrence and during the continuance of an Event of Default, and at
any time thereafter, at the direction of the Required Lenders, the Agent shall,
upon the written request (including by facsimile or other electronic
communication) of the Required Lenders, and by delivery of written notice to the
Credit Parties from the Agent, take any or all of the following actions, without
prejudice to the rights of the Agent, any Lender or the holder of any Note to
enforce its claims against the Borrower:  (a) declare all Obligations (other
than those arising in connection with a Lender Hedging Agreement) to be
immediately due and payable (except with respect to any Event of Default set
forth in Sections 11.1(e) or (f), in which case all Obligations (other than
those arising in connection with a Lender Hedging Agreement) shall automatically
become immediately due and payable without the necessity of any notice or other
demand) without presentment, demand, protest or any other action, notice or
obligation of the Agent or any Lender, (b) immediately terminate this Credit
Agreement and the Revolving Credit Commitments hereunder; and (c) enforce any
and all rights and interests created and existing under the Credit Documents or
arising under Applicable Law, including, without limitation, all rights and
remedies existing under the Security Documents and all rights of setoff.  The
enumeration of the foregoing rights is not intended to be exhaustive and the
exercise of any right shall not preclude the exercise of any other rights, all
of which shall be cumulative.

In addition, upon demand by the Agent or the Required Lenders upon the
occurrence of any Event of Default, and at any time thereafter unless and until
such Event of Default has been waived by the requisite Lenders (in accordance
with the voting requirements of Section 14.9), the Borrower shall deposit with
the Agent for the benefit of the Lenders with respect to each Letter of Credit
then outstanding, promptly upon such demand, cash or Cash Equivalents in an
amount equal to the greatest amount for which such Letter of Credit may be
drawn.  Such deposit shall be held by the Agent for the benefit of the Issuing
Bank and the other Lenders as security for, and to provide for the payment of,
outstanding Letters of Credit.

11.3      Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, the Agent (irrespective of whether the principal of any Loan or Letter of
Credit Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations arising under the Credit Documents that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the





120

--------------------------------------------------------------------------------

 

 

Lenders and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Agent under Sections 4.3,  4.4,  4.5, and 14.7) allowed in such judicial
proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 4.3,  4.4,  4.5, and 14.7.

11.4      Credit Bidding.

(a)      The Agent, on behalf of itself and the Lenders, shall have the right to
credit bid and purchase for the benefit of the Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by the Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Agent (whether by judicial action
or otherwise) in accordance with Applicable Law.  Such credit bid or purchase
may be completed through one or more acquisition vehicles formed by the Agent to
make such credit bid or purchase and, in connection therewith, the Agent is
authorized, on behalf of itself and the other Lenders, to adopt documents
providing for the governance of the acquisition vehicle or vehicles, and assign
the applicable Obligations to any such acquisition vehicle in exchange for
equity interests and/or debt issued by the applicable acquisition vehicle (which
shall be deemed to be held for the ratable account of the applicable Lenders on
the basis of the Obligations so assigned by each Lender). 

(b)      Each Lender hereby agrees, that, except as otherwise provided in any
Credit Documents or with the written consent of the Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any Credit Documents, or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other similar
dispositions of Collateral.

ARTICLE XII

TERMINATION

(a)      Except as otherwise provided in Article XI, the Revolving Loan
Commitments made hereunder shall terminate on the Maturity Date and all then
outstanding Loans shall be immediately due and payable in full and all
outstanding Letters of Credit shall immediately terminate.  Unless sooner
demanded, all Obligations





121

--------------------------------------------------------------------------------

 

 

shall become due and payable as of any termination hereunder or under Article XI
and, pending a final accounting, the Agent may withhold any balances in the
Borrower’s Loan accounts, in an amount sufficient, in the Agent’s reasonable
discretion, to cover all of the Obligations, whether absolute or contingent,
unless supplied with a satisfactory indemnity to cover all of such
Obligations.  All of the Agent’s and the Lenders’ rights, liens and security
interests shall continue after any termination until terminated in accordance
with the provisions of paragraph (b) of this Article XII.

(b)      This Credit Agreement, together with all other Credit Documents, shall
continue in full force and effect, until each of the following events
(collectively, the “Credit and Collateral Termination Events”) has occurred: (i)
all Obligations have been fully and finally paid and performed (other than
inchoate indemnity obligations), (ii) all Letters of Credit have expired or
terminated (or other arrangements relating thereto that are reasonably
satisfactory to the Agent have been made in a writing signed by the Borrower and
the Issuing Bank in respect of such Letter of Credit), (iii) all Lender Hedging
Agreements have expired or terminated (or other arrangements relating thereto
have been made in a writing signed by all Persons party to such Lender Hedging
Agreement and the Agent), (iv) all agreements relating to Cash Management
Products have expired or terminated (or other arrangements relating thereto have
been made in a writing signed by all Persons party to such agreements and the
Agent), and (v) all Commitments have been terminated and no Person or
Governmental Authority shall have any right to request any return or
reimbursement of funds from the Agent or the Lenders in connection with any of
the foregoing.

ARTICLE XIII

THE AGENT

13.1      Appointment of Agent.

(a)      Each Lender hereby designates Wells Fargo as Agent to act as herein
specified.  Each Lender hereby irrevocably authorizes, and each holder of any
Note or participant in any Letter of Credit by the acceptance of a Note or
participation shall be deemed irrevocably to authorize, the Agent to take such
action on its behalf under the provisions of this Credit Agreement, the Notes,
the other Credit Documents and any other instruments and agreements referred to
herein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agent by the
terms hereof and thereof and to take such other actions or exercise such other
powers as are reasonably incidental thereto.  The Agent shall hold all
Collateral and all payments of principal, interest, fees, charges and expenses
received pursuant to this Credit Agreement or any other Credit Document for the
ratable benefit of the Lenders.  The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Credit Document
by or through any one or more sub-agents appointed by the Agent.  The Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective directors, officers, employees, agents
and Affiliates.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the directors, officers, employees, agents





122

--------------------------------------------------------------------------------

 

 

and Affiliates of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit facility
contemplated hereby as well as any activities as Agent.  The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.  Each Lender hereby designates
U.S. Bank National Association as the Syndication Agent and each of Bank of
America, N.A., Citibank, N.A., MUFG Union Bank N.A., and Royal Bank of Canada as
the Documentation Agents.  The Syndication Agent and the Documentation Agents,
in such capacity, shall have no duties or obligations whatsoever under this
Credit Agreement or any other Credit Document or any other document or any
matter related hereto and thereto (except as Lender hereunder), but shall
nevertheless be entitled to all the indemnities and other protection afforded to
the Agent under this Article XIII.

(b)      The provisions of this Article XIII are solely for the benefit of the
Agent and the Lenders, and none of the Credit Parties or any Subsidiary or
Affiliate thereof shall have any rights as a third party beneficiary of any of
the provisions hereof (other than Section 13.9).  In performing its functions
and duties under this Credit Agreement, the Agent shall act solely as agent of
the Lenders, and it is understood and agreed that the use of the term “agent”
herein or in any other Credit Document (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom and is intended to create
or reflect only an administrative relationship between contracting parties.

13.2      Nature of Duties of Agent.

The Agent shall have no duties or responsibilities except those expressly set
forth in this Credit Agreement and the other Credit Documents.  Neither the
Agent nor any of its officers, directors, employees or agents shall be liable
for any action taken or omitted by it as such hereunder or in connection
herewith, unless caused by its or their gross negligence or willful misconduct
as determined by a court of competent jurisdiction in a final nonappealable
judgment.  The Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Agent by the Borrower or any Lender.  The duties of the
Agent shall be mechanical and administrative in nature; and nothing in this
Credit Agreement or in the other Credit Documents, expressed or implied, is
intended to or shall be so construed as to impose upon the Agent any obligations
or other duties in respect of this Credit Agreement or in the other Credit
Documents except as expressly set forth herein or therein.  Without limiting the
generality of the foregoing, the Agent:

(a)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

(b)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as





123

--------------------------------------------------------------------------------

 

 

shall be expressly provided for herein or in the other Credit Documents),
provided that the Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any debtor relief
law; and

(c)      shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

13.3      Lack of Reliance on Agent.

(a)      Independently and without reliance upon the Agent, each Lender, each
Swing Loan Lender and each Issuing Bank, to the extent it deems appropriate, has
made and shall continue to make (i) its own independent investigation of the
financial or other condition and affairs of each Credit Party in connection with
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of each Credit Party, and, except as expressly
provided in this Credit Agreement, the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Loans or issuance of Letters of Credit
or at any time or times thereafter.

(b)      The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Credit Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms, provisions or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Credit Agreement, any other Credit Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent or (vi) the utilization of any Issuing
Bank’s Letter of Credit Committed Amount (it being understood and agreed that
each Issuing Bank shall monitor compliance with its own Letter of Credit
Committed Amount without any further action by the Agent).

13.4      Certain Rights of the Agent.

The Agent shall have the right to request instructions from the Required Lenders
or, as required, each of the Lenders.  If the Agent shall request instructions
from the Required Lenders or each of the Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary under the circumstances), as the





124

--------------------------------------------------------------------------------

 

 

case may be, with respect to any act or action (including the failure to act) in
connection with this Credit Agreement or any other Credit Document, the Agent
shall be entitled to refrain from such act or taking such action unless and
until the Agent shall have received instructions from the Required Lenders or
such other number or percentage of the Lenders, as the case may be, and the
Agent shall not incur liability to any Person by reason of so
refraining.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders or each of the Lenders, as the case may be.

13.5      Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any note, resolution, notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an Issuing Bank, the Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Agent shall have received notice to the contrary from such Lender or
such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit.  The Agent may consult with legal counsel (including counsel
for the Credit Parties with respect to matters concerning the Credit Parties),
independent public accountants and other experts selected by it in good faith
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

13.6       Indemnification of Agent.

To the extent the Agent is not reimbursed and indemnified by the Credit Parties,
each Lender will reimburse and indemnify the Agent, in proportion to its
respective pro rata share of the aggregate Revolving Credit Commitments, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in performing its duties
hereunder as Agent, in any way relating to or arising out of this Credit
Agreement or any other Credit Documents, provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Agent’s gross negligence or willful misconduct or any action or omission by the
Agent not in accordance with the standards of care specified in the UCP or the
UCC, as determined by a court of competent jurisdiction in final non-appealable
judgment, or caused by the Agent’s failure to pay under any Letter of Credit
after presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit, as determined by a court of competent
jurisdiction, unless such payment is prohibited by any law, regulation, court
order or decree.





125

--------------------------------------------------------------------------------

 

 

13.7      The Agent in its Individual Capacity.

With respect to its obligation to lend under this Credit Agreement, the Loans
made by it and the Notes issued to it, its participation in Letters of Credit
issued hereunder, and all of its rights and obligations as a Lender hereunder
and under the other Credit Documents, the Agent shall have the same rights and
powers hereunder as any other Lender or holder of a Note or participation
interests and may exercise the same as though it was not performing the duties
specified herein; and the terms “Lenders”, “Required Lenders”, “holders of
Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Agent in its individual capacity.  The Agent and its
Affiliates may accept deposits from, lend money to, acquire equity interests in,
and generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties or any Affiliate of the Credit Parties as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Credit Parties for services in connection with this
Credit Agreement and otherwise without having to account for the same with the
Lenders.

13.8      Holders of Notes.

The Agent may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with the Agent.  Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

13.9      Resignation and Removal of Agent.

The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with and upon the
approval of the Borrower (such approval not to be unreasonably withheld or
delayed) (so long as no Event of Default has occurred and is continuing), to
appoint a successor, which shall be a Lender as of the Closing Date or a bank
with an office in New York, New York, or an Affiliate of any such bank with an
office in New York, New York, or any other financial institution with an office
in New York, New York that is engaged in the making of commercial loans and the
provision of agency services in syndicated commercial loan transactions.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders and the Issuing
Bank, appoint a successor Agent meeting the qualifications set forth above,
provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.

If the Person serving as Agent is a Defaulting Lender pursuant to clause (e) of
the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, in





126

--------------------------------------------------------------------------------

 

 

consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (1) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any Collateral held by the Agent on behalf of the Lenders or
the Issuing Bank under any of the Credit Documents, the retiring or removed
Agent shall continue to hold such Collateral until such time as a successor
Agent is appointed) and (2), except for any indemnity payments owed to the
retiring (or retired) or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the Issuing Bank directly, until such time, if
any, as the Required Lenders appoint a successor Agent as provided for above in
this Section.  Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) or removed
Agent (other than any rights to indemnity payments owed to the retiring (or
retired) or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Agent’s resignation
or removal, as applicable, hereunder and under the other Credit Documents, the
provisions of this Article and Sections 13.6 and 14.8 shall continue in effect
for the benefit of such retiring or removed Agent, its sub-agents and their
respective Affiliates and the partners, directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent or continuing to hold Collateral in accordance
with this Section.

Any resignation or removal by Wells Fargo as Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank and Swing Loan
Lender.  Upon the acceptance of a successor’s appointment as Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, if in its sole
discretion it elects to, and Swing Loan Lender, (ii) the retiring Issuing Bank
and Swing Loan Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Credit Documents, and (iii) the
successor Issuing Bank, if in its sole discretion it elects to, shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.

13.10     Collateral Matters.

(a)      The Agent shall also act as the “collateral agent” under the Credit
Documents, and each of the Lenders (including in its capacity as a potential
lender or





127

--------------------------------------------------------------------------------

 

 

provider of any Lender Hedging Agreements or Cash Management Products) and the
Issuing Bank hereby irrevocably appoints and authorizes the Agent to act as the
agent of such Lender and such Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Credit
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto (including, without limitation,
to enter into additional Credit Documents or supplements to existing Credit
Documents on behalf of the Lenders).  Each Lender authorizes and directs the
Agent to enter into the Security Documents for the benefit of the Lenders.  Each
Lender authorizes and directs the Agent to make such changes to the form
Landlord Agreement attached hereto as Exhibit C as the Agent deems necessary in
order to obtain any Landlord Agreement from any landlord of any Credit Party
with respect to a leasehold Mortgage.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
or each of the Lenders, as applicable, in accordance with the provisions of this
Credit Agreement or the Security Documents, and the exercise by the Required
Lenders or each of the Lenders, as applicable, of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Document
which may be necessary or appropriate to perfect and maintain perfected the
security interest in and liens upon the Collateral granted pursuant to the
Security Documents.  The rights, remedies, powers and privileges conferred upon
the Agent hereunder and under the other Credit Documents may be exercised by the
Agent without the necessity of the joinder of any other parties unless otherwise
required by Applicable Law.

(b)      The Lenders hereby irrevocably authorize the Agent, at its option and
in its discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon the occurrence of all of the Credit and Collateral
Termination Events, (ii) constituting property being sold or disposed of
pursuant to a transaction permitted under Section 9.3 (including without
limitation, the disposal of the Brownsville Property) if the applicable Credit
Party certifies to the Agent that the sale or disposition is made in compliance
with Section 9.3 (and the Agent may rely conclusively on any such certificate,
without further inquiry) and so long as the net cash proceeds of such sale or
disposition are deposited into a deposit account subject to a Deposit Account
Control Agreement, (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder, or (iv) constituting a building (as defined in the applicable
Flood Insurance Regulation) or manufactured (mobile) home (as defined in the
applicable Flood Insurance Regulation) located within an area having special
flood hazards and in which flood insurance is available under the National Flood
Insurance Act of 1968 to the extent the Agent determines, in its sole
discretion, is necessary or desirable to comply with applicable Flood Insurance
Regulations.  Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release particular types or items of Collateral
pursuant to this Section 13.10(b).





128

--------------------------------------------------------------------------------

 

 

(c)      Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Credit Agreement, or consented to in writing by
the Required Lenders or all of the Lenders, as applicable, and upon at least
five (5) Business Days’ prior written request by the applicable Credit Party,
the Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Lenders herein or pursuant hereto upon the
Collateral that was sold or transferred; provided that (i) the Agent shall not
be required to execute any such document on terms which, in the Agent’s
reasonable opinion, would expose the Agent to liability or create any obligation
or entail any consequence other than the release of such Liens without recourse
or warranty and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of such Credit Party or
any of its Restricted Subsidiaries in respect of) all interests retained by such
Credit Party or Restricted Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Agent shall be authorized
to deduct all of the expenses reasonably incurred by the Agent from the proceeds
of any such sale, transfer or foreclosure.

(d)      The Agent shall have no obligation whatsoever  to the Lenders or to any
other Person to assure that (and shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding that) the
Collateral exists or is owned by the Credit Parties or is cared for, protected
or insured or that the liens granted to the Agent for the benefit of the Lenders
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected, maintained or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, maintenance, monitor, disclosure or fidelity
any of the rights, authorities and powers granted or available to the Agent in
this Section 13.10 or in any of the Security Documents, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Agent may act in any manner it may deem appropriate, in its
reasonable discretion, given the Agent’s own interest in the Collateral as one
of the Lenders and that the Agent shall have no duty or liability whatsoever to
the Lenders, except for its gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction.

(e)      The Agent shall promptly, upon receipt thereof, forward to each Lender
copies of the results of any field examinations by the Agent with respect to any
Credit Party and any appraisals obtained by the Agent with respect to any of the
Collateral. The Agent shall have no liability to any Lender for any errors in or
omissions from any field examination or other examination of any Credit Party or
the Collateral, or in any such appraisal, unless such error or omission was the
direct result of the Agent’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction.





129

--------------------------------------------------------------------------------

 

 

(f)      The Lenders hereby irrevocably authorize the Agent, at its option and
in its discretion, to subordinate any Lien on any Collateral granted to or held
by the Agent under any Credit Document to the holder of any Permitted Lien.

(g)      The Lenders hereby irrevocably authorize the Agent, at its option and
in its discretion, to release any Guarantor from its obligations under any
Credit Document if such Person ceases to be a Subsidiary as a result of a
transaction permitted under this Credit Agreement.

(h)      Upon request by the Agent at any time, the Required Lenders will
confirm in writing the Agent’s authority to release or subordinate its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty Agreement pursuant to this Section 13.10.  In
each case as specified in this Section 13.10, the Agent will, at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty Agreement, in each case in
accordance with the terms of the Credit Documents and this Section 13.10.  In
the case of any such sale, transfer or disposal of any property constituting
Collateral in a transaction constituting an asset disposition permitted pursuant
to Section 9.3 to a Person other than a Credit Party, the Liens created by any
of the Security Documents on such property shall be automatically released
without need for further action by any person.

(i)       It is the purpose of this Credit Agreement that there shall be no
violation of any Applicable Law denying or restricting the right of financial
institutions to transact business as an agent in any jurisdiction.  The Agent
may appoint an additional Person or Persons as a separate sub-agent,
attorney-in-fact, collateral agent or co-collateral agent and if the Agent shall
appoint an additional Person as a separate collateral agent, co-collateral
agent, sub-agent or attorney-in-fact, each and every remedy, power, right,
claim, demand or cause of action intended by this Credit Agreement and any of
the Credit Documents and every remedy, power, right, claim, demand or cause of
action intended by this Credit Agreement and any of the Credit Documents to be
exercised by or vested in or conveyed to the Agent with respect thereto shall be
exercisable by and vested in such separate collateral agent, co-collateral
agent, sub-agent or attorney-in-fact.  Should any instrument from the Lenders be
required by the separate collateral agent, co-collateral agent, sub-agent or
attorney-in-fact so appointed by the Agent in order more fully and certainly to
vest in and confirm to him or it such rights, powers, duties and obligations,
any and all of such instruments shall, on request, be executed, acknowledged and
delivered by the Lenders whether or not a Default or Event of Default then
exists.

13.11     Actions with Respect to Defaults.

In addition to the Agent’s right to take actions on its own accord as permitted
under this Credit Agreement, the Agent shall take such action with respect to a
Default or Event of Default as shall be directed by the Required Lenders or all
of the Lenders, as the case may be; provided that, until the Agent shall have
received such directions, the Agent may (but shall not be





130

--------------------------------------------------------------------------------

 

 

obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable and in the best
interests of the Lenders, including, without limitation, actions permitted by
clause (c) of Section 11.2.

13.12     Delivery of Information.

The Agent shall not be required to deliver to any Lender originals or copies of
any documents, instruments, notices, communications or other information
received by the Agent from the Credit Parties or any of their Subsidiaries, the
Required Lenders, any Lender or any other Person under or in connection with
this Credit Agreement or any other Credit Document except (a) as specifically
provided in this Credit Agreement or any other Credit Document and expressly
including the information provided pursuant to Sections 7.1 (other than (a) and
(b) thereof) and 7.14; and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document instrument, notice or
other written communication received by and in the possession of the Agent at
the time of receipt of such request and then only in accordance with such
specific request.

13.13     No Reliance on Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, Participants or Assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Money Laundering Law, including any programs involving any of the
following items relating to or in connection with the Borrower, its Affiliates
or its agents, the Credit Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

13.14     USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (a) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (b) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable
regulations:  (i) within ten (10) days after the Closing Date and (ii) at such
other times as are required under the USA Patriot Act.

13.15     Lender Hedging Agreements and Cash Management Products. 

No Person that provides Cash Management Products or is party to a Lender Hedging
Agreement that obtains the benefits of Section 2.8 or any Collateral by virtue
of the provisions





131

--------------------------------------------------------------------------------

 

 

hereof or of any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit
Documents.  Notwithstanding any other provision of this Article XIII to the
contrary, the Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Products and Lender Hedging Agreements unless the Agent has received written
notice of such Cash Management Products and Lender Hedging Agreements, together
with such supporting documentation as the Agent may request, from the applicable
provider of Cash Management Products or Lender Hedging Agreement, as the case
may be.

ARTICLE XIV

MISCELLANEOUS

14.1      Waivers.

The Borrower hereby waives due diligence, demand, presentment and protest and
any notices thereof as well as notice of nonpayment.  No delay or omission of
the Agent or the Lenders to exercise any right or remedy hereunder, whether
before or after the happening of any Event of Default, shall impair any such
right or shall operate as a waiver thereof or as a waiver of any such Event of
Default.  No single or partial exercise by the Agent or the Lenders of any right
or remedy shall preclude any other or further exercise thereof, or preclude any
other right or remedy.

14.2      JURY TRIAL.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND (BY EXECUTION AND
DELIVERY OF ANY GUARANTY AGREEMENT OR OF A JOINDER THERETO AND INCORPORATION BY
REFERENCE THEREIN) EACH GUARANTOR, AND THE AGENT AND THE LENDERS EACH HEREBY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF
THIS CREDIT AGREEMENT, THE CREDIT DOCUMENTS OR ANY OTHER AGREEMENTS OR
TRANSACTIONS RELATED HERETO OR THERETO.

14.3      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

(a)      THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF other than Section
5-1401 of the New York General Obligations Law.  Any legal action or proceeding
with respect to this Credit Agreement or any other Credit Document shall be
brought in the courts of the State of New York in New York County or of the
United States for the Southern District of New York, and, by





132

--------------------------------------------------------------------------------

 

 

execution and delivery of this Credit Agreement the Borrower, and by execution
and delivery of any Guaranty Agreement or of a joinder thereto and incorporation
by reference therein each of the Guarantors, hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
nonexclusive jurisdiction of such courts, and agrees to be bound by the other
provisions set forth in this Section 14.3.  Each of the Credit Parties further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address set out for
notices pursuant to Section 14.4, such service to become effective three (3)
days after such mailing.  Nothing herein shall affect the right of the Agent or
any Lender to serve process in any other manner permitted by law or to commence
legal proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.

(b)      Each of the Credit Parties hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Credit Agreement or any other Credit Document brought in the courts referred to
in subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

14.4      Notices.

(a)      Except as otherwise expressly provided herein, all notices, requests
and other communications shall have been duly given and shall be effective
(i) when delivered by hand, (ii) when transmitted via telecopy (or other
facsimile device), (iii) the Business Day following the day on which the same
has been delivered prepaid to a reputable national overnight air courier
service, or (iv) the fifth Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address or telecopy numbers set forth on Schedule 14.4
attached hereto, or at such other address as such party may specify by written
notice to the other parties hereto; provided,  however, that if any notice is
delivered on a day other than a Business Day, or after 5:00 P.M. on any Business
Day, then such notice shall not be effective until the next Business
Day.  Notices delivered through electronic communications to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)      Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender or
the Issuing Bank pursuant to Article II if such Lender or the Issuing Bank, as
applicable, has notified the Agent that is incapable of receiving notices under
such Article by electronic communication.  The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Agent otherwise prescribes,





133

--------------------------------------------------------------------------------

 

 

(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

14.5      Assignability.

(a)      The Borrower shall not have the right to assign this Credit Agreement
or any interest therein except with the prior written consent of the
Lenders.  No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (c) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (g) of this Section or (iii) by way
of pledge or assignment of a scrutiny interest in accordance with paragraph (b)
of this Section.

(b)      Notwithstanding subsection (c) of this Section 14.5, nothing herein
shall restrict, prevent or prohibit any Lender from (i)  pledging or assigning a
security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank or
(ii) granting assignments or participations in such Lender’s Loans and/or
Commitments hereunder to any Approved Assignee.  Any Lender may make, carry or
transfer Loans at, to or for the account of, any of its branch offices or the
office of an affiliate of such Lender except to the extent such transfer would
result in increased costs to the Borrower.

(c)      Any Lender may, in the ordinary course of its lending business and in
accordance with Applicable Law, at any time, assign to any Approved Assignee
and, with the consent of the Agent and, so long as no Event of Default has
occurred or is continuing, the Borrower (such consent not to be unreasonably
withheld or delayed) and concurrent notice to the Borrower, but without the
consent of any other Lender, assign to one or more other Eligible Assignees all
or a portion of its rights and obligations under this Credit Agreement and any
Notes held by it; provided,  however, that (i) the Borrower shall be deemed to
have given its consent five (5) Business Days after the date written notice
thereof has been delivered to the Borrower by the assigning Lender (through the
Agent) unless such consent is expressly refused by the Borrower prior to such
fifth (5th) Business Day, (ii) any such assignment of a portion of Revolving
Loans and Revolving Credit Commitments must be for a constant and non varying
portion of its Revolving Loans and Revolving Credit Commitments, (iii) for each
such assignment, the parties thereto shall execute and deliver to the Agent, for
its acceptance and recording in the Register (as defined below), an Assignment
and Assumption, together with any Note or Notes subject to such assignment and a
processing and recordation fee of $3,500 to be





134

--------------------------------------------------------------------------------

 

 

paid by the assignee, (iv) no such assignment shall be for less than $4,000,000
or, if less, the entire remaining Revolving Credit Commitments of such Lender of
the Revolving Credit Commitments (or, with respect to Swing Loans, 100% thereof
and of the commitment (if any) to make Swing Loans), (v) the consent of the
Issuing Bank (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding) and (vi) if such assignee is a Foreign Lender, all of the
requirements of Section 2.6(b) shall have been satisfied as a condition to such
assignment; and provided,  further, that any assignment to an Approved Assignee
shall not be subject to the minimum assignment amounts specified herein.  Upon
such execution and delivery of the Assignment and Assumption to the Agent, from
and after the Acceptance Date, (x) the assignee thereunder shall be a party
hereto, and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption, such assignee shall
have the rights and obligations of a Lender hereunder and (y) the assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Assumption, relinquish its rights
(other than any rights it may have pursuant to Section 14.7 which will survive)
and be released from its obligations under this Credit Agreement (and, in the
case of an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Credit Agreement, such
Lender shall cease to be a party hereto).

(d)      By executing and delivering an Assignment and Assumption, the assignee
thereunder confirms and agrees as follows: (i) other than as provided in such
Assignment and Assumption, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Credit
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, the Notes or any other instrument
or document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Credit Parties or the performance or observance by
the Credit Parties of any of its obligations under this Credit Agreement or any
of the other Credit Documents or any other instrument or document furnished
pursuant hereto or thereto, (iii) such assignee confirms that it has received a
copy of this Credit Agreement, together with copies of the financial statements
referred to in Section 7.1 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption, (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Credit Agreement, (v) such assignee appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers under
this Credit Agreement and the other Credit Documents as are delegated to the
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Credit Agreement are required to be performed by it as a Lender.





135

--------------------------------------------------------------------------------

 

 

(e)      The Agent shall maintain at its address referred to in Section 14.4 a
copy of each Assignment and Assumption delivered to and accepted by it and a
register for the recordation of (i) the names and addresses of the Lenders and
(if applicable) the Revolving Credit Commitments of, and principal amount of
(and stated interest on) the Loans owing to, each Lender from time to time (the
“Register”) and (ii)  information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Credit
Agreement.  The Register and copies of each Assignment and Assumption shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(f)      Upon its receipt of an Assignment and Assumption executed by an
assigning Lender, together with any Note or Notes subject to such assignment,
the Agent shall, if such Assignment and Assumption has been completed and is in
substantially the form of Exhibit A,  (i) accept such Assignment and Assumption,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower.  Within five (5) Business Days after its
receipt of such notice, if requested by the assignee, the Borrower shall execute
and deliver to the Agent in exchange for any surrendered Note or Notes (which
the assigning Lender agrees to promptly deliver to the Borrower) a new Note or
Notes to the assignee in an amount equal to the Revolving Credit Commitment (and
commitment to make Swing Loans, if applicable) assumed by it pursuant to such
Assignment and Assumption and, if the assigning Lender has retained a Revolving
Credit Commitment owing to it hereunder and if requested by it, a new Note or
Notes to the assigning Lender in an amount equal to the Revolving Credit
Commitment retained by it hereunder.  Any such new Note or Notes shall
re-evidence the indebtedness outstanding under any old Notes or Notes and shall
be in an aggregate principal amount equal to the aggregate principal amount of
any such surrendered Note or Notes (or in the case of a Revolving Credit
Commitment, if none, the amount of the Revolving Credit Commitments so
assigned), shall be dated the Closing Date and shall otherwise be in
substantially the form of any Note or Notes subject to such assignments.

(g)      Each Lender may sell participations, without the consent of the Agent,
the Borrower or any other Lender, to one or more parties other than (x) the
Credit Parties, or any of the Credit Parties’ Affiliates, financial sponsors or
Subsidiaries, (y) any Defaulting Lender or (z) a natural Person (each, a
“Participant”), in or to all or a portion of its rights and obligations under
this Credit Agreement (including, without limitation, all or a portion of its
Revolving Credit Commitments, the Loans owing to it and any Note or Notes held
by it); provided that (i) such Lender’s obligations under this Credit Agreement
(including, without limitation, its Revolving Credit Commitments to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Credit Agreement, (iv) the Borrower, the Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit





136

--------------------------------------------------------------------------------

 

 

Agreement (it being understood that the documentation required under Section
2.6(c) shall be delivered to the participating Lender) and (v) such Lender shall
not transfer, grant, assign or sell any participation under which the
Participant shall have rights to approve any amendment or waiver of this Credit
Agreement except to the extent such amendment or waiver would (A) extend the
final maturity date or the date for the payments of any installment of fees or
principal or interest of any Loans or Letter of Credit reimbursement obligations
in which such Participant is participating, (B) reduce the amount of any
installment of principal of the Loans or Letter of Credit reimbursement
obligations in which such Participant is participating, (C) except as otherwise
expressly provided in this Credit Agreement, reduce the interest rate applicable
to the Loans or Letter of Credit reimbursement obligations in which such
Participant is participating, or (D) except as otherwise expressly provided in
this Credit Agreement, reduce any Fees payable hereunder.  The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.7,  4.10
and 2.6 (subject to the requirements and limitations therein, including the
requirements under Section 2.6(e) (it being understood that the documentation
required under Section 2.6(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.10 as if it
were an assignee under paragraph (c) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.6 or 4.7, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Agent (in its capacity
as Agent) shall have no responsibility for maintaining a Participant Register.

(h)      Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment or sell a participation
hereunder in any manner or under any circumstances that would require
registration or qualification of, or





137

--------------------------------------------------------------------------------

 

 

filings in respect of, any Loan, Note or other Obligation under the securities
laws of the United States of America or of any jurisdiction.

(i)      In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, such Lender may disclose any
information in its possession regarding the Borrower or any of its Subsidiaries
so long as it advises of the prospective assignee of the confidentiality
provisions set forth herein and such prospective assignee agrees to abide by
such confidentiality provisions.

(j)      In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swing Loans in accordance with its pro
rata share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.

14.6     Information.

Each Lending Party agrees to maintain the confidentiality of all material
non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to any Credit Party or Subsidiary or
Affiliate thereof (collectively, “Confidential Information”) provided to such
Lending Party by the Credit Parties in accordance with such Lending Party’s
customary procedures for handling their own confidential information; provided
that nothing herein shall prevent any Lending Party from disclosing such
Confidential Information (a) to any other Lending Party or any affiliate of any
Lending Party, or any officer, director, employee, agent, or advisor of any
Lending Party or affiliate of any Lending Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any law, rule, or regulation, (d) upon the order of
any court or administrative agency, (e) to any Governmental Authority, stock
exchange, self-regulatory organization, or other regulatory authority having or
claiming to have authority to regulate or oversee any aspect of such Lending
Party’s business or that of their affiliates in connection with the exercise of
such authority; provided, however, that other than with respect to routine or
ordinary course disclosures to Governmental Authorities and other regulatory or
self-regulatory authorities, to the extent permitted by law, the affected
Lending Party shall provide prior written notice to the affected Borrower of any
such request or demand, (f) that is or becomes available to the public or that
is or becomes available to any Lending Party other than as a result of a





138

--------------------------------------------------------------------------------

 

 

disclosure by any Lending Party prohibited by this Credit Agreement, (g) in
connection with any litigation to which such Lending Party or any of its
affiliates may be a party, whether to defend itself, reduce its liability,
protect or exercise any of its claims, rights, remedies or interests under or in
connection with the Credit Documents or any Lender Hedging Agreement, or
otherwise, (h) to the extent necessary in connection with the exercise of any
remedy under this Credit Agreement or any other Credit Document or any Lender
Hedging Agreement or agreement pertaining to Cash Management Products, (i)
subject to provisions substantially similar to those contained in this Section
14.6, to any actual or proposed participant or assignee or any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower, any other Credit Party, and the
Obligations, (j) which is independently developed, discovered or arrived at by
such Persons or which was already known to such Lending Party prior to its
disclosure by the Credit Parties or any of their Affiliates, and (k) to Gold
Sheets and other similar bank trade publications; such information to consist of
deal terms and other information customarily found in such publications.

14.7    Payment of Expenses; Indemnification.

(a)      The Borrower agrees to pay all reasonable and documented out-of-pocket
costs and expenses of the Agent and the Lead Arrangers and their respective
Affiliates in connection with (i) the syndication, negotiation, preparation,
execution, delivery, administration and monitoring of this Credit Agreement and
the other Credit Documents and the documents and instruments referred to therein
or executed in connection therewith, including evaluating the compliance by the
Credit Parties with law and the provisions of such documents, including, without
limitation, the reasonable and documented fees and expenses of one primary
counsel to the Agent and the Lead Arrangers (and one local counsel in each
relevant jurisdiction as reasonably necessary as determined by the Agent and, in
the case of actual or perceived conflict of interest, one additional counsel as
reasonably deemed to be necessary by the Agent), the reasonable and documented
fees and expenses of counsel for the Agent in connection with collateral issues
and all due diligence, and the costs and expenses incurred in connection with
all appraisals, Phase I environmental assessments and field exams, and of
obtaining all Real Property Documentation, and all recording costs, fees and
taxes payable in connection with the Collateral, and (ii) any amendment, waiver
or consent relating hereto and thereto including, without limitation, any such
amendments, waivers or consents resulting from or related to any work-out,
re-negotiation or restructure relating to the performance by any of the Credit
Parties under this Credit Agreement or any other Credit Documents.  In addition,
the Borrower shall, upon demand, pay to the Agent, the Issuing Bank and any
Lender all documented costs and expenses (including the reasonable and
documented fees and disbursements of counsel (including allocated costs of
internal counsel) and other professionals, including, financial consultants)
paid or incurred by the Agent, the Issuing Bank or such Lender in (A) enforcing
or defending its rights under or in respect of this Credit Agreement, the other
Credit Documents or any other document or instrument now or hereafter executed
and delivered in connection herewith, including, but not limited to, any
work-out, re-negotiation or restructure relating to the performance by any of
the Credit Parties under this Credit Agreement or any other Credit Documents,
(B) in collecting the Loans, (C) in foreclosing or otherwise collecting upon the
Collateral or any part thereof and (D) obtaining any legal, accounting or other
advice in connection with any of the foregoing. 





139

--------------------------------------------------------------------------------

 

 

(b)      The Borrower shall indemnify, defend and hold harmless the Agent, the
Lead Arrangers, the Issuing Bank and each of the Lenders and their respective
affiliates, partners, directors, officers, agents, advisors, employees and
counsel (each, an “Indemnified Person”) from and against (i) any and all losses,
claims, damages, liabilities, deficiencies, judgments, costs or expenses
incurred by any Indemnified Person (including reasonable and documented fees and
expenses of counsel) (except as a result of (A) such Indemnified Person’s own
gross negligence or willful misconduct, (B) a claim brought by any Credit Party
against such Indemnified Person for breach in bad faith of such Indemnified
Person’s obligations hereunder or under any other Credit Document or (C)
disputes that are solely among Indemnified Persons (other than a Lead Arranger
or the Agent) and do not arise from the Borrower’s or any other Credit Party’s
action or inaction or breach of its obligations hereunder or under any other
Credit Document or Applicable Law, in each case with respect to clauses (A),
(B), or (C) above, as determined by a final non-appealable judgment of a court
of competent jurisdiction) in each case arising out of or in connection with or
by reason of (x) this Credit Agreement, any Letter of Credit or any other Credit
Documents or the transactions contemplated hereby or thereby, (y) any actual or
proposed use by the Borrower of the proceeds of the Loans, or (z) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Credit Party or any Subsidiary thereof, and
regardless of whether any Indemnified Person is a party thereto, including,
without limitation, amounts paid in settlement, court costs and the fees and
disbursements of counsel incurred in connection with any such litigation,
investigation, claim or proceeding or any advice rendered in connection with any
of the foregoing and (ii) any such losses, claims, damages, liabilities,
deficiencies, judgments or expenses (including reasonable and documented fees
and expenses of counsel) (except to the extent that any of the foregoing
resulted from (A) such Indemnified Person’s own gross negligence or willful
misconduct or (B) a claim brought by any Credit Party against such Indemnified
Person for breach in bad faith of such Indemnified Person’s obligations
hereunder or under any other Credit Document, in each case with respect to
clauses (A) or (B) above, as determined by a final non-appealable judgment of a
court of competent jurisdiction) incurred in connection with any remedial or
other action taken by the Borrower or any of the Lenders in connection with
compliance by the Borrower or any of its Subsidiaries, or any of their
respective properties, with any federal, state or local environmental laws,
acts, rules, regulations, orders or ordinances.  If and to the extent that the
obligations of the Borrower hereunder are unenforceable for any reason, such
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law. 

(c)      To the fullest extent permitted by law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnified Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof.      

(d)      All amounts due under this Section shall be payable promptly after
demand therefor. 





140

--------------------------------------------------------------------------------

 

 

(e)      The Borrower’s obligations under this Section 14.7 shall survive any
termination of this Credit Agreement and the other Credit Documents and the
payment in full of the Obligations, and are in addition to, and not in
substitution of, any other of their Obligations set forth in this Credit
Agreement.

14.8    Entire Agreement, Successors and Assigns.

This Credit Agreement along with the other Credit Documents and the Engagement
Letter constitutes the entire agreement among the Credit Parties, the Agent and
the Lenders, supersedes any prior agreements among them, and shall bind and
benefit the Credit Parties and the Lenders and their respective successors and
permitted assigns.

14.9    Amendments, Etc.

Except as set forth below or as specifically provided in any Credit Document,
any term, covenant, agreement or condition of this Credit Agreement or any of
the other Credit Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Agent with the consent
of the Required Lenders) and delivered to the Agent and, in the case of an
amendment, signed by the Borrower; provided that no amendment, waiver or consent
shall:

(a)      increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11.2 or Article XII) or the amount of Loans of
any Lender, in any case, without the written consent of such Lender; or

(b)      waive, extend or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Revolving Credit Commitment hereunder or
under any other Credit Document without the written consent of each Lender
directly and adversely affected thereby; or

(c)      reduce the principal of, or the rate of interest specified herein on,
any Loan or reimbursement obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Credit Document without the written consent of each Lender directly
and adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrower to pay
interest at the rate set forth in Section 4.2 during the continuance of an Event
of Default or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or Letter of Credit Obligation or to reduce any fee
payable hereunder; or

(d)      change Sections 2.7,  2.8,  13.6 or 14.17 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby; or





141

--------------------------------------------------------------------------------

 

 

(e)      change Section 2.2(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby; or

(f)      except as otherwise permitted by this Section 14.9 change any provision
of this Section or reduce the percentages specified in the definitions of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby; or

(g)      consent to the assignment or transfer by any Credit Party of such
Credit Party’s rights and obligations under any Credit Document to which it is a
party (except as permitted pursuant to Section 9.4), in each case, without the
written consent of each Lender; or

(h)      except as otherwise expressly provided in this Credit Agreement, and
other than in connection with the financing, refinancing, sale or other
disposition of any asset of the Credit Parties permitted under this Credit
Agreement, release any Liens in favor of the Agent for the benefit of the
Lenders on all or substantially all of the Collateral without the written
consent of each Lender; or

(i)      except as expressly permitted hereunder, release any Credit Party from
its obligations hereunder, under any Guaranty Agreement, or under any other
Credit Document to which it is a party without the written consent of each
Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Credit
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Loan Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Loan Lender under this
Credit Agreement; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Agent in addition to the Lenders required above, affect the
rights or duties of the Agent under this Credit Agreement or any other Credit
Document; (iv) the Engagement Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) the
consent of the Borrower shall not be required for any amendment, modification or
waiver of the provisions of Article XIII (other than the provisions of Section
13.9), and (vi) the Agent and the Borrower shall be permitted to amend any
provision of the Credit Documents (and such amendment shall become effective
without any further action or consent of any other party to any Credit Document)
if the Agent and the Borrower shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature in any such
provision.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender. 





142

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Credit Agreement to the contrary, each Lender
hereby irrevocably authorizes the Agent on its behalf, and without further
consent, to enter into amendments or modifications to this Credit Agreement
(including, without limitation, amendments to this Section 14.9) or any of the
other Credit Documents or to enter into additional Credit Documents as the Agent
reasonably deems appropriate in order to effectuate the terms of Section
2.2(c)(ii) (including, without limitation, as applicable, (1) to permit the
additional Revolving Loans to share ratably in the benefits of this Credit
Agreement and the other Credit Documents and (2) to include the additional
Revolving Credit Commitments or outstanding additional Revolving Loans, as
applicable, in any determination of (i) Required Lenders or (ii) similar
required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Revolving Credit Commitment
Percentage, in each case, without the written consent of such affected Lender.

14.10     Nonliability of Agent and Lenders.

The relationship between the Borrower on the one hand and the Lenders and the
Agent on the other hand shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform such Borrower of any matter in connection with any
phase of such Borrower’s business or operations.

14.11     Independent Nature of Lenders’ Rights.

The amounts payable at any time hereunder to each Lender on account of such
Lender’s Loans and under any Note or Notes held by it shall be a separate and
independent debt.

14.12     Counterparts.

This Credit Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

14.13     Effectiveness.

This Credit Agreement shall become effective at such time when all of the
conditions set forth in Sections 5.1 and 5.2 have been satisfied or waived by
the Lenders and it shall have been executed by the Borrower and the Agent, and
the Agent shall have received copies hereof which, when taken together, bear the
signatures of each Lender, and thereafter this Credit Agreement shall be binding
upon and inure to the benefit of each Credit Party, the Agent and each Lender
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Credit Agreement by facsimile or in
electronic format shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any





143

--------------------------------------------------------------------------------

 

 

Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

14.14     Severability.

In case any provision in or obligation under this Credit Agreement or any Notes
or the other Credit Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

14.15     Headings Descriptive.

The headings of the several Sections and subsections of this Credit Agreement,
and the Table of Contents, are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Credit
Agreement.

14.16     Maximum Rate.

Notwithstanding anything to the contrary contained elsewhere in this Credit
Agreement or in any other Credit Document, the Borrower, the Agent and the
Lenders hereby agree that all agreements among them under this Credit Agreement
and the other Credit Documents, whether now existing or hereafter arising and
whether written or oral, are expressly limited so that in no contingency or
event whatsoever shall the amount paid, or agreed to be paid, to the Agent or
any Lender for the use, forbearance, or detention of the money loaned to the
Borrower and evidenced hereby or thereby or for the performance or payment of
any covenant or obligation contained herein or therein, exceed the Highest
Lawful Rate.  If due to any circumstance whatsoever, fulfillment of any
provisions of this Credit Agreement or any of the other Credit Documents at the
time performance of such provision shall be due shall exceed the Highest Lawful
Rate, then, automatically, the obligation to be fulfilled shall be modified or
reduced to the extent necessary to limit such interest to the Highest Lawful
Rate, and if from any such circumstance any Lender should ever receive anything
of value deemed interest by Applicable Law which would exceed the Highest Lawful
Rate, such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the applicable
Borrower.  All sums paid or agreed to be paid to the Agent or any Lender for the
use, forbearance, or detention of the Obligations and other indebtedness of the
Borrower to the Agent or any Lender shall, to the extent permitted by Applicable
Law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest on
account of all such indebtedness does not exceed the Highest Lawful Rate
throughout the entire term of such indebtedness.  The terms and provisions of
this Section shall control every other provision of this Credit Agreement and
all agreements among the Borrower, the Agent and the Lenders.





144

--------------------------------------------------------------------------------

 

 

14.17     Right of Setoff.

In addition to and not in limitation of all rights of offset that any Lender or
other holder of a  Note may have under Applicable Law, each Lender or other
holder of a Loan or Note shall, if any Event of Default has occurred and is
continuing and whether or not such Lender or such holder has made any demand or
the Obligations of the Borrower are matured, have the right to appropriate and
apply to the payment of the Obligations of such Borrower all deposits (general
or special, time or demand, provisional or final) then or thereafter held by and
other indebtedness or property then or thereafter owing by such Lender or other
holder.  Any amount received as a result of the exercise of such rights shall be
reallocated among the Lenders as set forth in Section 2.7.  Notwithstanding the
foregoing, in the event that any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Agent for further application in accordance with the provisions of Section 4.11
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agent and the
Lenders and Issuing Bank, and (y) the Defaulting Lender shall provide promptly
to the Agent a statement describing in reasonable detail the Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff.

14.18     Delegation of Authority.

Each Guarantor (by execution and delivery of any Guaranty Agreement or of a
joinder thereto and incorporation by reference therein) hereby authorizes and
appoints the Borrower and each of the chief financial officer, chief executive
officer, treasurer and controller of Operating GP, acting for and of behalf of
the  Borrower, to be its attorneys (“its Attorneys”) and in its name and on its
behalf and as its act and deed or otherwise to execute and deliver all documents
and carry out all such acts as are necessary or appropriate in connection with
borrowing Loans and the making of other extensions of credit hereunder, the
granting and perfection of security interests under the Security Documents, and
complying with the terms and provisions hereof and the other Credit
Documents.  This delegation of authority and appointment shall be valid for the
duration of the term of this Credit Agreement; provided,  however, that such
delegation of authority and appointment shall terminate automatically without
any further act with respect to any such chief financial officer, chief
executive officer, treasurer or controller if such chief financial officer,
chief executive officer, treasurer or controller is no longer an employee of the
Borrower.  Each Credit Party and (by execution and delivery of any Guaranty
Agreement or of a joinder thereto and incorporation by reference therein) each
Guarantor hereby undertakes to ratify everything which any of its Attorneys
shall do in furtherance of this delegation of authority and appointment.

14.19     Time of the Essence.

Time is of the essence under this Credit Agreement.

14.20     [Reserved].

14.21     Reversal of Payments.





145

--------------------------------------------------------------------------------

 

 

To the extent any Credit Party makes a payment or payments to the Agent for the
ratable benefit of the Lenders or the Agent receives any payment or proceeds of
the Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Agent.

14.22     Amendment and Restatement; Continuation of Security Interest.

This Credit Agreement constitutes an amendment and restatement of the Existing
Credit Agreement, as amended, effective from and after the Closing Date.  The
execution and delivery of this Credit Agreement shall not constitute a novation
of any indebtedness or other obligations owing to the Lenders or the Agent under
the Existing Credit Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Credit Agreement.  On the Closing
Date, the credit facilities described in the Existing Credit Agreement, as
amended, shall be amended, supplemented, modified and restated in their entirety
by the facilities described herein, and all loans and other obligations of the
Borrower outstanding as of such date under the Existing Credit Agreement, as
amended, shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Closing Date, reflect the respective Revolving Credit
Commitment of the Lenders hereunder.  The security interests granted pursuant to
the Existing Credit Agreement and “Security Documents” thereunder shall continue
to perfect the Obligations hereunder without interruption.  Not in limitation of
the foregoing, all references in each Credit Document to the “Credit Agreement”
or any “Note” (other than historical references) shall be deemed to be a
reference to this Credit Agreement and the Notes.

14.23     Inconsistencies with Other Documents.

In the event there is a conflict or inconsistency between this Credit Agreement
and any other Credit Document, the terms of this Credit Agreement shall control;
provided that any provision of the Security Documents which imposes additional
burdens on any Credit Party or any Subsidiary or further restricts the rights of
any Credit Party or any Subsidiary or gives the Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Credit
Agreement and shall be given full force and effect.

14.24     USA Patriot Act; Anti-Money Laundering Laws.

The Agent and each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act or any other Anti-Corruption Laws or
Anti-Money Laundering Laws, each of them is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the USA Patriot Act
or such Anti-Money Laundering Laws.





146

--------------------------------------------------------------------------------

 

 

14.25     Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or  a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 



147

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have caused this Third Amended and
Restated Credit Agreement to be executed and delivered by their proper and duly
authorized officers as of the date set forth above.

BORROWER:

TRANSMONTAIGNE OPERATING

 

COMPANY L.P.

 

 

 

By: TransMontaigne Operating GP L.L.C.,

 

its sole general partner

 

 

 

 

 

By: /s/ Robert T. Fuller

 

Name: Robert T. Fuller

 

Title: Executive Vice President, Chief Financial Officer,

 

Chief Accounting Officer and Treasurer

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

AGENT AND LENDERS:

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

as Agent, as an Issuing Bank, as Swing Loan

 

Lender and as a Lender

 

 

 

 

 

By: /s/ Jacob L. Osterman

 

Name: Jacob L. Osterman

 

Title: Vice President

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender and Syndication Agent

 

 

 

 

 

By: /s/ John C. Lozano

 

Name: John C. Lozano

 

Title: Vice President

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

 

Bank of America, N.A.,

 

as a Lender and Documentation Agent

 

 

 

 

 

By: /s/ Michael Clayborne

 

Name: Michael Clayborne

 

Title: Director

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE TO THE THIRD  AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE HEREOF, AMONG TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY
HERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Citibank, N.A.,

 

as Lender

 

 

 

 

 

 

By: /s/ Thomas Benavides

 

 

Name: Thomas Benavides

 

 

Title: Director

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE TO THE THIRD  AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE HEREOF, AMONG TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY
HERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: MUFG UNION BANK N.A.,

 

as Lender

 

 

 

 

 

 

By: /s/ Anastasiya Haurylenia

 

 

Name: Anastasiya Haurylenia

 

 

Title: Vice President

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE TO THE THIRD  AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE HEREOF, AMONG TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY
HERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: Royal Bank of Canada,

 

as Lender

 

 

 

 

 

 

By: /s/ Jason S. York

 

 

Name: Jason S. York

 

 

Title: Authorized Signatory

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE TO THE THIRD  AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE HEREOF, AMONG TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY
HERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

ABN AMRO CAPITAL USA LLC,

 

as Lender

 

 

 

 

 

 

By: /s/ Urvashi Zutshi

 

 

Name: Urvashi Zutshi

 

 

Title: Director

 

 

 

 

 

 

 

 

By: /s/ Elizabeth Johnson

 

 

Name: Elizabeth Johnson

 

 

Title: Director

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE TO THE THIRD  AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE HEREOF, AMONG TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY
HERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: ZB, N.A. dba Amegy Bank,

 

as Lender

 

 

 

 

 

 

By: /s/ Charles Troeger

 

 

Name: Charles Troeger

 

 

Title: Vice-President

 

 

 

 

 

 

 

 

[If second signature block is necessary]

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE TO THE THIRD  AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE HEREOF, AMONG TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY
HERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Compass Bank, as Lender

 

 

 

 

 

 

By: /s/ Mark H. Wolf

 

 

Name: Mark H. Wolf

 

 

Title: Senior Vice President

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

 

SIGNATURE PAGE TO THE THIRD  AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE HEREOF, AMONG TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY
HERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

BMO Harris Bank N.A.,

 

as Lender

 

 

 

 

 

 

By: /s/ Matthew L. Davis

 

 

Name: Matthew L. Davis

 

 

Title: Vice President

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

BNP Paribas,

 

as a Lender

 

 

 

 

 

By: /s/ Keith Cox

 

Name: Keith Cox

 

Title: Managing Director

 

 

 

 

 

By: /s/ Joseph Pedroncelli II

 

Name: Joseph Pedroncelli II

 

Title: Vice President

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

Cadence Bank, N.A.,

 

as a Lender

 

 

 

 

 

By: /s/ David Anderson

 

Name: David Anderson

 

Title: Senior Vice President

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By: /s/ Garrett R. Merrell

 

Name: Garrett R. Merrell

 

Title: Relationship Manager

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE TO THE THIRD  AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE HEREOF, AMONG TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY
HERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Lender

 

 

 

 

 

 

By: /s/ Nupur Kumar

 

 

Name: Nupur Kumar

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

By: /s/ Warren Van Heyst

 

 

Name: Warren Van Heyst

 

 

Title: Authorized Signatory

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By: /s/ Denise S. Davis

 

Name: Denise S. Davis

 

Title: Vice President

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

 

 

 

SIGNATURE PAGE TO THE THIRD  AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF
THE DATE HEREOF, AMONG TRANSMONTAIGNE OPERATING COMPANY L.P., EACH LENDER PARTY
HERETO AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: CIT Bank, N.A.,

 

as Lender

 

 

 

 

 

 

By: /s/ Rhys Marsh

 

 

Name: Rhys Marsh

 

 

Title: Director

 

 

 

 

 

 

 

 

[If second signature block is necessary]

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

By: /s/ Scott Donaldson

 

Name: Scott Donaldson

 

Title: Senior Vice President

 





[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------

 

 

 

The Huntington National Bank,

 

as a Lender

 

 

 

 

 

By: /s/ Jeffrey H. Rathkamp

 

Name: Jeffrey H. Rathkamp

 

Title: Senior Vice President

 

[TMP – Third Amended & Restated Senior Secured Credit Facility]

--------------------------------------------------------------------------------